Exhibit 10.1

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

FRAMEWORK AGREEMENT

Dated March 18, 2013

by and among

AMERISOURCEBERGEN CORPORATION,

WALGREEN CO.

and

ALLIANCE BOOTS GMBH

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

Article I

 

 

 

Warrants Issuance; Closing

 

1.1

Warrants Issuance

2

1.2

Closing

2

1.3

Interpretation

3

Article II

 

 

 

Representations and Warranties

 

2.1

Disclosure

4

2.2

Representations and Warranties of the Company

6

2.3

Representations and Warranties of Walgreens and Alliance Boots

11

 

 

 

Article III

 

 

 

Covenants

 

 

 

3.1

Efforts

13

3.2

Public Announcements

17

3.3

Expenses

17

3.4

Sufficiency of Authorized Common Stock

18

3.5

Pursuit of Other Opportunities

18

3.6

Non-Solicit

18

3.7

Financing Cooperation

19

 

 

 

Article IV

 

 

 

Additional Agreements

 

 

 

4.1

Additional Equity Purchases

21

4.2

Acquisition for Investment

24

4.3

Legend

24

4.4

Anti-takeover Provisions and Rights Plan

25

 

 

 

Article V

 

 

 

Miscellaneous

 

 

 

5.1

Termination of This Agreement; Other Triggers

25

5.2

Amendment

30

 

i

--------------------------------------------------------------------------------


 

5.3

Waiver of Conditions

30

5.4

Counterparts and Facsimile

31

5.5

Governing Law; Submission to Jurisdiction; WAIVER OF JURY TRIAL

31

5.6

Notices

31

5.7

Entire Agreement, Etc.

33

5.8

Definitions of “subsidiary” and “Affiliate”

33

5.9

Assignment

34

5.10

Severability

34

5.11

No Third Party Beneficiaries

34

5.12

Specific Performance

34

 

 

LIST OF ANNEXES

 

 

 

ANNEX A:

Shareholders Agreement

 

 

 

 

ANNEX B-1:

Form of Warrant 1

 

 

 

 

ANNEX B-2:

Form of Warrant 2

 

 

ii

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Term

 

Page

Additional Open Market Shares

 

21

Additional Opportunity

 

18

Affiliate

 

31

Aggregate Additional Open Market Shares

 

21

Agreement

 

1

Alliance Boots

 

1

AmerisourceBergen Drug

 

1

Anti-takeover Provisions

 

10

Antitrust Laws

 

8

Bankruptcy Exceptions

 

8

Beneficial Owner

 

13

Beneficial Ownership

 

12

Beneficially Own

 

13

Business Day

 

4

Closing

 

2

Commission

 

5

Common Stock

 

1

Company

 

1

Company Benefit Plan

 

11

Company Disclosure Letter

 

6

Company Stock Plans

 

6

Confidentiality Agreements

 

30

Control

 

31

Controlled

 

31

Controlling

 

31

conversion

 

22

convertible securities

 

22

Debt Financing

 

20

Designees

 

21

Effect

 

4

Exchange Act

 

5

FW JV

 

1

GAAP

 

4

Generic Pharmaceuticals Purchasing Services Agreement

 

1

Governmental Entity

 

8

HSR Act

 

8

HSR Filing Date

 

13, 14

Initial Antitrust Clearance

 

15

Initial Antitrust Filings

 

14

Initial Communications Materials

 

17

Initial Equity Transaction

 

4

Initial Filing Transaction

 

14

Initial Number

 

22

Initial Open Market Shares

 

21

 

iii

--------------------------------------------------------------------------------


 

Investors

 

4

IOMS Rights Holder

 

21

Key Company Employee

 

18

Key Walgreens/Alliance Boots Employee

 

19

Material Adverse Effect

 

4

Other Antitrust Clearance

 

15

Other Antitrust Filings

 

14

Other Equity Transactions

 

14

Permitted Transactions

 

22

Post-Issuance Adjustment

 

22

Potential Repurchase Increase of Equity Percentage

 

4

Preferred Stock

 

6

Previously Disclosed

 

5

Purchase Approvals

 

12

Rx Distribution Agreement

 

1

SEC Reports

 

5

Second Equity Transaction

 

4

Securities Act

 

6

Shareholders Agreement

 

1

SOX

 

10

Subject Issuance

 

22

subsidiary

 

30

Threshold Notice

 

23

Threshold Period

 

23

Transaction Documents

 

5

Transaction Litigation

 

16

Transaction Rights Agreement

 

1

Ultimate Standstill Level

 

4

Walgreens

 

1

Walgreens/Alliance Boots Material Adverse Effect

 

12

Warrant 1

 

2

Warrant 1 Shares

 

2

Warrant 2

 

2

Warrant 2 Shares

 

2

Warrant 2 Transferability Event

 

26

Warrant 2 Transferable Portion

 

26

Warrant Shares

 

2

Warrants

 

2

Warrants Issuance

 

2

WBAD

 

1

 

iv

--------------------------------------------------------------------------------


 

FRAMEWORK AGREEMENT, dated March 18, 2013 (this “Agreement”), by and among
AmerisourceBergen Corporation, a Delaware corporation (the “Company”), Walgreen
Co., an Illinois corporation (“Walgreens”), and Alliance Boots GmbH, a private
limited liability company incorporated under the laws of Switzerland, having its
registered office at Baarerstrasse 94, CH 6300 Zug, Switzerland and registered
in the Register of Commerce and Companies of the Canton of Zug under
No.CH-170.4.007.953.1 (“Alliance Boots”).

 

RECITALS:

 

WHEREAS, subject to the terms and conditions hereof, each of the Company,
Walgreens and Alliance Boots have determined it to be advisable and in the best
interests of their respective companies and stockholders to enter into certain
commercial and collaboration arrangements as further set forth herein, including
by entering into, at the Closing, that certain (a) Pharmaceutical Purchase and
Distribution Agreement, by and between AmerisourceBergen Drug Corporation, a
Delaware corporation and wholly owned subsidiary of the Company
(“AmerisourceBergen Drug”) and Walgreens, in the form previously agreed by the
Company and Walgreens (the “Rx Distribution Agreement”), and (b) Generic
Pharmaceuticals Purchasing Services Agreement, by and between AmerisourceBergen
Drug and Walgreens Boots Alliance Development GmbH, a private limited liability
company incorporated under the laws of Switzerland, having its registered office
at Untermattweg 8, CH3027 Bern, Switzerland and registered in the Register of
Commerce and Companies of the Canton of Bern under No CH-036.4.054.841-8,
jointly owned by Walgreens and Alliance Boots (“WBAD”), in the form previously
agreed by the parties thereto (the “Generic Pharmaceuticals Purchasing Services
Agreement”).

 

WHEREAS, the respective boards of directors of each of the parties hereto has
unanimously approved this Agreement, each of the other Transaction Documents and
the transactions contemplated hereby and thereby.

 

WHEREAS, in connection with the transactions contemplated hereby, and subject to
the terms and conditions hereof, (a) the Company desires to issue to Permitted
Transferees (as defined in the Shareholders Agreement) of Walgreens and Alliance
Boots, and such Permitted Transferees desire to acquire from the Company, at the
Closing, certain warrants to purchase shares of the Company’s common stock,
$0.01 par value per share (the “Common Stock”), and (b) the parties desire to
agree upon certain rights of Walgreens and/or Alliance Boots to acquire
additional shares of Common Stock.

 

WHEREAS, the parties hereto will, at the Closing, enter into a shareholders
agreement, in the form attached hereto as Annex A (the “Shareholders
Agreement”), providing for certain corporate governance and other matters with
respect to the Company and certain other agreements between the Company,
Walgreens and Alliance Boots.

 

WHEREAS, on the date hereof, Walgreens, Alliance Boots, Walgreens Pharmacy
Strategies, LLC, an Illinois limited liability company and wholly owned
Subsidiary of Walgreens, Alliance Boots Luxembourg S.à r.l., a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of the Grand Duchy of Luxembourg and wholly owned Subsidiary of Alliance Boots,
and WAB Holdings LLC, a Delaware limited liability company, jointly owned,
directly or indirectly, by Walgreens and Alliance Boots (the

 

--------------------------------------------------------------------------------


 

“FW JV”), entered into that certain Transaction Rights Agreement (the
“Transaction Rights Agreement”), providing for certain rights and obligations of
each of Walgreens and Alliance Boots with respect to the transactions
contemplated herein and in the other Transaction Documents.

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 

Article I
WARRANTS ISSUANCE; CLOSING

 

1.1          Warrants Issuance.  On the terms and subject to the conditions set
forth in this Agreement, the Company shall issue to such Permitted
Transferee(s) (as defined in the Shareholders Agreement) of Walgreens or
Alliance Boots as Walgreens and Alliance Boots shall jointly designate, and such
designated Permitted Transferee(s) shall acquire from the Company, at the
Closing, (a) a warrant to purchase 22,696,912 shares, subject to adjustment in
accordance with its terms (the “Warrant 1 Shares”), of Common Stock in the form
attached hereto as Annex B-1 (“Warrant 1”), and (b) a warrant to purchase
22,696,912 shares, subject to adjustment in accordance with its terms (the
“Warrant 2 Shares” and, together with the Warrant 1 Shares, the “Warrant
Shares”)), of Common Stock in the form attached hereto as Annex B-2 (“Warrant 2”
and, together with Warrant 1, the “Warrants”)) (the issuance of the Warrants by
the Company and the acquisition of the Warrants by Walgreens (or such designated
Permitted Transferee(s)), the “Warrants Issuance”); provided, that 50% of each
of Warrant 1 and Warrant 2 will be issued to and acquired by Alliance Boots
Luxembourg S.à r.l., a wholly-owned subsidiary of Alliance Boots, and 50% of
each of Warrant 1 and Warrant 2 will be issued to and acquired by Walgreens
Pharmacy Strategies, LLC , a wholly-owned subsidiary of Walgreens.

 

1.2          Closing.

 

(a)           The closing of the Warrants Issuance (the “Closing”) will take
place at the offices of Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street, New
York, New York 10019, immediately following the execution and delivery of this
Agreement.

 

(b)           At the Closing, the Company shall deliver:

 

(i)            to Walgreens (or such Permitted Transferee(s) of Walgreens or
Alliance Boots as Walgreens and Alliance Boots shall jointly designate), Warrant
1 and Warrant 2, in each case as evidenced by a duly and validly executed
warrant certificate dated as of the date hereof and bearing appropriate legends
as hereinafter provided for;

 

(ii)           to Walgreens, the Rx Distribution Agreement, duly executed by the
Company;

 

(iii)          to WBAD, the Generic Pharmaceuticals Purchasing Services
Agreement, duly executed by AmerisourceBergen Drug; and

 

(iv)          to Walgreens and Alliance Boots, the Shareholders Agreement, duly
executed by the Company.

 

2

--------------------------------------------------------------------------------


 

(c)           At the Closing, Walgreens shall deliver:

 

(i)            to the Company, the Rx Distribution Agreement, duly executed by
Walgreens; and

 

(ii)           to the Company and Alliance Boots, the Shareholders Agreement,
duly executed by Walgreens.

 

(d)           At the Closing, Alliance Boots shall deliver to the Company and
Walgreens the Shareholders Agreement, duly executed by Alliance Boots.

 

(e)           At the Closing, Walgreens and Alliance Boots shall cause WBAD to
deliver to AmerisourceBergen Drug the Generic Pharmaceuticals Purchasing
Services Agreement, duly executed by WBAD.

 

1.3          Interpretation.  When a reference is made in this Agreement to
“Recitals,” “Articles,” “Sections,” “Annexes,” “Schedules” or “Exhibits” such
reference shall be to a Recital, Article or Section of, or Annex, Schedule or
Exhibit to, this Agreement unless otherwise indicated.  The terms defined in the
singular have a comparable meaning when used in the plural, and vice versa. 
References to “herein,” “hereof,” “hereunder” and the like refer to this
Agreement as a whole and not to any particular section or provision, unless the
context requires otherwise.  The table of contents and headings contained in
this Agreement are for reference purposes only and are not part of this
Agreement.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed followed by the words “without
limitation.”  Except as otherwise set forth therein, any references to the
transactions contemplated by or in this Agreement and/or any of the other
Transaction Documents, or similar references, shall be deemed to include, among
other things, the Equity Transactions and the Potential Repurchase Increase of
Equity Percentage; provided that the reference to the Potential Repurchase
Increase of Equity Percentage shall not include or refer to any particular
action(s) by the Company, that cause the Potential Repurchase Increase of Equity
Percentage to occur and neither the foregoing nor any other provision of this
Agreement or any of the other Transaction Documents shall be interpreted to
require the Company, to engage in any repurchase (whether through self-tender,
open market transactions or otherwise) of any shares of Common Stock or other
securities, the decision with respect to which will be made by the Company in
its sole discretion at the time of any such repurchase and, in any event, may
require further board of director approvals or authorizations on the part of the
Company; and provided further that nothing in this Agreement or any of the other
Transaction Documents shall be interpreted to require either Walgreens or
Alliance Boots, or any of their respective Affiliates, to exercise any Warrants
or to purchase any Initial Open Market Shares, Additional Open Market Shares or
any other shares of Common Stock or other securities, the decision with respect
to which will be made by each of Walgreens and/or Alliance Boots, as applicable,
in its sole discretion at the time of any such exercise, purchase or other
acquisition and, in any event, may require further board of director approvals
or authorizations on the part of Walgreens and/or Alliance Boots, as
applicable.  No rule of construction against the draftsperson shall be applied
in connection with the interpretation or enforcement of this Agreement, as this
Agreement is the product of negotiation between sophisticated parties advised by
counsel.  Any reference to a wholly-owned subsidiary of a person shall mean such
subsidiary is directly or indirectly wholly-owned by such

 

3

--------------------------------------------------------------------------------


 

person.  All references to “$” or “dollars” mean the lawful currency of the
United States of America.  Except as expressly stated in this Agreement, all
references to any statute, rule or regulation are to the statute, rule or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and to any section of any statute, rule or regulation include
any successor to the section.  The term (a) “Initial Equity Transaction” means,
with respect to the Investors (as defined in the Shareholder Agreement), the
acquisition in full (in one or more transactions) of the Initial Open Market
Shares and the exercise in full (in one or more transactions) of Warrant 1 (as
adjusted, if applicable, for the purchase of any Additional Open Market Shares
pursuant to the terms of Warrant 1) and, relatedly, the issuance in full (in one
or more transactions) of the Warrant 1 Shares (as adjusted, if applicable, for
the purchase of any Additional Open Market Shares pursuant to the terms of
Warrant 1), and/or the purchase of any and/or all (in one or more transactions)
Additional Open Market Shares, (b) “Second Equity Transaction” means, with
respect to the Investors, the exercise in full (in one or more transactions) of
Warrant 2 and, relatedly, the issuance in full of the Warrant 2 Shares, (c) the
“Equity Transactions” mean the Initial Equity Transaction and Second Equity
Transaction, and (d) “Business Day” means any day except Saturday, Sunday and
any day which shall be a legal holiday or a day on which banking institutions in
the State of New York generally are authorized or required by law or other
governmental actions to close. The term “Potential Repurchase Increase of Equity
Percentage”means the increase in the aggregate Beneficial Ownership of the
Investors up to the Ultimate Standstill Level (as defined in the Shareholders
Agreement) as a result of share repurchases (whether through self-tender, open
market transactions or otherwise) by the Company or any of its Affiliates.

 

Article II
REPRESENTATIONS AND WARRANTIES

 

2.1          Disclosure.

 

(a)           “Material Adverse Effect” means any change, effect, event,
development, circumstance or occurrence (each, an “Effect”) that, taken
individually or when taken together with all other applicable Effects, has been,
is or would reasonably be expected to be materially adverse to (i) the business,
financial condition or results of operations of the Company and its
subsidiaries, taken as a whole, or (ii) the ability of the Company to complete
the transactions contemplated the Transaction Documents or to perform its
obligations under the Transaction Documents; provided, however, that in no event
shall any of the following Effects, alone or in combination, be deemed to
constitute, or be taken into account in determining whether there has been, is
or would be, a Material Adverse Effect: (A) any change in general economic,
market or political conditions; (B) conditions generally affecting the industry
in which the Company operates; (C) any change in generally accepted accounting
principles in the United States (“GAAP”) or applicable law; (D) any act of war
(whether or not declared), armed hostilities, sabotage or terrorism, or any
material escalation or worsening of any such events, national disaster or any
national or international calamity; (E) any failure, in and of itself, to meet
internal or published projections, forecasts, targets or revenue or earnings
predictions for any period, as well as any change, in and of itself, by the
Company in any projections, forecasts, targets or revenue or earnings
predictions for any period (provided that the underlying causes of such failures
(to the extent not otherwise falling within one of the other exceptions in this
proviso)

 

4

--------------------------------------------------------------------------------


 

may constitute or be taken into account in determining whether there has been,
is, or would be, a Material Adverse Effect); (F) any change in the price or
trading volume of the Common Stock (provided that the underlying causes of such
change (to the extent not otherwise falling within one of the other exceptions
in this proviso) may constitute or be taken into account in determining whether
there has been, is or would be, a Material Adverse Effect); or (G) the
announcement of this Agreement or the other Transaction Documents, including, to
the extent attributable to such announcement, any loss of or adverse change in
the relationship, contractual or otherwise, of the Company and its subsidiaries
with their respective employees, customers, distributors, licensors, licensees,
vendors, lenders, investors, partners or suppliers; provided, further, however,
that any Effect referred to in clauses (A) through (D) may be taken into account
in determining whether or not there has been a Material Adverse Effect to the
extent such Effect has a disproportionate adverse effect on the Company and its
subsidiaries, taken as a whole, as compared to other participants in the
industry in which the Company and its subsidiaries operate (in which case any
adverse effect(s) to the extent disproportionate may be taken into account in
determining whether or not there has been, is or would be a Material Adverse
Effect).

 

(b)           “Previously Disclosed” means information set forth or incorporated
in the Company’s Annual Report on Form 10-K for the fiscal year ended
September 30, 2012 or its other reports, statements and forms (including
exhibits and other information incorporated therein) filed with or furnished to
the Securities and Exchange Commission (the “Commission”) under Sections 13(a),
14(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or under the Securities Act, in each case on or after September 30, 2012
(the “SEC Reports”) (in each case excluding any disclosures set forth in any
risk factor section and in any section relating to forward-looking or safe
harbor statements), to the extent such SEC Reports are filed or furnished prior
to the execution and delivery of this Agreement.

 

Each party acknowledges that it is not relying upon any representation or
warranty, express or implied, not set forth in the Transaction Documents.  Each
of Walgreens and Alliance Boots acknowledges, on behalf of itself and not the
other, that it has had an opportunity to conduct such review and analysis of the
business, assets, condition, operations and prospects of the Company and its
subsidiaries, including an opportunity to ask such questions of management and
to review such information maintained by the Company and its subsidiaries, in
each case as it considers sufficient for the purpose of consummating the Equity
Transactions and the other transactions contemplated by the Transaction
Documents.  Each of Walgreens and Alliance Boots further acknowledges, on behalf
of itself and not the other, that it has had such an opportunity to consult with
its own counsel, financial and tax advisers and other professional advisers as
it believes is sufficient for purposes of the Equity Transactions and the other
transactions contemplated by the other Transaction Documents.  For purposes of
this Agreement, the term “Transaction Documents” refers collectively to this
Agreement, the Rx Distribution Agreement, the Generic Pharmaceuticals Purchasing
Services Agreement, the Shareholders Agreement, Warrant 1, Warrant 2, and any
other agreement entered into by and among the parties and/or their Affiliates on
the date hereof in connection with the transactions contemplated hereby or
thereby (but expressly excluding the Transaction Rights Agreement, the Limited
Liability Company Agreement of the FW JV, and any other agreement solely by and
among Alliance Boots, Walgreens and their respective Affiliates), in each case,
as amended, modified or supplemented from time to time in accordance with their
respective terms.

 

5

--------------------------------------------------------------------------------


 

2.2          Representations and Warranties of the Company.  Except as
Previously Disclosed or as disclosed in the disclosure letter (the “Company
Disclosure Letter”) delivered by the Company to Walgreens and Alliance Boots
prior to the execution of this Agreement, the Company represents and warrants as
of the date of this Agreement to each of Walgreens and Alliance Boots that:

 

(a)           Organization, Authority and Significant Subsidiaries.  The Company
has been duly incorporated and is validly existing as a corporation in good
standing under the laws of the State of Delaware, with the corporate power and
authority to own its properties and conduct its business in all material
respects as currently conducted, and, except as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties, or conducts any business so
as to require such qualification.  Each subsidiary of the Company that is a
“significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X
under the Securities Act of 1933, as amended (the “Securities Act”), and each
subsidiary of the Company that is not such a “significant subsidiary” but is a
party to any other Transaction Document, has been duly organized and is validly
existing in good standing under the laws of its jurisdiction of organization,
with the corporate or analogous power and authority to own its properties and
conduct its business in all material respects as currently conducted, and,
except as has not had and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, has been duly qualified as a
foreign corporation, limited liability company or partnership, as applicable,
for the transaction of business and is in good standing under the laws of each
other jurisdiction in which it owns or leases properties, or conducts any
business so as to require such qualification.

 

(b)           Capitalization.  The authorized capital stock of the Company
consists of 600,000,000 shares of Common Stock of which, as of the close of
business on March 15, 2013, 265,830,219 shares were issued and outstanding
(including, for the avoidance of doubt, shares held in treasury and shares of
restricted stock issued pursuant to compensatory equity plans of the Company or
a subsidiary of the Company in effect as of the date hereof and set forth in
Section 2.2(b) of the Company Disclosure Letter (the “Company Stock Plans”)),
and 10,000,000 shares of Preferred Stock, par value $0.01 per share (the
“Preferred Stock”), of which, as of the date hereof, no shares are either
designated or issued and outstanding.  As of the close of business on March 15,
2013, the Company held 34,193,830 shares of Common Stock in its treasury.  As of
the close of business on March 15, 2013, no shares of Common Stock or Preferred
Stock were reserved for issuance, except for 49,246,234 shares of Common Stock
reserved for issuance under the Company Stock Plans (including (i) 17,350,679
shares of Common Stock reserved for issuance upon the exercise of stock options
outstanding as of such date and granted under the Company Stock Plans, with a
weighted average exercise price of $31.28 per share, (ii) 433,161 shares of
Common Stock reserved for issuance upon the settlement of restricted stock units
and performance awards outstanding as of such date and granted under the Company
Stock Plans (assuming, in the case of performance awards, that applicable goals
are attained at maximum level), and (iii) 4,000,000 shares of Common Stock
reserved and available for issuance under the Company 2011 Employee Stock
Purchase Plan).  The outstanding shares of Common Stock have been duly
authorized and are validly issued and outstanding, fully paid and nonassessable,
and subject to no preemptive rights (and were not

 

6

--------------------------------------------------------------------------------


 

issued in violation of any preemptive rights, the Company’s certificate of
incorporation or by-laws, or any applicable laws).  Except as set forth above or
pursuant to the Transaction Documents, there are no (A) shares of capital stock
or other equity interests or voting securities of the Company authorized,
reserved for issuance, issued or outstanding, (B) options, warrants, calls,
preemptive rights, subscription or other rights, instruments, agreements,
arrangements or commitments of any character, obligating the Company or any of
its subsidiaries to issue, transfer or sell or cause to be issued, transferred
or sold any shares of capital stock or other equity interest or voting security
in the Company or any securities or instruments convertible into or exchangeable
for such shares of capital stock or other equity interests or voting securities,
or obligating the Company or any of its subsidiaries to grant, extend or enter
into any such option, warrant, call, preemptive right, subscription or other
right, instrument, agreement, arrangement or commitment, (C) outstanding
contractual obligations of the Company or any of its subsidiaries to repurchase,
redeem or otherwise acquire any capital stock or other equity interest or voting
securities of the Company or (D) issued or outstanding performance awards,
units, rights to receive any capital stock or other equity interest or voting
securities of the Company on a deferred basis, or rights to purchase or receive
any capital stock or equity interest or voting securities issued or granted by
the Company to any current or former director, officer, employee or consultant
of the Company.  No subsidiary of the Company owns any shares of capital stock
or other equity interest or voting securities of the Company.  There are no
voting trusts or other agreements or understandings to which the Company or any
of its subsidiaries is a party with respect to the voting of the capital stock
or other equity interest or voting securities of the Company.

 

(c)           The Warrants and Warrant Shares.  Each Warrant has been duly
authorized by the Company and constitutes a valid and legally binding obligation
of the Company in accordance with its terms, except as the same may be limited
by the Bankruptcy Exceptions, and the Warrant Shares have been duly authorized
and reserved for issuance upon exercise of the applicable Warrant and when so
issued will be validly issued, fully paid and non-assessable, and free and clear
of any liens or encumbrances, other than liens or encumbrances created by the
Transaction Documents, arising as a matter of applicable law or created by or at
the direction of Walgreens, Alliance Boots or any of their respective
Affiliates.

 

(d)           Authorization, Enforceability.

 

(i)            Each of the Company, and each subsidiary of the Company that is a
party to any other Transaction Document, has the power and authority to execute
and deliver this Agreement and the other Transaction Documents, as applicable,
to consummate the transactions contemplated hereby and thereby, and to carry out
its obligations hereunder and thereunder.  The execution, delivery and
performance by the Company, and by each subsidiary of the Company that is a
party to any other Transaction Document, of this Agreement and the other
Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate (or analogous) action on the part of the Company and its
stockholders, or such subsidiary and its equityholders, as applicable, and no
further approval or authorization is required on the part of the Company or its
stockholders, or such subsidiary or its equityholders, as applicable.  This
Agreement and the other Transaction Documents, assuming the due authorization,
execution and delivery by the other parties hereto and thereto, are valid and
binding obligations of the Company and each such

 

7

--------------------------------------------------------------------------------


 

subsidiary, as applicable, enforceable against the Company and such subsidiary,
respectively, in accordance with their respective terms, except as the same may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity (“Bankruptcy Exceptions”).

 

(ii)           The execution, delivery and performance by the Company, and each
subsidiary of the Company that is a party to any other Transaction Document, of
this Agreement and the other Transaction Documents, as applicable, and the
consummation of the transactions contemplated hereby and thereby and compliance
by the Company or such subsidiary, as applicable, with any of the provisions
hereof and thereof, will not (A) violate, conflict with, or result in a breach
of any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in a right
of termination or acceleration of, or result in the creation of, any lien,
security interest, charge or encumbrance upon any of the properties or assets of
the Company or any of its subsidiaries under any of the terms, conditions or
provisions of (x) its certificate of incorporation or by-laws (or analogous
organizational documents), or (y) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which the
Company or any of its subsidiaries is a party or by which it or any of its
subsidiaries may be bound, or to which the Company or any of its subsidiaries or
any of the properties or assets of the Company or any of its subsidiaries is
subject, or (B) subject to compliance with the statutes and regulations referred
to in the next paragraph, violate any law, statute, rule or regulation or any
judgment, ruling, order, writ, injunction or decree applicable to the Company or
any of its subsidiaries or any of their respective properties or assets except,
in the case of clauses (A)(y) and (B), for those occurrences that, individually
or in the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect.

 

(iii)          Other than (A) such notices, filings, exemptions, reviews,
authorizations, consents or approvals as have been made or obtained as of the
date hereof, and (B) notices, filings, exemptions, reviews, authorizations,
consents or approvals as may be required under, and other applicable
requirements of (1) the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”), (2) any other Antitrust Laws, (3) the Exchange Act,
(4) the Securities Act and (5) listing applications with the New York Stock
Exchange, no notice to, filing with, exemption or review by, or authorization,
consent or approval of, any federal, state, local, domestic, foreign or
supranational court, administrative or regulatory agency or commission or other
federal, state, local, domestic, foreign or supranational governmental authority
or instrumentality (each, a “Governmental Entity”) is required to be made or
obtained by the Company or any of its subsidiaries in connection with the
consummation by the Company or any of its subsidiaries of the Warrants Issuance
and the other transactions contemplated hereby and by the other Transaction
Documents, except for any such notices, filings, exemptions, reviews,
authorizations, consents and approvals the failure of which to make or obtain
have not had and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.  For purposes of this Agreement,
“Antitrust Laws” means the HSR Act, the Sherman Act, as amended, the Clayton
Act, as amended, the Federal Trade Commission Act, as amended, the German Act
against Restraints of Competition (Gesetz gegen Wettbewerbsbeschränkungen), as
amended, and any other federal, state, local, domestic, foreign

 

8

--------------------------------------------------------------------------------


 

or supranational laws that are designed to prohibit, restrict or regulate
actions having the purpose or effect of monopolization or restraint of trade or
that provide for review of foreign investment.

 

(e)           Company Financial Statements; Internal Controls.

 

(i)            Each of the consolidated financial statements included in the SEC
Reports (A) complied as to form, as of their respective dates of filing with the
Commission, in all material respects with the applicable accounting requirements
and with the rules and regulations of the Commission, (B) were prepared in
accordance with GAAP, in all material respects, applied on a consistent basis
during the periods involved (except as may be indicated in such financial
statements or in the notes thereto and subject, in the case of unaudited
statements, to normal year-end audit adjustments and the absence of footnote
disclosure), and (C) fairly presents, in all material respects, the consolidated
financial position and the consolidated results of operations and cash flows
(and changes in financial position, if any) of the Company and its subsidiaries
as of the date and for the periods referred to in such financial statements.

 

(ii)           Neither the Company nor any of the Company’s subsidiaries is a
party to, or has any commitment to become a party to, any joint venture,
off-balance sheet partnership or any similar agreement or arrangement, where the
result, purpose or effect of such agreement or arrangement is to avoid
disclosure of any material transaction involving, or material liabilities of,
the Company or any of its subsidiaries in the SEC Reports (including the
financial statements contained therein).

 

(iii)          The Company has designed and maintains a system of internal
control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of
the Exchange Act) sufficient to provide reasonable assurances regarding the
reliability of financial reporting. The Company (A) has designed and maintains
disclosure controls and procedures (as defined in Rules 13a-15(e) and
15d-15(e) of the Exchange Act) to provide reasonable assurance that information
required to be disclosed by the Company in the reports that it files or submits
with the Commission is recorded, processed, summarized and reported within the
time periods specified in the Commission’s rules, regulations and forms, and is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions regarding required disclosure, and (B) has disclosed, based on
its most recent evaluation of internal control over financial reporting, to the
Company’s outside auditors and the Audit Committee of the Company’s Board of
Directors (x) all significant deficiencies and material weaknesses in the design
or operation of internal control over financial reporting that would reasonably
be expected to adversely affect the Company’s ability to record, process,
summarize and report financial information and (y) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting, all of which
information described in clauses (x) and (y) above has been disclosed by the
Company to Walgreens prior to the date hereof.  Any material change in internal
control over financial reporting required to be disclosed in any SEC Report has
been so disclosed.

 

(iv)          Since September 30, 2010, to the knowledge of the Company, neither
the Company nor any of its subsidiaries has received any complaint, allegation,
assertion or claim regarding the accounting or auditing practices, procedures,
methodologies or methods of the Company or any of its subsidiaries or their
respective internal accounting controls relating to

 

9

--------------------------------------------------------------------------------


 

periods after September 30, 2010, except for any complaints, allegations,
assertions or claims that have not had, and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

(v)           Each of the principal executive officer of the Company and the
principal financial officer of the Company (or each former principal executive
officer of the Company and each former principal financial officer of the
Company, as applicable) has made all certifications required by Rules 13a-14 and
15d-14 under the Exchange Act and Sections 302 and 906 of the Sarbanes-Oxley Act
of 2002, as amended (“SOX”), with respect to the SEC Reports, and the statements
contained in such certifications were true and complete on the date such
certifications were made.  For purposes of this Agreement, “principal executive
officer” and “principal financial officer” shall have the meanings given to such
terms in SOX.

 

(f)            No Material Adverse Effect.  Since September 30, 2012, no Effect
has occurred that, individually or in the aggregate, has had or would reasonably
be expected to have a Material Adverse Effect.

 

(g)           Reports.

 

(i)            Since September 30, 2010, the Company has complied in all
material respects with the filing requirements of Sections 13(a), 14(a) and
15(d) of the Exchange Act, and of the Securities Act.

 

(ii)           The SEC Reports, when they became effective or were filed with
the Commission, as the case may be, complied in all material respects with the
requirements of the Securities Act, the Exchange Act and SOX, as applicable, and
none of such documents, when they became effective or were filed with the
Commission, as the case may be, contained an untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances in which they were
made, not misleading.

 

(h)           Anti-takeover Provisions and No Rights Plan.

 

(i)            The actions taken by the Board of Directors of the Company to
approve this Agreement, the Transaction Documents and the transactions
contemplated hereby and thereby, assuming the accuracy of the representations
and warranties of Walgreens and Alliance Boots set forth in Section 2.3(c),
constitute all the action necessary to render inapplicable to this Agreement,
the Transaction Documents and the transactions contemplated hereby and thereby
the provisions of any potentially applicable anti-takeover, control share, fair
price, moratorium, interested shareholder or similar law (including, for the
avoidance of doubt, Section 203 of the Delaware General Corporation Law) and any
potentially applicable provision of the Company’s certificate of incorporation
or bylaws (collectively, the “Anti-takeover Provisions”).

 

(ii)           The Company does not have any “poison pill” or similar
shareholder rights plan or agreement in effect.

 

(i)            No Change in Control.  Except as set forth in Section 2.2(i) of
the Company Disclosure Letter, neither the execution and delivery of this
Agreement or any of the other

 

10

--------------------------------------------------------------------------------


 

Transaction Documents, nor the consummation of the transactions contemplated
hereby and thereby will (i) result in any payment (including severance,
unemployment compensation, forgiveness of indebtedness or otherwise) becoming
due to any director or any employee of the Company or any of its subsidiaries
under any employment, compensation or benefit plan, program, policy, agreement
or arrangement that is sponsored, maintained or contributed to by the Company or
any of its subsidiaries (each, a “Company Benefit Plan”) or otherwise;
(ii) increase any benefits otherwise payable under any Company Benefit Plan;
(iii) result in any acceleration of the time of payment or vesting of any such
benefits; (iv) require the funding or acceleration of funding of any trust or
other funding vehicle; or (v) constitute a “change in control,” “change of
control” or other similar term under any Company Benefit Plan.

 

(j)            Brokers; Fees and Expenses.  No broker, investment banker,
financial advisor or other person, other than Morgan Stanley (the fees and
expenses of which will be paid by the Company), is entitled to any broker’s,
finder’s, financial advisor’s or other similar fee or commission, or the
reimbursement of expenses, in connection with the transactions contemplated by
this Agreement or the other Transaction Documents based upon arrangements made
by or on behalf of the Company.

 

2.3          Representations and Warranties of Walgreens and Alliance Boots. 
Each of Walgreens and Alliance Boots, severally, on behalf of itself, and not
jointly, hereby represents and warrants as of the date of this Agreement to the
Company that:

 

(a)           Status.  It and WBAD have been duly organized and are validly
existing under the laws of their respective jurisdiction of incorporation or
organization, as applicable.

 

(b)           Authorization, Enforceability.

 

(i)            It, each of its subsidiaries that is a party to any other
Transaction Document and WBAD have the corporate or analogous power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which it is a party, to consummate the transactions contemplated
hereby and thereby, and to carry out its obligations hereunder and thereunder. 
The execution, delivery and performance by it, by each of its subsidiaries that
is a party to any other Transaction Document and WBAD, as applicable, of this
Agreement and the other Transaction Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate or analogous action on its, such
subsidiary’s or WBAD’s part, as applicable, and no further approval or
authorization is required on its, such subsidiary’s or WBAD’s part, as
applicable.  This Agreement and the other Transaction Documents, assuming the
due authorization, execution and delivery by the other parties hereto and
thereto, are valid and binding obligations of it, such subsidiary and WBAD, as
applicable, enforceable against it, such subsidiary and WBAD, as applicable, in
accordance with their respective terms, except as the same may be limited by
Bankruptcy Exceptions.  Notwithstanding anything to the contrary contained
herein, the exercise of the Warrants and/or the purchase of any Initial Open
Market Shares, Additional Open Market Shares and/or any other shares of Common
Stock, as applicable, may require further board of director (or analogous)
approvals or authorizations on the part of Alliance Boots and/or Walgreens (the
“Purchase Approvals”).

 

11

--------------------------------------------------------------------------------


 

(ii)           The execution, delivery and performance by it, any such
subsidiary or WBAD, as applicable, of this Agreement and the other Transaction
Documents to which it, any such subsidiary or WBAD is a party and the
consummation of the transactions contemplated hereby and thereby and compliance
by it, such subsidiary and WBAD, as applicable, with any of the provisions
hereof and thereof, will not (A) violate, conflict with, or result in a breach
of any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in a right
of termination or acceleration of, or result in the creation of, any lien,
security interest, charge or encumbrance upon any of its properties or assets
under any of the terms, conditions or provisions of (x) subject to Purchase
Approvals, its, such subsidiary’s or WBAD’s, as applicable, organizational
documents or (y) any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which it, such subsidiary
or WBAD, as applicable, is a party or by which it, such subsidiary or WBAD, as
applicable, may be bound, or to which it, such subsidiary or WBAD, as
applicable, or any of its, such subsidiary’s or WBAD’s, as applicable,
properties or assets is subject, or (B) subject to compliance with the statutes
and regulations referred to in the next paragraph, violate any statute, rule or
regulation or any judgment, ruling, order, writ, injunction or decree applicable
to it, such subsidiary or WBAD, as applicable, or any of its, such subsidiary’s
or WBAD’s, as applicable, properties or assets except, in the case of clauses
(A)(y) and (B), for those occurrences that, individually or in the aggregate,
have not had and would not reasonably be expected to have, with respect to it, a
Walgreens/Alliance Boots Material Adverse Effect.  “Walgreens/Alliance Boots
Material Adverse Effect” means a material adverse effect on the ability of
Walgreens, Alliance Boots or WBAD, as applicable, to complete the transactions
contemplated by the Transaction Documents or to perform its obligations under
the Transaction Documents.

 

(iii)          Other than (A) such notices, filings, exemptions, reviews,
authorizations, consents or approvals as have been made or obtained as of the
date hereof, and (B) notices, filings, exemptions, reviews, authorizations,
consents or approvals as may be required under, and other applicable
requirements of (1) the HSR Act, (2) any other Antitrust Laws, (3) the Exchange
Act and (4) the Securities Act, no notice to, filing with, exemption or review
by, or authorization, consent or approval of, any Governmental Entity is
required to be made or obtained by it or any of its subsidiaries in connection
with the consummation by it or any of its subsidiaries of the Warrants Issuance
and the other transactions contemplated hereby and by the other Transaction
Documents, except for any such notices, filings, exemptions, reviews,
authorizations, consent and approvals the failure of which to make or obtain
have not had and would not reasonably be expected to have, individually or in
the aggregate, a Walgreens/Alliance Boots Material Adverse Effect.

 

(c)           Ownership.  Other than pursuant to this Agreement and the other
Transaction Documents, it is not the Beneficial Owner of (i) any Common Stock or
(ii) any securities or other instruments representing the right to acquire
Common Stock.  Other than with Alliance Boots and its Affiliates (in the case of
Walgreens) or with Walgreens and its Affiliates (in the case of Alliance Boots),
including the Transaction Rights Agreement, it does not have an agreement,
arrangement or understanding with any person (other than the Company and its
Affiliates) to acquire, dispose of or vote any securities of the Company. 
“Beneficial Ownership” shall have the meaning assigned to such term in the
Shareholders Agreement.  “Beneficial Owner” and “Beneficially Own” shall have
conforming definitions.

 

12

--------------------------------------------------------------------------------


 

(d)           Brokers; Fees and Expenses.  With respect to Walgreens, no broker,
investment banker, financial advisor or other person, other than Goldman,
Sachs & Co. (the fees and expenses of which will be paid by Walgreens), is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission, or the reimbursement of expenses, in connection with the
transactions contemplated by this Agreement or the other Transaction Documents
based upon arrangements made by or on behalf of Walgreens or WBAD.  With respect
to Alliance Boots, no broker, investment banker, financial advisor or other
person, other than Centerview Partners (the fees and expenses of which will be
paid by Alliance Boots), is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission, or the reimbursement of expenses,
in connection with the transactions contemplated by this Agreement or the other
Transaction Documents based upon arrangements made by or on behalf of Alliance
Boots or WBAD.

 

Article III
COVENANTS

 

3.1          Efforts.

 

(a)           Subject to the terms and conditions hereof (including the
remainder of this Section 3.1) and the other Transaction Documents, each party
hereto will use its reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
desirable under applicable law to carry out the provisions hereof and thereof
and give effect to the transactions contemplated hereby and thereby.  In
furtherance and not in limitation of the foregoing, the parties hereto will
(i) subject to the provisions of this Section 3.1, including Section 3.1(b) and
Section 3.1(d), use their reasonable best efforts to obtain as promptly as
practicable and advisable (as determined in good faith by Walgreens in
accordance with the first sentence of Section 3.1(d)) all exemptions,
authorizations, consents or approvals from, and to make all filings with and to
give all notices to, all third parties, including any Governmental Entities,
required in connection with the transactions contemplated by this Agreement and
the other Transaction Documents, which, for the avoidance of doubt, shall
include providing, as promptly as practicable and advisable, such information to
any Governmental Entity as such Governmental Entity may request in connection
therewith, and (ii) cooperate fully with the other parties hereto in promptly
seeking to obtain all such exemptions, authorizations, consents or approvals and
to make all such filings and give such notices.

 

(b)           Without limiting the generality of the foregoing, (1) as promptly
as practicable and advisable (as determined in good faith by Walgreens in
accordance with the first sentence of Section 3.1(d), but in any event within
ten (10) Business Days of the date of this Agreement, unless a later date is
mutually agreed between the parties), the parties will file the Notification and
Report Forms required under the HSR Act with the Federal Trade Commission and
the United States Department of Justice (the date on which all such Notification
and Report Forms required under the HSR Act have been initially filed, the “HSR
Filing Date”) and (2) as promptly as practicable and advisable (as determined in
good faith by Walgreens in accordance with the first sentence of
Section 3.1(d)), file, make or give, as applicable, all other filings, requests
and/or notices required under any other Antitrust Laws, in each case with
respect to the Equity Transactions (the “Initial Filing Transaction”) (the
filings, requests and notices described in the foregoing clauses (1) and (2),
collectively, the “Initial Antitrust Filings”).  In addition, if, on or

 

13

--------------------------------------------------------------------------------


 

prior to the one-year anniversary of the date on which the Initial Antitrust
Clearance was obtained, the IOMS Rights Holder and its Designees (for the
avoidance of doubt, expressly including for this purpose any Warrantholder (as
defined in Warrant 1) pursuant to the exercise in-part of Warrant 1 pursuant to
the terms thereof during the Warrant 1 Special Exercise Period) have not
exceeded the then-current $500 million (as adjusted) or greater notification
threshold under HSR Act Rule 801.1(h), 16 C.F.R. § 801.1(h), as promptly as
practicable and advisable (as determined in good faith by Walgreens in
accordance with the first sentence of Section 3.1(d), but in any event within
ten (10) Business Days of such one-year anniversary, unless a later date is
mutually agreed between the parties), the parties will file the Notification and
Report Forms required under the HSR Act with the Federal Trade Commission and
the United States Department of Justice with respect to the Equity Transactions
in order to exceed the then-current $500 million (as adjusted) or greater
notification threshold under HSR Act Rule 801.1(h), 16 C.F.R. § 801.1(h) (but
not, for purposes of such filing, any greater notification threshold) (the
“Second HSR Filing”, and the date on which all such Notification and Report
Forms comprising the Second HSR Filing shall have been initially filed, the
“Second HSR Filing Date”).   In addition, following the receipt of the Initial
Antitrust Clearance, to the extent required by applicable law (including, for
the avoidance of doubt any Antitrust Law) in connection with any acquisition of
shares of Common Stock comprising all or any portion of the Equity Transactions
(in each case, whether in full or in part), the parties shall file, make or
give, as applicable, as promptly as practicable and advisable (as determined in
good faith by Walgreens in accordance with the first sentence of
Section 3.1(d)), any further required filings, requests and/or notices required
under any Antitrust Laws, including the HSR Act (collectively, the “Other
Antitrust Filings” and any such acquisitions, “Other Equity Transactions”,
provided that “Other Antitrust Filings” shall not include the Second HSR
Filing).  Without limiting the generality of the foregoing, each party agrees to
supply as promptly as reasonably practicable and advisable to the appropriate
Governmental Entities any information and documentary material that may be
requested pursuant to the HSR Act or any other Antitrust Laws.

 

(c)           Subject to the terms and conditions hereof (including the
remainder of this Section 3.1) and the other Transaction Documents, each of the
parties hereto agrees to use its reasonable best efforts to avoid or eliminate
each and every impediment under any Antitrust Laws that may be asserted by any
Governmental Entity, so as to enable the parties hereto to give effect to the
transactions contemplated hereby and by the other Transaction Documents in
accordance with the terms hereof and thereof; provided, that notwithstanding
anything to the contrary contained herein or in any of the other Transaction
Documents, nothing in this Section 3.1 shall require, or be construed to
require, any party hereto or any of its Affiliates to agree to (and no party
hereto (other than Walgreens with respect to its and/or its Affiliates own
assets, businesses or interests, in each case other than WBAD or any of its
subsidiaries) or any of its Affiliates will agree to, without the prior written
consent of the other parties): (i) sell, hold separate, divest, discontinue or
limit (or any conditions relating to, or changes or restrictions in, the
operation of) any assets, businesses or interests of it or its Affiliates
(irrespective of whether or not such assets, businesses or interests are related
to, are the subject matter of or could be affected by the transactions
contemplated by the Transaction Documents); (ii) without limiting clause (i) in
any respect, any conditions relating to, or changes or restrictions in, the
operations of any such assets, businesses or interests that would reasonably be
expected to adversely impact (x) the business of, or the financial, business or
strategic benefits of the transactions contemplated hereby or by any of the
other Transaction Documents to it or its Affiliates, or (y) any other assets,
businesses or interests of it or its Affiliates; or (iii) without limiting
clause (i) in any respect, any modification or waiver of the terms and
conditions of this Agreement or any of the other Transaction Documents that
would reasonably be expected to adversely impact (x) the business of, or
financial, business or strategic benefits of the transactions contemplated
hereby or by any of the other Transaction Documents to it or its Affiliates, or
(y) 

 

14

--------------------------------------------------------------------------------


 

any other assets, businesses or interests of it or its Affiliates.  For purposes
of the foregoing proviso, it is expressly acknowledged and agreed that the mere
fact, in and of itself, that an approval or consent of a Governmental Entity
required in connection with all or any portion of the Equity Transactions does
not also expressly include or expressly constitute an affirmative approval or
consent for the Investors’ Beneficial Ownership of shares of Common Stock to
exceed the Ultimate Standstill Level shall not be considered to adversely impact
the Investors or their Affiliates in any way, including any of their respective
assets, businesses or interests or their respective financial, business or
strategic benefits from the transactions contemplated hereby or by any of the
other Transaction Documents.  For purposes of this Agreement, the term
(x) “Initial Antitrust Clearance” as of any time means (a) prior to such time,
the expiration or termination of the waiting period under the HSR Act and the
receipt of all exemptions, authorizations, consents or approvals, the making of
all filings and the giving of all notices, and the expiration of all waiting
periods, pursuant to any other Antitrust Laws, in each case to the extent
required with respect to the Initial Filing Transaction, and (b) the absence at
such time of any applicable law or temporary restraining order, preliminary or
permanent injunction or other judgment, order, writ, injunction, legally binding
agreement with a Governmental Entity, stipulation, decision or decree issued by
any court of competent jurisdiction or other legal restraint or prohibition
under any Antitrust Law, in each case that has the effect of preventing the
consummation of the Initial Filing Transaction, (y) “Second HSR Clearance” as of
any time following the Initial Antitrust Clearance means, with respect to the
Equity Transactions (to the extent set forth in the Second HSR Filing), prior to
such time, the expiration or termination of the waiting period under the HSR
Act, and (z)  “Other Antitrust Clearance” as of any time following the Initial
Antitrust Clearance means, with respect to any Other Equity Transaction,
(a) prior to such time, the expiration or termination of the waiting period
under the HSR Act and the receipt of all exemptions, authorizations, consents or
approvals, the making of all filings and the giving of all notices, and the
expiration of all waiting periods, pursuant to any other Antitrust Laws, in each
case to the extent required with respect to such Other Equity Transaction, and
(b) the absence at such time of any applicable law or temporary restraining
order, preliminary or permanent injunction or other judgment, order, writ,
injunction, legally binding agreement with a Governmental Entity, stipulation,
decision or decree issued by any court of competent jurisdiction or other legal
restraint or prohibition under any Antitrust Law, in each case that has the
effect of preventing the consummation of such Other Equity Transaction.

 

(d)           Walgreens shall have the principal responsibility for devising and
implementing the strategy (including with respect to the timing of filings) for
obtaining any exemptions, authorizations, consents or approvals required under
the HSR Act or any other Antitrust Laws in connection with the transactions
contemplated hereby and by the other Transaction Documents; provided, however,
that Walgreens shall consult in advance with each other party hereto and in good
faith take each such other party’s views into account regarding the overall
antitrust strategy.  Each of the parties hereto will promptly notify the other
parties of, and if in writing furnish the others with copies of (or, in the case
of oral communications, advise the others of), any substantive communication
that it or any of its Affiliates receives from any Governmental

 

15

--------------------------------------------------------------------------------


 

Entity, whether written or oral, relating to the matters that are the subject of
this Agreement or any of the other Transaction Documents and, to the extent
reasonably practicable, permit the other parties to review in advance any
proposed substantive written communication by such party to any Governmental
Entity and consider in good faith the other parties’ reasonable comments on any
such proposed substantive written communications prior to their submission.  No
party hereto shall, and each party hereto shall cause its Affiliates not to,
participate or agree to participate in any substantive meeting or communication
with any Governmental Entity in respect of the subject matter of the Transaction
Documents, including on a “no names” or hypothetical basis, unless (to the
extent practicable) it or they consult with the other parties hereto in advance
and, to the extent practicable and permitted by such Governmental Entity, gives
the other parties hereto the opportunity to jointly prepare for, attend and
participate in such meeting or communication.  The parties hereto will (and will
cause their Affiliates to) coordinate and cooperate fully with each other in
exchanging such information and providing such assistance as the other parties
may reasonably request in connection with the matters described in this Section
3.1, including (x) furnishing to each other all information required for any
filing or submission under any Antitrust Law and (y) keeping each other
reasonably informed with respect to the status of each exemption, authorization,
consent, approval, filing and notice under any Antitrust Law, in each case, in
connection with the matters that are the subject of this Agreement or any of the
other Transaction Documents.  The parties hereto will provide each other with
copies of all substantive correspondence, filings or communications between them
or any of their Affiliates or representatives, on the one hand, and any
Governmental Entity or members of its staff, on the other hand, relating to the
matters that are the subject of this Agreement or any of the other Transaction
Documents; provided that such material may be redacted as necessary to (1)
comply with contractual arrangements, (2) address good faith legal privilege or
confidentiality concerns and (3) comply with applicable law.

 

(e)           Subject to the other provisions of this Agreement, including in
this Section 3.1, in the event that any arbitral, administrative, judicial or
analogous action, claim or proceeding is instituted (or threatened to be
instituted) by a Governmental Entity or any other party challenging the
transactions contemplated hereby or by any of the other Transaction Documents
(“Transaction Litigation”), each party hereto shall use its reasonable best
efforts to contest and resist any such Transaction Litigation and to have
vacated, lifted, reversed or overturned any judgment, ruling, order, writ,
injunction or decree, whether temporary, preliminary or permanent, that is in
effect and that prohibits, prevents or restricts consummation or implementation
of the transactions contemplated hereby or by any of the other Transaction
Documents.  Each party hereto shall keep each other party hereto reasonably
informed unless doing so would reasonably be likely to jeopardize any privilege
of such party regarding any such Transaction Litigation (subject to such party
using reasonable best efforts to, and cooperating in good faith with the other
parties in, developing and implementing reasonable alternative arrangements to
provide such other parties with such information).  Subject to the immediately
preceding sentence, each party hereto shall promptly advise each other party
hereto orally and in writing and shall cooperate fully in connection with, and
shall consult with each other with respect to, any Transaction Litigation and
shall in good faith give consideration to each other’s advice with respect to
such Transaction Litigation.

 

(f)            As promptly as practicable following the date hereof, the Company
shall adopt such amendments and take such further actions and do or cause to be
done all things necessary,

 

16

--------------------------------------------------------------------------------


 

proper or advisable under applicable law, to prevent the execution and delivery
of the Transaction Documents and the consummation of the transactions
contemplated thereby from constituting a “change in control,” “change of
control” or other similar term under any Company Benefit Plan (whether or not
relating to matters set forth on Section 2.2(i) of the Company Disclosure
Letter).

 

(g)           Notwithstanding anything herein to the contrary, from and after
the earlier of (i) the completion in full of the Equity Transactions, (ii) the
expiration, termination or cancellation of Warrant 2 without Warrant 2 having
been exercised in full or (iii) the Warrant 2 Transferability Event, no party
will have any further obligations under this Section 3.1; provided, that this
Section 3.1(g) shall in no way relieve any party with respect to any breach by
such party of this Section 3.1 prior to such time.

 

3.2          Public Announcements.  The parties acknowledge that the
communication plan (including the initial press release of each party) regarding
the initial announcement of the transactions contemplated by this Agreement and
the other Transaction Documents to customers, suppliers, investors and employees
and otherwise (the “Initial Communications Materials”) has been agreed by the
parties.  During the initial announcement period, no party shall originate any
publicity, news release or other public announcement, written or oral, relating
to this Agreement, the other Transaction Documents, the transactions
contemplated hereby or thereby or the existence of any arrangement between the
parties or make any other communication, in each case which is inconsistent with
the Initial Communications Materials.  Thereafter, except as required by
applicable law or by the rules or requirements of any stock exchange on which
the securities of a party hereto are listed, no party hereto shall make, or
cause to be made, or permit any of its Affiliates to make, any press release or
public announcement or other similar communications in respect of the
Transaction Documents or the transactions contemplated thereby without prior
written consent (not to be unreasonably withheld, conditioned or delayed) of
each other party hereto, to the extent such release, announcement or
communication relates to the transactions contemplated hereby or by any of the
other Transaction Documents; provided that no party shall have the right to
consent to any release, announcement or communication of any other party
(including, in the case of the Company and Walgreens, any filing required to be
made under the Exchange Act) made in the ordinary course of business unless and
to the extent such release, announcement or communication (x) relates
specifically to the signing or completion of the transactions contemplated
hereby or by any of the other Transaction Documents or (y) includes information
with respect to the transactions contemplated hereby or by any of the other
Transaction Documents that is inconsistent with the Initial Communications
Materials; provided, further, that the immediately foregoing clauses (x) and (y)
shall not apply to any release, announcement or other communication to the
extent containing information that is consistent with releases, announcements or
other communications previously consented to by the other parties in accordance
with this Section 3.2.

 

3.3          Expenses.  Unless otherwise provided in any Transaction Document,
each of the parties hereto will bear and pay all costs and expenses incurred by
it or on its behalf in connection with the transactions contemplated under the
Transaction Documents, including fees and expenses of its own financial or other
consultants, investment bankers, accountants and counsel.

 

17

--------------------------------------------------------------------------------


 

3.4          Sufficiency of Authorized Common Stock.  From and after the date
hereof and until the date on which each of the Warrants has been fully exercised
(or expires unexercised or is canceled in accordance with the terms hereof and
thereof), the Company shall at all times have reserved for issuance, free of
preemptive or similar rights, a sufficient number of shares of authorized and
unissued Warrant Shares to effectuate such exercise in full (for the avoidance
of doubt, without giving effect to any “cashless” or “net” exercise provisions
therein).  Nothing in this Section 3.4 shall preclude the Company from
satisfying its obligations in respect of the exercise of either Warrant by
delivery of shares of Common Stock which are held in the treasury of the
Company.

 

3.5          Pursuit of Other Opportunities.  From and after the date hereof to
the date that is six (6) months after the date of this Agreement, each of the
parties hereto agrees to cooperate and negotiate in good faith to explore the
opportunities set forth on Section 3.5 of the Company Disclosure Letter (each
such opportunity, an “Additional Opportunity”).  Section 3.5 of the Company
Disclosure Letter does not contain all the essential terms with respect to the
Additional Opportunities, and the parties acknowledge that they must complete
negotiations on the points set forth in Section 3.5 of the Company Disclosure
Letter as well as on points beyond the scope of Section 3.5 of the Company
Disclosure Letter in a mutually satisfactory manner, before definitive documents
can be executed and any transactions with respect to the Additional
Opportunities can be consummated.  Neither this Section 3.5 nor the provisions
of Section 3.5 of the Company Disclosure Letter shall create or constitute any
legally binding obligations between the parties, and none of the parties shall
have any liability to the other parties with respect to, based on, arising from
or relating to this Section 3.5 or the Additional Opportunities.  This Section
3.5 and the provisions of Section 3.5 of the Company Disclosure Letter do not
express an agreement of the parties or an offer to enter into an agreement and
are not intended to and do not create any legal or equitable obligations with
respect to the Additional Opportunities.  Each of the parties hereto shall be
free to withdraw from discussions and not continue to pursue any Additional
Opportunity, without obligation or liability to the other parties or to any
other person, if such party determines in its sole discretion, but after
consultation with the other parties, that it is not in the best interests of
such party to continue to pursue such Additional Opportunity.

 

3.6          Non-Solicit.

 

(a)           From and after the date hereof (x) to the date that is one (1)
year after the later of (i) the termination of the Rx Distribution Agreement and
(ii) the termination of the Generic Pharmaceuticals Purchasing Services
Agreement, each of Walgreens and Alliance Boots covenants and agrees,
individually on behalf of itself and not jointly, with the Company that it will
not, nor will it permit its Affiliates to, directly or indirectly, solicit for
employment any individual set forth on Section 3.6(a) of the Company Disclosure
Letter (each, a “Key Company Employee”); and (y) to the date that is three (3)
years after the date of this Agreement, each of Walgreens and Alliance Boots
covenants and agrees that it will not, nor will it permit its Affiliates to,
hire any Key Company Employee; provided, however, that the foregoing shall not
preclude it or its Affiliates from (A) placing general solicitations not
targeted at such Key Company Employees (so long as it and its Affiliates do not
hire any such Key Company Employee) or (B) soliciting in any manner or hiring
any such Key Company Employee whose employment with the Company and its
Affiliates has terminated at least one (1) year prior to the date of such
solicitation or hire, as applicable, so long as neither it nor its Affiliates
solicited such

 

18

--------------------------------------------------------------------------------


 

Key Company Employee in violation of this Section 3.6(a) prior to such one (1)
year anniversary.

 

(b)           From and after the date hereof (x) to the date that is one (1)
year after the later of (i) the termination of the Rx Distribution Agreement and
(ii) the termination of the Generic Pharmaceuticals Purchasing Services
Agreement, the Company covenants and agrees with each of Walgreens and Alliance
Boots that the Company will not, nor will the Company permit its Affiliates to,
directly or indirectly, solicit for employment any individual set forth on
Section 3.6(b) of the Company Disclosure Letter (each, a “Key Walgreens/Alliance
Boots Employee”); and (y) to the date that is three (3) years after the date of
this Agreement, the Company covenants and agrees that it will not, nor will it
permit its Affiliates to, hire any Key Walgreens/Alliance Boots Employee;
provided, however, that the foregoing shall not preclude the Company or its
Affiliates from (x) placing general solicitations not targeted at such Key
Walgreens/Alliance Boots Employees (so long as the Company and its Affiliates do
not hire any such Key Walgreens/Alliance Boots Employee) or (y) soliciting in
any manner or hiring any such Key Walgreens/Alliance Boots Employee whose
employment with Walgreens, Alliance Boots and their Affiliates has terminated at
least one (1) year prior to the date of such solicitation or hire, as
applicable, so long as neither the Company nor its Affiliates solicited such Key
Walgreens/Alliance Boots Employee in violation of this Section 3.6(b) prior to
such one (1) year anniversary.

 

3.7          Financing Cooperation.

 

(a)           From and after the date hereof, the Company shall, and shall cause
its subsidiaries to, and shall use its reasonable best efforts to cause its and
its subsidiaries’ representatives to,   cooperate with Walgreens and Alliance
Boots in connection with any Debt Financing in the following manner (in each
case to the extent reasonably required in connection with any such Debt
Financing):

 

(i)            furnish the report(s) of the auditors with respect to the audited
financial statements of the Company and its subsidiaries, and use reasonable
best efforts to obtain the consent of such auditors to the use of such report(s)
in accordance with normal custom and practice with respect to any such Debt
Financing, and use reasonable best efforts to cause such auditors to provide
customary comfort letters to the underwriters, initial purchasers or placement
agents, as applicable, in connection with any such Debt Financing;

 

(ii)           furnish Walgreens and Alliance Boots (and their respective
representatives) with additional financial statements, schedules or other
financial data relating to the Company and its subsidiaries and assist Walgreens
and Alliance Boots (and their respective representatives) with preparing pro
forma financial statements, in each case, as reasonably requested in connection
with any such Debt Financing (it being understood that none of Walgreens,
Alliance Boots or any of their Affiliates (or any of their respective
representatives) shall be permitted to disclose (whether by including such
information in, or reflecting such information on, their financial statements or
otherwise) any financial information provided by the Company pursuant to this
clause (ii) prior to the

 

19

--------------------------------------------------------------------------------


 

Company first publicly disclosing such information in its ordinary course of
business);

 

(iii)          reasonably cooperate with the due diligence of the proposed
lenders, underwriters, initial purchasers, ratings agencies or placement agents,
as applicable, and/or Walgreens, Alliance Boots and their respective
representatives in connection with any such Debt Financing, to the extent
customary and reasonable and to the extent not unreasonably interfering with the
business of the Company (and in the case of the provision of information, to the
extent already existing or that can be prepared without excessive cost or
management time), and only as long as any person involved in such due diligence
enters into a confidentiality agreement with the Company in customary form and
substance reasonably acceptable to the Company; provided, however, that none of
the Company, its subsidiaries or their respective representatives shall be
required to deliver any opinions, 10b-5 statements or officer’s certificates in
connection with any such due diligence efforts; provided, further that none of
the Company, its subsidiaries or their respective representatives shall be
required to provide any cooperation or information to the extent that (x) such
information is competitively sensitive, (y) providing such cooperation or
information (A) would reasonably be expected to jeopardize attorney-client
privilege or loss of attorney work product protection, (B) would violate a
confidentiality obligation to any person or (C) would violate any applicable
law; provided, that with respect to clauses (x) and (y), the Company uses
reasonable efforts, and cooperates in good faith with Walgreens and/or Alliance
Boots, as applicable, to develop and implement reasonable alternative
arrangements to provide Walgreens and Alliance Boots (and their respective
representatives) with the intended benefits of this Section 3.7; and

 

(iv)          reasonably assist in the review or preparation of applicable
portions (i.e., to the extent relating to the Company) of one or more
confidential information memoranda, prospectuses, offering memoranda and other
marketing and syndication materials in connection with such Debt Financing.

 

(b)           Notwithstanding anything in this Section 3.7 to the contrary, in
fulfilling obligations of the Company pursuant to this Section 3.7, neither the
Company nor any of its subsidiaries shall be required to pay any commitment or
other fee, provide any security or incur any other liability or execute or enter
into any agreement in connection with any such Debt Financing.  Walgreens and
Alliance Boots shall promptly, upon request by the Company, reimburse the
Company for all reasonable out of pocket costs and expenses incurred by the
Company or any of its subsidiaries in connection with the cooperation of the
Company and its subsidiaries contemplated by this Section 3.7.  For purposes of
this Agreement, “Debt Financing” means any debt financing incurred by Walgreens
or Alliance Boots, as applicable, for purposes of exercising the Warrants and/or
acquiring Initial Open Market Shares, Additional Open Market Shares or any New
Securities or Replacement Pre-emptive Shares (each as defined in the
Shareholders Agreement), including, for the avoidance of doubt, any refinancings
or “take-out” financings with respect thereto.  The obligations of the Company
and its subsidiaries under this Section 3.7 shall automatically terminate upon
the date that the Beneficial Ownership (as

 

20

--------------------------------------------------------------------------------


 

defined in the Shareholders Agreement) of the Investors, in the aggregate, of
Common Stock is less than five percent (5%).

 

Article IV
ADDITIONAL AGREEMENTS

 

4.1          Additional Equity Purchases.

 

(a)           The parties hereto acknowledge and agree that, from and after the
date hereof, Walgreens (or any of its wholly-owned subsidiaries, or Alliance
Boots or any of its wholly-owned subsidiaries, or the FW JV, in each case to the
extent designated by Walgreens in writing) (Walgreens, in its capacity as the
holder of the right to acquire (and/or to designate any such person(s) (the
“Designees”) to acquire) Initial Open Market Shares, the “IOMS Rights Holder”)
shall have the right to acquire, from time to time (but subject to Section 2.2
of the Shareholders Agreement), in one or more open market transactions, a
number of shares of Common Stock not exceeding, in the aggregate, 19,859,795
shares of Common Stock, subject to adjustment pursuant to Section 4.1(c) (the
“Initial Open Market Shares”).

 

(b)           In addition (without limitation to Section 4.1(a)), in the event
that, on any day during the Exercise Period (as defined in Warrant 1), the
Market Price (as defined in Warrant 1) is less than the then-applicable Exercise
Price (as defined in Warrant 1), the parties hereto acknowledge and agree that,
from and after such day through the date which is five (5) days after the last
day of the Exercise Period, any Warrantholder (as defined in Warrant 1) shall
have the right to acquire (either directly or through Walgreens or any of its
wholly-owned subsidiaries, or through Alliance Boots or any of its wholly-owned
subsidiaries, or the FW JV, as designated by such Warrantholder in writing),
from time to time (but subject to Section 2.2 of the Shareholders Agreement), in
one or more open market transactions, a number of shares of Common Stock not
exceeding, in the aggregate, the product of (i) (A) 14,185,570 shares of Common
Stock (the “Aggregate Additional Open Market Shares”), subject to adjustment
pursuant to Section 4.1(c), minus (B) the sum of (I) the greater of (x) zero and
(y) (1) the number of Warrant 1 Shares previously issued upon exercise of
Warrant 1 minus (2) 37.5% of the total number of Warrant 1 Shares, whether
already issued upon exercise of Warrant 1 or remaining unexercised and
underlying Warrant 1 and (II) the number of Required Shares, if any, actually
purchased by the IOMS Rights Holder and its Designees during the Threshold
Period pursuant to Section 4.1(c)(iii), and (ii) a fraction, the numerator of
which is the sum of (A) the number of Warrant 1 Shares previously issued upon
exercise of Warrant 1 in respect of the portion of Warrant 1 held by such
Warrantholder and (B) the number of unexercised Warrant 1 Shares underlying the
portion of Warrant 1 held by such Warrantholder, and the denominator of which is
the total number of Warrant 1 Shares, whether already issued upon exercise of
Warrant 1 or remaining unexercised and underlying Warrant 1 (the “Additional
Open Market Shares”).

 

(c)           Notwithstanding anything to the contrary in Section 4.1(a) or
Section 4.1(b), each of (x) the number of Initial Open Market Shares (to the
extent not already acquired by the IOMS Rights Holder or its Designees prior to
the adjustment(s) provided for in this Section 4.1(c)) and (y) the number of
Aggregate Additional Open Market Shares (to the extent not already acquired by
the Warrantholder(s) or their permitted designees(s) prior to the adjustment(s)
provided for in this Section 4.1(c)), shall be subject to adjustment from time
to time from and after the execution

 

21

--------------------------------------------------------------------------------


 

and delivery hereof as follows; provided, that if more than one subsection of
this Section 4.1(c) is applicable to a single event, the subsection shall be
applied that produces the largest adjustment and no single event shall cause an
adjustment under more than one subsection of this Section 4.1(c) so as to result
in duplication:

 

(i)            If the Company shall from and after the execution and delivery
hereof (a) declare and pay a dividend or make a distribution on its Common Stock
in shares of Common Stock, (b) split, subdivide or reclassify the outstanding
shares of Common Stock into a greater number of shares, or (c) combine or
reclassify the outstanding shares of Common Stock into a smaller number of
shares, the number of Initial Open Market Shares and Aggregate Additional Open
Market Shares at the time of the record date for such dividend or distribution
or the effective date of such split, subdivision, combination or
reclassification shall be proportionately adjusted to equal, immediately upon
such record date or effective date, as the case may be, the number of shares of
Common Stock that the Initial Open Market Shares and Aggregate Additional Open
Market Shares, respectively, would have represented (including entitlements to
receive shares of Common Stock) had the Initial Open Market Shares and Aggregate
Additional Open Market Shares been acquired in full prior to such record date or
effective date, as the case may be.

 

(ii)           If the Company shall from and after the execution and delivery
hereof issue shares of Common Stock (or rights or warrants or any other
securities or rights exercisable or convertible into or exchangeable
(collectively, a “conversion”) for shares of Common Stock) (collectively,
“convertible securities”) (other than in Permitted Transactions) (a “Subject
Issuance”), then, in such event, the number of Initial Open Market Shares and
Aggregate Additional Open Market Shares immediately prior to the Subject
Issuance (each, an “Initial Number”) shall be increased to the number obtained
by multiplying the applicable Initial Number by a fraction (1) the numerator of
which shall be the sum of (x) the number of shares of Common Stock outstanding
immediately prior to the Subject Issuance and (y) the number of additional
shares of Common Stock issued (or into which such issued convertible securities
may be converted) and (2) the denominator of which shall be the number of shares
of Common Stock outstanding immediately prior to the Subject Issuance.  For
purposes of the foregoing, (I) “Permitted Transactions” shall include (a)
issuances pursuant to which the adjustment set forth in Section 4.1(c)(i) is
applicable, (b) issuances of shares of Common Stock (including upon exercise of
options) to directors, advisors, employees or consultants of the Company
pursuant to a stock option plan, employee stock purchase plan, restricted stock
plan, other employee benefit plan or other similar compensatory agreement or
arrangement approved by the Board of Directors of the Company, (c) conversions
of convertible securities outstanding as of the date of this Agreement and
disclosed in Section 2.2(b) of this Agreement in accordance with the terms of
such convertible securities and (d) the exercise of the Warrants, (II) on any
increase in the number of shares of Common Stock deliverable upon conversion of
any convertible securities issued in the Subject Issuance (each, a
“Post-Issuance Adjustment”), then, to the extent that, in respect of the same
facts and events, the adjustment provisions set forth in this Section 4.1(c)
(excluding this clause (II)) do not result in a proportionate increase in the
number of Initial Open Market Shares and/or the number of Aggregate Additional
Open Market Shares, in each case equal to or greater than the proportionate
increase in respect of such convertible securities, then the number of Initial
Open Market Shares and/or the number of Aggregate Open Market Shares, as
applicable, then in effect, shall forthwith be readjusted to such number of
Initial Open Market

 

22

--------------------------------------------------------------------------------


 

Shares and/or the number of Aggregate Additional Open Market Shares,
respectively, as would have been obtained had the Post-Issuance Adjustment been
effective in respect of such convertible securities as of immediately prior to
the Subject Issuance and (III) if the number of Initial Open Market Shares and
Aggregate Additional Open Market Shares shall have been adjusted upon any
Subject Issuance of convertible securities in accordance with this Section
4.1(c), subject to clause (II) above, no further adjustment of the number of
Initial Open Market Shares and Aggregate Additional Open Market Shares shall be
made for the actual issuance of shares of Common Stock upon the actual
conversion of such convertible securities in accordance with their terms.  Any
adjustment made pursuant to this Section 4.1(c)(ii) shall become effective
immediately upon the Subject Issuance.

 

(iii)          During the period beginning on the later of (a) the acquisition
in full by the IOMS Rights Holder and its Designees of all Initial Open Market
Shares (before giving effect to the adjustment set forth pursuant to this
Section 4.1(c)(iii)) and (b) the date on which the Initial Antitrust Clearance
shall have been obtained, and ending immediately following the one-year
anniversary of the date on which the Initial Antitrust Clearance shall have been
obtained (such period, the “Threshold Period”), subject to the proviso to this
Section 4.1(c)(iii), the number of Initial Open Market Shares shall be increased
by such number of shares of Common Stock as is equal to the lesser of: (I) such
number of shares of Common Stock as is applicable to enable the IOMS Rights
Holder and its Designees to exceed the then-current $500 million (as adjusted)
or greater notification threshold under HSR Act Rule 801.1(h), 16 C.F.R. §
801.1(h) prior to the expiration of the Threshold Period and (II) 2,837,114
shares of Common Stock (as adjusted to appropriately reflect any of the events
referred to in this Section 4.1(c)) (such number of shares as determined by
clauses (I) and (II), the “Required Shares”); provided, that (A) this Section
4.1(c)(iii) shall only be applicable following (1) the delivery of a written
notice from Walgreens to the Company during the Threshold Period requesting that
either this Section 4.1(c)(iii) or the Warrant 1 Special Exercise Period (as
defined in Warrant 1) take effect (such notice, the “Threshold Notice”) and (2)
the earlier of (x) the fifth (5th) Business Day following such Threshold Notice,
if the Company shall not have responded with a written notice to Walgreens
specifying that it has elected for the Warrant 1 Special Exercise Period to take
effect in lieu of this Section 4.1(c)(iii), and (y) the delivery by the Company
to Walgreens of a written notice specifying that it has elected for this Section
4.1(c)(iii) to take effect in lieu of the Warrant 1 Special Exercise Period.

 

(iv)          All calculations under this Section 4.1(c) shall be made to round
up to the nearest whole share of Common Stock.  Any adjustments pursuant to this
Section 4.1(c) shall be made successively whenever an event referred to herein
shall occur.

 

(v)           In the event that the Company shall propose to (1) take any action
of the type described in this Section 4.1(c) (but only if the action of the type
described in this Section 4.1(c) would result in an adjustment in the Initial
Open Market Shares or Aggregate Additional Open Market Shares), or (2) declare
any dividend or distribution (or to set any record date in respect of any such
dividend or distribution) on shares of Common Stock payable, in whole or in
part, in Other Voting Securities (as defined in Warrant 1), the Company shall
provide written notice to each of Walgreens and Alliance Boots, which notice
shall specify the record date, if any, with respect to any such action and the
approximate date on which such action is to take place.  In the case of the
foregoing clause (1) of this Section 4.1(c)(v), such notice shall also set

 

23

--------------------------------------------------------------------------------


 

forth the facts with respect thereto as shall be reasonably necessary to
indicate the effect on the Initial Open Market Shares and Additional Open Market
Shares.  In the case of any action described in this Section 4.1(c)(v) which
would require the fixing of a record date, such notice shall be given at least
ten (10) days prior to the date so fixed.  In case of all other action, such
notice shall be given at least ten (10) days prior to the taking of such
proposed action unless the Company reasonably determines in good faith that,
given the nature of such action, the provision of such notice at least ten (10)
days in advance is not reasonably practicable from a timing perspective, in
which case such notice shall be given as far in advance prior to the taking of
such proposed action as is reasonably practicable from a timing perspective.

 

(d)           The parties agree to the matters set forth in Section 4.1(d) of
the Company Disclosure Letter.

 

4.2          Acquisition for Investment.  Each of Walgreens and Alliance Boots
acknowledges that the issuance of the Warrants and Warrant Shares has not been
registered under the Securities Act or under any state securities laws.  (i)
Each of Walgreens and Alliance Boots acknowledges that Walgreens is acquiring
the Warrants and the Warrant Shares pursuant to an exemption from registration
under the Securities Act solely for investment with no present intention to
distribute them to any person in violation of the Securities Act or any other
applicable securities laws, (ii) each of Walgreens and Alliance Boots agrees,
individually on behalf of itself and not jointly, that it will not (and will not
permit its Affiliates to) sell or otherwise dispose of the Warrants or the
Warrant Shares, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any applicable securities laws,
(iii) each of Walgreens and Alliance Boots acknowledges, individually on behalf
of itself and not jointly, that it has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of the Warrants Issuance and of
making an informed investment decision, and has conducted a review of the
business and affairs of the Company that it considers sufficient and reasonable
for purposes of consummating the Warrants Issuance, (iv) each of Walgreens and
Alliance Boots acknowledges, individually on behalf of itself and not jointly,
that it is able to bear the economic risk of the Warrants Issuance and is able
to afford a complete loss of such investment and (v) each of Walgreens and
Alliance Boots acknowledges, individually on behalf of itself and not jointly,
that it is an “accredited investor” (as that term is defined by Rule 501 under
the Securities Act).

 

4.3          Legend.  Each of Walgreens and Alliance Boots agrees that all
certificates or other instruments representing the Warrants and the Warrant
Shares will bear a legend substantially to the following effect:

 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS. 
THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER

 

24

--------------------------------------------------------------------------------


 

PROVISIONS OF (1) A FRAMEWORK AGREEMENT, DATED AS OF MARCH 18, 2013, BY AND
AMONG THE ISSUER OF THESE SECURITIES, WALGREEN CO., AN ILLINOIS CORPORATION, AND
ALLIANCE BOOTS GMBH, A PRIVATE LIMITED LIABILITY COMPANY INCORPORATED UNDER THE
LAWS OF SWITZERLAND, A COPY OF WHICH IS ON FILE WITH THE ISSUER AND (2) A
SHAREHOLDERS AGREEMENT, DATED AS OF MARCH 18, 2013, BY AND AMONG THE ISSUER OF
THESE SECURITIES, WALGREEN CO. AND ALLIANCE BOOTS GMBH.  THE SECURITIES
REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT
IN COMPLIANCE WITH SAID AGREEMENTS.  ANY SALE OR OTHER TRANSFER NOT IN
COMPLIANCE WITH SAID AGREEMENTS WILL BE VOID.”

 

In the event that any Warrant Shares become registered under the Securities Act
or the Company is presented with an opinion of counsel reasonably satisfactory,
in form and substance, to the Company that the Warrant Shares are eligible to be
transferred without restriction in accordance with Rule 144 under the Securities
Act, the Company shall issue new certificates or other instruments representing
such Warrant Shares which shall not contain such portion of the above legend
that is no longer applicable; provided that the holder of such Warrant Shares
surrenders to the Company the previously issued certificates or other
instruments.

 

4.4          Anti-takeover Provisions and Rights Plan.  The Company shall not
take any action that would cause this Agreement or any of the other Transaction
Documents, or any of the transactions contemplated hereby or thereby, to be
subject to any requirements imposed by any Anti-takeover Provision, or subject
in any manner to any “poison pill” or similar shareholder rights plan or
agreement, and shall take all necessary steps within its control to exempt (or
ensure the continued exemption of) the Transaction Documents and such
transactions from, or if necessary challenge the validity or applicability of,
any applicable Anti-takeover Provisions, as now or hereafter in effect.

 

Article V
MISCELLANEOUS

 

5.1          Termination of This Agreement; Other Triggers.

 

(a)           This Agreement may be terminated at any time:

 

(i)            with the prior written consent of each of Walgreens, Alliance
Boots and the Company; or

 

(ii)           by any of Walgreens, Alliance Boots or the Company, upon the
termination of the Shareholders Agreement in accordance with its terms.

 

(b)           If (x) the Initial Antitrust Clearance shall not have been
obtained on or prior to the one-year anniversary of the HSR Filing Date, (y) to
the extent applicable, the Second HSR Clearance shall not have been obtained on
or prior to the one-year anniversary of the Second HSR Filing Date or (z) (1)
any Other Antitrust Clearance in respect of an Other Antitrust Filing seeking to
allow the Investors to acquire (in the aggregate, taking into account the
Investors’

 

25

--------------------------------------------------------------------------------


 

existing ownership) up to a number of shares of Common Stock equal to 24.99% or
less of the then-issued and outstanding shares of Common Stock shall not have
been obtained on or prior to the one-year anniversary of the initial filing,
making or giving, as applicable, of such Other Antitrust Filing and (2) the
party or parties, as applicable, proposing to consummate the applicable Other
Equity Transaction have not, on or prior to such one-year anniversary, delivered
a written notice to the other parties hereto specifying that it or they, as
applicable, are no longer proposing to consummate such Other Equity Transaction
at such time, then, without affecting in any manner any prior acquisition of
shares of Common Stock pursuant to the terms of the Transaction Documents:

 

(i)            the Company may (in its sole discretion), upon ten (10) Business
Days prior notice to Walgreens, cancel the Warrants (to the extent not already
exercised or expired), in whole but not in part;

 

(ii)           the Company may (in its sole discretion), upon ten (10) Business
Days prior notice to Walgreens, terminate Section 4.1 and/or Section 4.4 of this
Agreement, in each case in whole but not in part; and

 

(iii)          (1) at the election of Walgreens (in its sole discretion), the Rx
Distribution Agreement (to the extent then still in effect) shall be immediately
modified such that the defined term “Initial Term” set forth in the Rx
Distribution Agreement shall mean the later of “August 31, 2017” and the date
which is two (2) years after the date on which Walgreens elects to modify the Rx
Distribution Agreement pursuant to this Section 5.1(b)(iii) and/or (2) at the
election of the Company (in its sole discretion), on the one hand, or WBAD (in
its sole discretion and by joint action of Walgreens and Alliance Boots), on the
other hand, the Generic Pharmaceuticals Purchasing Services Agreement shall be
immediately terminated;

 

provided that a party may not exercise any cancelation, termination or
modification right pursuant to this Section 5.1(b) if the breach by such party
of any obligation, representation or warranty under this Agreement has been the
cause of, or resulted in, the failure of the Initial Antitrust Clearance to have
been obtained on or prior to the one-year anniversary of the HSR Filing Date.

 

(c)           If any Other Antitrust Clearance necessary to allow the Investors
to acquire (in the aggregate, taking into the account the Investors’ existing
ownership) up to a number of shares of Common Stock that is equal to or greater
than 25% of the then-issued and outstanding shares of Common Stock shall not
have been obtained on or prior to the one-year anniversary of the initial
filing, making or giving, as applicable, of the related Other Antitrust Filing,
then, without affecting in any manner any prior acquisition of shares of Common
Stock pursuant to the terms of the Transaction Documents, for all purposes under
this Agreement and the other Transaction Documents, a “Warrant 2 Transferability
Event” shall be deemed to have occurred with respect to such Warrant 2 Shares as
would have caused the Investors to exceed the applicable threshold if the
remaining portion of Warrant 2 was then exercised in full (such excess portion
of Warrant 2, the “Warrant 2 Transferable Portion”).

 

(d)           If, at any time, the Generic Pharmaceuticals Purchasing Services
Agreement has been terminated (x) by the Company in accordance with its terms
pursuant to Sections 5.B(ii)(a) 

 

26

--------------------------------------------------------------------------------


 

or 5.B.(ii)(b) thereof or (y) by mutual agreement of the Company and WBAD or
pursuant to Sections 5.B(i)(c) or 5.B(ii)(c) thereof, then, without affecting in
any manner any prior acquisition of shares of Common Stock pursuant to the terms
of the Transaction Documents:

 

(i)            the Company may (in its sole discretion), upon ten (10) Business
Days prior notice to Walgreens delivered no later than on the third (3rd)
Business Day following the effective date of such termination, cancel the
Warrants (to the extent not already exercised or expired), in whole but not in
part;

 

(ii)           the Company may (in its sole discretion), upon ten (10) Business
Days prior notice to Walgreens delivered no later than on the third (3rd)
Business Day following the effective date of such termination, terminate
Section 4.1 and/or Section 4.4 of this Agreement, in each case in whole but not
in part; and

 

(iii)          in the case of clause (y), if the Company shall have exercised
its rights pursuant to either Section 5.1(d)(i) or (ii), then, at the election
of Walgreens (in its sole discretion), the Rx Distribution Agreement (to the
extent then still in effect) shall be immediately modified such that the defined
term “Initial Term” set forth in the Rx Distribution Agreement shall mean the
later of “August 31, 2017” and the date which is two (2) years after the date on
which Walgreens elects to modify the Rx Distribution Agreement pursuant to this
Section 5.1(d)(iii).

 

(e)           The parties expressly acknowledge and agree that, notwithstanding
anything in the Transaction Documents to the contrary, if, at any time the Rx
Distribution Agreement is terminated by Walgreens in accordance with its terms
pursuant to Section 15.A thereof, then:

 

(i)            at the election of the Company (in its sole discretion), on the
one hand, or WBAD (in its sole discretion and by joint action of Walgreens and
Alliance Boots), on the other hand, pursuant to written notice (the “Cross
Termination Notice”) delivered to the other (the date of the delivery of such
Cross Termination Notice, the “Notice Delivery Date”), the Generics
Pharmaceuticals Purchasing Services Agreement (to the extent then still in
effect) shall terminate, effective on the twelve-month anniversary of the Notice
Delivery Date (or such earlier date as the Company may specify at any time
during such twelve-month period upon at least 30 days written notice, provided
that any such earlier date shall be a month end);

 

(ii)           if the Notice Delivery Date shall have occurred, to the extent a
Walgreens Investor Rights Termination Event (as defined in the Shareholders
Agreement) shall not have previously occurred, a Walgreens Investor Rights
Termination Event shall be deemed to have occurred immediately upon the Notice
Delivery Date, for all purposes under the Shareholders Agreement other than
Sections 1.3(b) and (c) (with respect to which the Walgreens Investor Rights
Termination Event shall occur pursuant to such defined term without giving
effect to this clause (ii));

 

(iii)          if the Notice Delivery Date shall have occurred, Section 4.1 and,
subject to clause (v) below, Section 4.4 of this Agreement, and Section 2.3 of
the Shareholders Agreement shall be terminated, in each case in whole but not in
part;

 

27

--------------------------------------------------------------------------------


 

(iv)          if the Notice Delivery Date shall have occurred, each Restricted
Period (as defined in the Shareholders Agreement), to the extent then still in
effect, shall be deemed to have expired for all purposes immediately as of the
Notice Delivery Date;

 

(v)           with respect to any Warrant, (1) if the Notice Delivery Date shall
have occurred earlier than the date that is six months prior to the Exercise
Start Date (as defined in such Warrant) of such Warrant (without application of
this clause (v)), then such Warrant shall be immediately canceled, (2) if the
Notice Delivery Date shall have occurred on or after the date that is six months
prior to the Exercise Start Date and prior to the Exercise Start Date (in each
case without application of this clause (v)), then such Exercise Start Date
shall be deemed to be the Notice Delivery Date and the Expiration Date (as
defined in such Warrant) of such Warrant shall be deemed to be at 5:00 p.m., New
York City time, on the six-month anniversary of the Notice Delivery Date, and
(3) if the Notice Delivery Date shall have occurred after the Exercise Start
Date for such Warrant (without application of this clause (v)), no adjustment
shall be made to the Exercise Start Date or the Expiration Date of such Warrant
(except in such case where the Exercise Start Date for such Warrant shall have
been accelerated as a result of the occurrence of a Preliminary Control Date or
an Other Voting Security Event (each as defined in such Warrant), in which case
the Expiration Date (as defined in such Warrant) of such Warrant shall be deemed
to be the earlier of (x) such Expiration Date without application of this clause
(v) and (y) 5:00 p.m., New York City time, on the six-month anniversary of the
Notice Delivery Date); provided that any exercise of any Warrant after the
Notice Delivery Date and prior to the Expiration Time (as modified by this
clause (v)) for such Warrant shall be only effected as a Cashless Exercise (as
defined in such Warrant) (the Expiration Time determined by the immediately
foregoing clauses (1), (2) and (3), the “Modified Expiration Time”);

 

(vi)          if the Notice Delivery Date shall have occurred, to the extent not
previously expired, from and after the Notice Delivery Date, the Standstill
Period (as defined in the Shareholders Agreement) and the SP Standstill Period
(as defined in the Shareholders Agreement), if then in effect, shall be deemed
for all purposes to be the period beginning on the date of this Agreement and
ending upon the later of (1) the 18 month anniversary of the Notice Delivery
Date and (y) the date that the collective Beneficial Ownership of Common Stock
of the Investors, SP (as defined in the Shareholders Agreement) and the SP
Investors (as defined in the Shareholders Agreement), as a group, equals one
share less than 10%;

 

(vii)         if the Notice Delivery Date shall have occurred, for the avoidance
of doubt giving effect to the eighth and tenth sentences of Section 5.2 of the
Shareholders Agreement, from and after the date of the later of (1) the Notice
Delivery Date and (2) the latest to occur of the Modified Expiration Time in
respect of each Warrant (the date determined pursuant to clause (1) and clause
(2), the “Sell-down Date”), each Investor shall be required to Transfer (as
defined in the Shareholders Agreement) to Persons other than Walgreens, Alliance
Boots or any of their respective Permitted Transferees or Affiliates, in each
case in accordance with the terms of the Shareholders Agreement (as modified
pursuant to this Section 5.1(e)), by no later than the two-year anniversary of
the Sell-down Date (such two-year period, the “Sell-Down Period”), a number of
shares of Common Stock, if any, as is necessary so that the collective
Beneficial Ownership of Common Stock of the Investors, SP (as defined in the
Shareholders Agreement) and the SP Investors (as defined in the Shareholders
Agreement), as a group, is less than 15% (such shares, the “Required Sell-Down
Shares” and such required Transfers, the “Required Sell-

 

28

--------------------------------------------------------------------------------


 

Down Transfers”), it being understood that subject to the obligation of the
Investors to complete the Required Sell-Down Transfers prior to the expiration
of the Sell-Down Period, and subject to compliance with the Shareholders
Agreement (as modified pursuant to Section 5.1(e)(iv)), the manner, timing,
volumes, prices and transferees applicable to any Required Sell-Down Transfers
shall be in the Investors’ respective sole discretion; provided, that, if at any
time during the Sell-Down Period, (A) the Investors have not yet completed the
Required Sell-Down Transfers and (B) the Company delivers to each of Walgreens
and Alliance Boots a notice (the date of delivery of such notice, the
“Repurchase Election Date”) affirmatively and irrevocably electing to repurchase
in full from the Investors a number of shares equal to (and not less than) the
remaining Required Sell-Down Shares with respect to which Required Sell-Down
Transfers have not yet occurred, the Investors shall Transfer to the Company,
and the Company shall purchase from the Investors, all such remaining Required
Sell-Down Shares at a per share purchase price, payable by the Company to the
Investors in immediately available funds, equal to the greater of (x) Applicable
Market Price on the trading day immediately prior to the Repurchase Closing Date
and (y) the Weighted Average Price as of the Repurchase Closing Date.  The
closing of such repurchase by the Company shall occur on a Business Day (the
“Repurchase Closing Date”) selected by the Investors, but in any event no later
than on the tenth (10th) Business Day immediately following the Repurchase
Election Date.  For purposes of this Section 5.1(e), (1) the “Applicable Market
Price” means, as of any date of determination, the closing price (regular way)
of the Common Stock on such date on the principal stock exchange on which the
Company Common Stock is then listed and (2) the “Weighted Average Price” means,
as of any date of determination, the weighted-average per share price (including
the applicable Exercise Prices (as defined in the applicable Warrants) in
respect of all exercises of the Warrants (whether pursuant to a Cash Exercise or
Cashless Exercise)) paid by the Investors in respect of all acquisitions of
Common Stock from and after the date hereof and on or prior to such date of
determination;

 

(viii)        if the Notice Delivery Date shall have occurred, for the avoidance
of doubt giving effect to the eighth and tenth sentences of Section 5.2 of the
Shareholders Agreement, from and after the Notice Delivery Date, the Ultimate
Standstill Level (as defined in the Shareholders Agreement) shall be deemed to
mean “(1) prior to the two-year anniversary of the Sell-down Date, thirty
percent (30%) and (2) from and after the two-year anniversary of the Sell-down
Date, ten percent (10)%”; provided, that, from and after the two-year
anniversary of the Sell-down Date and with respect to shares of Common Stock
that represent collective Beneficial Ownership of Common Stock of the Investors,
SP and the SP Investors as a group of less than 15% and more than 10%, if at any
time during the Standstill Period (as modified by this Section 5.1(e)), the
collective Beneficial Ownership of Common Stock of the Investors, SP (as defined
in the Shareholders Agreement) and the SP Investors (as defined in the
Shareholders Agreement), as a group, equals or exceeds the Ultimate Standstill
Level, the Investors shall, in accordance with the Shareholders Agreement (as
modified by this Section 5.1(e)), within a commercially reasonable and
practicable time thereafter, taking into account market conditions, effect the
Transfer of such number of shares of Common Stock as is necessary so that such
collective Beneficial Ownership of Common Stock is no longer equal to or in
excess of the Ultimate Standstill Level; provided, further, that,
notwithstanding anything to the contrary (and, for the avoidance of doubt,
without any implication of expanding the Investors’ obligations pursuant to the
immediately preceding proviso), and with respect to shares of Common Stock that
represent collective Beneficial Ownership of Common Stock of the Investors, SP
and the SP Investors as a group of less than 15% and more than 10%, in no event
shall the Investors be required to

 

29

--------------------------------------------------------------------------------


 

Transfer any shares of Common Stock (or be deemed to be in breach or default by
virtue of not Transferring any shares of Common Stock) pursuant to this
Section 5.1(e)(viii) to the extent that the then-current Applicable Market Price
is less than the then-current Weighted Average Price; provided further, that,
notwithstanding anything to the contrary, any shares that reflect collective
Beneficial Ownership of Common Stock of the Investors, SP and the SP Investors
as a group in excess of 15% remain subject to the obligations of clause (vii);
and

 

(ix)          if the Notice Delivery Date shall have occurred, each of the
parties hereto agrees to act in good faith and execute and deliver, and/or cause
the execution and delivery of, all such future amendment and modification
agreements and such other instruments, in each case with respect to any
Transaction Document (and, in the case Alliance Boots and Walgreens, the
Transaction Rights Agreement and the limited liability company agreement of the
FW JV), and to take, and/or cause the taking of, such other and further action
as may be reasonably necessary or appropriate to carry out the provisions of,
and the intention of the parties as expressed in, this Section 5.1(e).

 

(f)            In the event of termination of this Agreement as provided in this
Section 5.1, this Agreement (other than Section 1.3, Section 3.2, Section 3.3,
Section 3.6, Section 4.2 (to the extent of any Initial Open Market Shares and
Additional Open Market Shares that have been acquired prior to termination) and
Section 4.3 (to the extent of any Initial Open Market Shares and Additional Open
Market Shares that have been acquired prior to termination) and this Article V,
each of which shall survive any termination of this Agreement, and other than
the Confidentiality Agreements and the Transaction Rights Agreement, each of
which shall survive in accordance with the terms thereof) shall forthwith become
void and there shall be no liability on the part of any party hereto, except
that nothing herein shall relieve any party from liability for any breach of
this Agreement prior to such termination.

 

(g)           Without affecting in any manner any prior exercise of the canceled
Warrant(s), in the event that the either Warrant 1 and/or Warrant 2 are canceled
in accordance with this Section 5.1, such canceled Warrant(s) shall be canceled
and terminated and shall forthwith become void and the Company shall have no
subsequent obligation to issue, and the Warrantholder (as defined in the
Warrants) shall have no subsequent right to acquire, any Warrant 1 Shares (if
Warrant 1 is canceled) or any Warrant 2 Shares (if Warrant 2 is canceled).

 

(h)           Without affecting in any manner any prior acquisition of shares of
Common Stock pursuant to the terms of the Transaction Documents, in the event
that either Section 4.1 and/or Section 4.4 are terminated in accordance with
this Section 5.1, such terminated Section(s) shall forthwith become void and
there shall be no liability on the part of any party hereto with respect to such
terminated Section(s), except that nothing herein shall relieve any party from
liability for any breach of such terminated Section(s) prior to such
termination.

 

5.2          Amendment.  No amendment of any provision of this Agreement will be
effective unless made in writing and signed by an officer of a duly authorized
representative of each party.

 

5.3          Waiver of Conditions.  The conditions to any party’s obligation to
consummate any transaction contemplated herein are for the sole benefit of such
party and may be waived by such party in whole or in part to the extent
permitted by applicable law.  No waiver will be

 

30

--------------------------------------------------------------------------------


 

effective unless it is in writing signed by a duly authorized officer of the
waiving party that makes express reference to the provision or provisions
subject to such waiver.

 

5.4          Counterparts and Facsimile.  For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this Agreement may be delivered by facsimile and such facsimiles will
be deemed as sufficient as if actual signature pages had been delivered.

 

5.5          Governing Law; Submission to Jurisdiction; WAIVER OF JURY TRIAL. 
This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware, without regard to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.  In addition, each of the parties hereto
(a) submits to the personal jurisdiction of the Delaware Court of Chancery in
and for New Castle County, or in the event (but only in the event) that such
Delaware Court of Chancery does not have subject matter jurisdiction over such
dispute, the United States District Court for the District of Delaware, or in
the event (but only in the event) that such United States District Court also
does not have jurisdiction over such dispute, any Delaware State court sitting
in New Castle County, in the event any dispute (whether in contract, tort or
otherwise) arises out of this Agreement or the transactions contemplated hereby,
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court, and (c) agrees that it
will not bring any claim, action or proceeding relating to this Agreement or the
transactions contemplated hereby in any court other than the Delaware Court of
Chancery in and for New Castle County, or in the event (but only in the event)
that such Delaware Court of Chancery does not have subject matter jurisdiction
over such claim, action or proceeding, the United States District Court for the
District of Delaware, or in the event (but only in the event) that such United
States District Court also does not have jurisdiction over such claim, action or
proceeding, any Delaware State court sitting in New Castle County.  Each party
agrees that service of process upon such party in any such claim, action or
proceeding shall be effective if notice is given in accordance with the
provisions of this Agreement.  EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY CLAIM, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. 
EACH PARTY (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.5.

 

5.6          Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the others will be in writing and will be deemed
to have been duly given (a) on

 

31

--------------------------------------------------------------------------------


 

the date of delivery if delivered personally, or by facsimile, upon confirmation
of receipt, or (b) on the second Business Day following the date of dispatch if
delivered by a recognized next day courier service.  All notices hereunder shall
be delivered as set forth below, or pursuant to such other instructions as may
be designated in writing by the party to receive such notice.

 

 

If to the Company, to:

 

 

 

Name:

AmerisourceBergen Corporation

 

Address:

1300 Morris Drive

 

 

Chesterbrook, PA 19087

 

Country:

United States

 

Fax:

610 727 3612

 

Attn:

General Counsel

 

 

 

 

with a copy to (which copy alone shall not constitute notice):

 

 

 

Name:

Cravath, Swaine & Moore LLP

 

Address:

Worldwide Plaza

 

 

825 Eighth Avenue

 

 

New York, New York 10019

 

Country:

United States

 

Fax:

(212) 474-3700

 

Attention:

Damien R. Zoubek, Esq.

 

 

Robert I. Townsend III, Esq.

 

 

 

if to Walgreens, to:

 

 

 

Name:

Walgreen Co.

 

Address:

108 Wilmot Road

 

 

Deerfield, Illinois 60015

 

Country:

United States

 

Fax:

(847) 315-3652

 

Attention:

Thomas J. Sabatino, Executive Vice President,

 

 

General Counsel and Corporate Secretary

 

 

 

 

with a copy to (which copy alone shall not constitute notice):

 

 

 

 

Name:

Wachtell, Lipton, Rosen & Katz

 

Address:

51 West 52nd Street

 

 

New York, New York 10019

 

Country:

United States

 

Fax:

(212) 403-2000

 

Attention:

Andrew R. Brownstein, Esq.

 

 

Benjamin M. Roth, Esq.

 

32

--------------------------------------------------------------------------------


 

 

if to Alliance Boots, to:

 

 

 

Name:

Alliance Boots GmbH

 

Address:

94 Baarerstrasse

 

 

6300 Zug

 

Country:

Switzerland

 

Attention:

Marco Pagni, Group Legal Counsel &

 

 

Chief Administrative Officer

 

Email:

Marco.Pagni@allianceboots.com

 

 

 

 

with a copy to (which copy alone shall not constitute notice):

 

 

 

 

Name:

Darrois Villey Maillot Brochier

 

Address:

69 avenue Victor Hugo

 

 

75116 Paris

 

Country:

France

 

Fax:

+33 1 45 02 49 59

 

Attention:

Me. Alain Maillot

 

 

Benjamin S. J. Burman, Esq.

 

 

5.7          Entire Agreement, Etc.  This Agreement (including the Annexes
hereto), the other Transaction Documents, the Confidentiality Agreements and, in
the case of Walgreens and Alliance Boots, the Transaction Rights Agreement,
constitute the entire agreement, and supersede all other prior agreements,
understandings, representations and warranties, both written and oral, between
the parties, with respect to the subject matter hereof.  No party hereto shall
take, or cause to be taken, including by entering into agreements or other
arrangements with provisions or obligations that conflict, or purport to
conflict, with the terms of the Transaction Documents or any of the transactions
contemplated thereby, any action with either an intent or effect of impairing
any such other persons’ rights under any of the Transaction Documents. 
“Confidentiality Agreements” has the meaning ascribed to such terms in the
Shareholders Agreement.

 

5.8          Definitions of “subsidiary” and “Affiliate”.

 

(a)           When a reference is made in this Agreement to a subsidiary of a
person, the term “subsidiary” means, with respect to such person, any foreign or
domestic entity, whether incorporated or unincorporated, of which (a) such
person or any other subsidiary of such person is a general partner or (b) at
least a majority of the voting power to elect a majority of the directors or
others performing similar functions with respect to such other entity is
directly or indirectly owned or controlled by such person or by any one or more
of such party’s subsidiaries, or by such party and one or more of its
subsidiaries.

 

(b)           The term “Affiliate” means, with respect to any person, any other
person (for all purposes hereunder, including any entities or individuals) that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such first person.  It is
expressly agreed that, for purposes of this definition, (i) none of the Company
or any of its subsidiaries is an Affiliate of Walgreens, Alliance Boots or WBAD
(or any of their

 

33

--------------------------------------------------------------------------------


 

respective subsidiaries) (and vice versa), and (ii) each of WBAD and the FW JV
is an Affiliate of each of Walgreens and Alliance Boots (and vice versa). 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a person, whether
through the ownership of securities, by contract, management control, or
otherwise.  “Controlled” and “Controlling” shall be construed accordingly. 
Notwithstanding the foregoing, for all purposes of any Transaction Document or
any other agreement that expressly incorporates this definition by reference
hereto, in no event shall (i) Walgreens (or any of its subsidiaries) be deemed
an Affiliate of  Alliance Boots (or any of its subsidiaries) (and vice versa),
unless and until Alliance Boots shall have become a subsidiary of Walgreens, and
in no event shall either Walgreens (or any of its subsidiaries) or Alliance
Boots (or any of its subsidiaries) be deemed an Affiliate of the Company (or any
of its subsidiaries) (and vice versa) or (ii) Alliance Boots (or any of its
subsidiaries) or Walgreens (or any of its subsidiaries) be deemed an Affiliate
of Kohlberg Kravis Roberts & Co. L.P., a Delaware limited partnership, or of any
of its Affiliates (including its investment funds) or of any of its or its
Affiliates’ (including its investment funds’)  “portfolio companies” (as such
term is customarily used among institutional investors) (and vice versa).

 

5.9          Assignment.  Neither this Agreement nor any right, remedy,
obligation nor liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
parties, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be void, except that each of Walgreens and
Alliance Boots may transfer or assign, in whole or from time to time in part, to
one or more of its respective direct or indirect wholly-owned subsidiaries, or
to the FW JV, its rights and/or obligations under this Agreement, but any such
transfer or assignment will not relieve Walgreens or Alliance Boots, as
applicable, of its obligations hereunder.  Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and assigns.

 

5.10        Severability.  If any provision of this Agreement or a Transaction
Document, or the application thereof to any person or circumstance, is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to persons or circumstances other than those as to which it has been
held invalid or unenforceable, will remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby or thereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith in an effort to agree upon a suitable
and equitable substitute provision to effect the original intent of the parties.

 

5.11        No Third Party Beneficiaries.  Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person other than parties
hereto (and (a) any wholly-owned subsidiary of either Walgreens or Alliance
Boots, or the FW JV, as applicable, to which an assignment is made in accordance
with this Agreement and (b) any Warrantholder (as defined in Warrant 1) with
respect to Section 4.1 and Additional Open Market Shares), any benefits, rights,
or remedies.

 

5.12        Specific Performance.  The parties hereto agree that failure of any
party to perform its agreements and covenants hereunder, including a party’s
failure to take all actions as

 

34

--------------------------------------------------------------------------------


 

are necessary on such party’s part in accordance with the terms and conditions
of this Agreement to consummate the transactions contemplated hereby, will cause
irreparable injury to the other parties, for which monetary damages, even if
available, will not be an adequate remedy.  It is agreed that the parties shall
be entitled to equitable relief including injunctive relief and specific
performance of the terms hereof, without the requirement of posting a bond or
other security, and each party hereby consents to the issuance of injunctive
relief by any court of competent jurisdiction to compel performance of a party’s
obligations and to the granting by any court of the remedy of specific
performance of such party’s obligations hereunder, this being in addition to any
other remedies to which the parties are entitled at law or equity.

 

* * *

 

35

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

 

AMERISOURCEBERGEN CORPORATION

 

 

 

 

By:

/s/ Steven H.Collis

 

 

Name:

Steven H. Collis

 

 

Title:

President and CEO

 

 

 

 

 

 

 

WALGREEN CO.

 

 

 

 

By:

/s/ Greg Wasson

 

 

Name:

Greg Wasson

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

ALLIANCE BOOTS GMBH

 

 

 

 

By:

/s/ Stefano Pessina

 

 

Name:

Stefano Pessina

 

 

Title:

Executive Chairman

 

--------------------------------------------------------------------------------


 

ANNEX A

 

See Exhibit 10.2

 

--------------------------------------------------------------------------------


 

ANNEX B-1

 

FORM OF WARRANT TO PURCHASE COMMON STOCK

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.

 

THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF (1) A FRAMEWORK AGREEMENT, DATED AS OF
MARCH 18, 2013, BY AND AMONG THE ISSUER OF THESE SECURITIES, WALGREEN CO. AN
ILLINOIS CORPORATION, AND ALLIANCE BOOTS GMBH, A PRIVATE LIMITED LIABILITY
COMPANY INCORPORATED UNDER THE LAWS OF SWITZERLAND, A COPY OF WHICH IS ON FILE
WITH THE ISSUER AND (2) A SHAREHOLDERS AGREEMENT, DATED AS OF MARCH 18, 2013, BY
AND AMONG THE ISSUER OF THESE SECURITIES, WALGREEN CO. AND ALLIANCE BOOTS GMBH. 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENTS.  ANY SALE OR OTHER
TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENTS WILL BE VOID.

 

WARRANT No. 1
to purchase
22,696,912
Shares of Common Stock
AMERISOURCEBERGEN CORPORATION
a Delaware Corporation

 

Issue Date:  March 18, 2013

 

1.                                      Definitions.  Unless the context
otherwise requires, when used herein the following terms shall have the meanings
indicated.

 

“Acceleration Event” means the occurrence of both (1) with respect to the
Corporation (a) the execution of definitive documentation for a transaction or
series of related transactions with a third party other than an Investor (as
defined in the Shareholders Agreement), (b) the recommendation that stockholders
tender in response to a tender or exchange offer made by a third party other
than an Investor or (c) the failure to recommend within the ten-business day
period specified in Rule 14e-2(a) under the Exchange Act that stockholders
reject a tender or exchange offer made by a third party other than an Investor,
in each case that is with respect to, or could reasonably be expected to result
in, a Change of Control Transaction (any transaction set forth in the foregoing
clauses (a) – (c), an “Acceleration Transaction”) and (2) an Investor has made a

 

--------------------------------------------------------------------------------


 

Qualifying Public Acquisition Proposal (as defined in the Shareholders
Agreement) not in violation of Section 2.2 of the Shareholders Agreement.

 

“Additional Open Market Shares” has the meaning ascribed to it in the Framework
Agreement.

 

“Affiliate” has the meaning ascribed to it in the Framework Agreement.

 

“Aggregate Consideration” has the meaning ascribed to it in Section 12(ii).

 

“Antitrust Law” has the meaning ascribed to it in the Framework Agreement.

 

“Appraisal Procedure” means a procedure whereby two independent, nationally
recognized appraisers, one chosen by the Corporation and one by the
Warrantholder (or if there is more than one Warrantholder,
Warrantholder(s) representing in excess of 50% of the Warrant Shares then
issuable upon exercise of this Warrant in full (disregarding whether or not this
Warrant is exercisable by its terms at such time)), shall mutually agree upon
the determinations then the subject of appraisal.  Each party shall deliver a
notice to the other appointing its appraiser within 15 days after the Appraisal
Procedure is invoked.  If within 30 days after appointment of the two appraisers
they are unable to agree upon the amount in question, a third independent,
nationally recognized appraiser shall be chosen within 10 days thereafter by the
mutual consent of such first two appraisers or, if such two first appraisers
fail to agree upon the appointment of a third appraiser, such appointment shall
be made by the American Arbitration Association, or any organization successor
thereto, from a panel of arbitrators having experience in appraisal of the
subject matter to be appraised.  In such event, the decision of the third
appraiser so appointed and chosen shall be given within 30 days after the
selection of such third appraiser.  If three appraisers shall be appointed and
the determination of one appraiser is disparate from the middle determination by
more than twice the amount by which the other determination is disparate from
the middle determination, then the determination of such appraiser shall be
excluded, the remaining two determinations shall be averaged and such average
shall be binding and conclusive upon the Corporation and the Warrantholder(s);
otherwise, the average of all three determinations shall be binding upon the
Corporation and the Warrantholder(s).  50% of the costs of conducting any
Appraisal Procedure shall be borne by the Corporation, and 50% of the costs of
conducting any Appraisal Procedure shall be borne by Warrantholder(s) (pro rata,
based on the Warrant Shares issuable upon exercise of this Warrant in full as of
the opening of business on the date on which the Appraisal Procedure is invoked
(disregarding whether or not this Warrant is exercisable by its terms at such
time)), on the other hand.

 

“Assumed Payment Amount” has the meaning ascribed to it in Section 12(iv).

 

“Board of Directors” means the board of directors of the Corporation.

 

“Business Combination” means a merger, consolidation, statutory share exchange,
reorganization, recapitalization or similar extraordinary transaction (which may
include a reclassification) involving the Corporation.

 

2

--------------------------------------------------------------------------------


 

“business day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other governmental actions to
close.

 

“Cash Exercise” has the meaning set forth in Section 3.

 

“Cashless Exercise” has the meaning set forth in Section 3.

 

“Cashless Exercise Ratio” with respect to any exercise of this Warrant means a
fraction (i) the numerator of which is the excess of (x) the average of the
daily Market Prices for the Common Stock for the 20 trading days immediately
preceding such exercise date over (y) the Exercise Price, and (ii) the
denominator of which is the average of the daily Market Prices for the Common
Stock for the 20 trading days immediately preceding such exercise date.

 

“Change of Control Transaction” means (a) any transaction or series of related
transactions as a result of which any Person or group of persons within the
meaning of Section 13(d)(3) of the Exchange Act (excluding the Warrantholder or
any of its Affiliates) becomes the beneficial owner, directly or indirectly, of
30% or more of the outstanding Equity Interests (measured by either voting power
or economic interests) of the Corporation, (b) any transaction or series of
related transactions in which the stockholders of the Corporation immediately
prior to such transaction or series of related transactions (the
“Pre-Transaction Stockholders”) cease to beneficially own, directly or
indirectly, at least 70% of the outstanding Equity Interests (measured by either
voting power or economic interests) of the Corporation; provided that this
clause (b) shall not apply if (1) such transaction or series of related
transactions is an acquisition by the Corporation effected, in whole or in part,
through the issuance of Equity Interests of the Corporation, (2) such
acquisition does not result in a Person or group of persons within the meaning
of Section 13(d)(3) of the Exchange Act beneficially owning, directly or
indirectly, a greater percentage of the outstanding Equity Interests (measured
by either voting power or economic interests) of the Corporation than the
Investors, as a group, and (3) the Pre-Transaction Stockholders continue to
beneficially own, directly or indirectly, at least 60% of the outstanding Equity
Interests (measured by voting power and economic interests) of the Corporation,
(c) any Business Combination as a result of which at least 30% ownership of the
Corporation is transferred to another Person or group of persons within the
meaning of Section 13(d)(3) of the Exchange Act (excluding the Warrantholder or
any of its Affiliates), (d) individuals who constitute the Continuing Directors
and the Wolf Directors (if any), taken together, ceasing for any reason to
constitute at least a majority of the Board of Directors or (e) any sale or
lease or exchange, transfer, license or disposition of a business, deposits or
assets that constitute 30% or more of the consolidated assets, business,
revenues, net income, assets or deposits of the Corporation.

 

“Common Stock” means the Corporation’s Common Stock, $0.01 par value per share.

 

“Continuing Directors” means the directors of the Corporation on March 18, 2013
and each other director (other than Wolf Directors, if any), if in each case,
such other director’s nomination for election to the Board of Directors is
recommended by more than 50% of the Continuing Directors or more than 50% of the
members of the Governance and Nominating Committee of the Corporation that are
Continuing Directors.

 

3

--------------------------------------------------------------------------------


 

“conversion” has the meaning ascribed to it in Section 12(ii).

 

“Convertible Securities” has the meaning ascribed to it in Section 12(ii).

 

“Corporation” means AmerisourceBergen Corporation, a Delaware corporation.

 

“Election Mechanic” has the meaning set forth in Section 12(v).

 

“Equity Interests” means any and all (i) shares, interests, participations or
other equivalents (however designated) of capital stock or other voting
securities of a corporation, any and all equivalent or analogous ownership (or
profit) or voting interests in a Person (other than a corporation),
(ii) securities convertible into or exchangeable for shares, interests,
participations or other equivalents (however designated) of capital stock or
voting securities of (or other ownership or profit or voting interests in) such
Person, and (iii) any and all warrants, rights or options to purchase any of the
foregoing, whether voting or nonvoting, and, in each case, whether or not such
shares, interests, participations, equivalents, securities, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Exercise Period” has the meaning set forth in Section 3.

 

“Exercise Price” means $51.50, subject to adjustment pursuant to the terms
hereof.

 

“Exercise Start Date” has the meaning set forth in Section 3.

 

“Expiration Time” has the meaning set forth in Section 3.

 

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith and evidenced by a written notice delivered
promptly to the Warrantholder(s) (which written notice shall include certified
resolutions of the Board of Directors in respect thereof).  If the Warrantholder
(or if there is more than one Warrantholder, Warrantholder(s) representing in
excess of 50% of the Warrant Shares then issuable upon exercise of this Warrant
in full (disregarding whether or not this Warrant is exercisable by its terms at
such time)) objects in writing to the Board of Director’s calculation of fair
market value within 10 business days of receipt of written notice thereof and
the Warrantholder (or if there is more than one Warrantholder,
Warrantholder(s) representing in excess of 50% of the Warrant Shares then
issuable upon exercise of this Warrant in full (disregarding whether or not this
Warrant is exercisable by its terms at such time)) and the Corporation are
unable to agree on fair market value during the 10-day period following the
delivery of the Warrantholder objection, the Appraisal Procedure may be invoked
by either the Corporation or the Warrantholder (or if there is more than one
Warrantholder, Warrantholder(s) representing in excess of 50% of the Warrant
Shares then issuable upon exercise of this Warrant in full (disregarding whether
or not this Warrant is exercisable by its terms at such time)) to determine Fair
Market Value by delivering written notification thereof not later than the 30th
day after delivery of the Warrantholder objection.  For the avoidance of doubt,
the Fair Market Value of cash shall be the amount of such cash.

 

4

--------------------------------------------------------------------------------


 

“Framework Agreement” means the Framework Agreement, dated as of March 18, 2013,
as amended from time to time, by and among the Corporation, Walgreen Co. and
Alliance Boots GmbH, including all annexes, schedules and exhibits thereto.

 

“Governmental Entities” has the meaning ascribed to it in the Framework
Agreement.

 

“HSR Act” has the meaning ascribed to it in the Framework Agreement.

 

“Initial Number” has the meaning ascribed to it in Section 12(ii).

 

“Market Price” means, with respect to the Common Stock or any other security, on
any given day, the last sale price, regular way, or, in case no such sale takes
place on such day, the average of the closing bid and asked prices, regular way,
of the shares of the Common Stock or of such security, as applicable, on the New
York Stock Exchange on such day.  If the Common Stock or such security, as
applicable, is not listed on the New York Stock Exchange as of any date of
determination, the Market Price of the Common Stock or such security, as
applicable, on such date of determination means the closing sale price on such
date as reported in the composite transactions for the principal U.S. national
or regional securities exchange on which the Common Stock or such security, as
applicable, is so listed or quoted, or, if no closing sale price is reported,
the last reported sale price on such date on the principal U.S. national or
regional securities exchange on which the Common Stock or such security, as
applicable, is so listed or quoted, or if the Common Stock or such security, as
applicable, is not so listed or quoted on a U.S. national or regional securities
exchange, the last quoted bid price on such date for the Common Stock or such
security, as applicable, in the over-the-counter market as reported by Pink
Sheets LLC or similar organization, or, if that bid price is not available, the
Market Price of the Common Stock or such security, as applicable, on that date
shall mean the Fair Market Value per share as of such date of the Common Stock
or such security.  For the purposes of determining the Market Price of the
Common Stock or any such security, as applicable, on the “trading day”
preceding, on or following the occurrence of an event, (i) that trading day
shall be deemed to commence immediately after the regular scheduled closing time
of trading on the applicable exchange, market or organization, or, if trading is
closed at an earlier time, such earlier time and (ii) that trading day shall end
at the next regular scheduled closing time, or if trading is closed at an
earlier time, such earlier time (for the avoidance of doubt, and as an example,
if the Market Price is to be determined as of the last trading day preceding a
specified event and the closing time of trading on a particular day is 4:00 p.m.
and the specified event occurs at 5:00 p.m. on that day, the Market Price would
be determined by reference to such 4:00 p.m. closing price).

 

“Ordinary Cash Dividend” means a regular quarterly cash dividend by the
Corporation solely on shares of Common Stock out of surplus or net profits
legally available therefor (determined in accordance with the General
Corporation Law of the State of Delaware) which, when combined on a per share of
Common Stock basis with the per share amounts of all other cash dividends and
distributions paid by the Corporation on the Common Stock during such fiscal
year (as adjusted to appropriately reflect any of the events referred to in
Section 12 and excluding the portion of any cash dividends or cash distributions
to the extent having resulted in a prior adjustment to the Exercise Price
pursuant to Section 12(iii)) (in any fiscal year, such total amount, on a per
share basis, the “Total Cash Dividend Payments”), does not exceed: (i) in the
fiscal year ending September 30, 2013, $0.84 per share of Common Stock, and
(ii) in any subsequent fiscal

 

5

--------------------------------------------------------------------------------


 

year ending on September 30 of such year, an amount per share of Common Stock
not to exceed 118% of the Prior Eligible Amount (in any fiscal year, the amount
determined pursuant to the foregoing clause (i) or (ii), as applicable, the
“Dividend Threshold”).  For the avoidance of doubt, in the event that the
Corporation declares or pays a dividend or distribution that results in the
Total Cash Dividend Payments for such fiscal year exceeding the Dividend
Threshold for such fiscal year (the amount of such excess, on a per share basis,
the “Excess Dividend Amount”), then, for purposes of Section 12, only the Excess
Dividend Amount will be considered a dividend or distribution that is not an
Ordinary Cash Dividend.  The term “Prior Eligible Amount” means, with respect to
any fiscal year, the Dividend Threshold for the prior fiscal year.

 

“Other Voting Securities” means any, other than (i) Common Stock (and, for the
avoidance of doubt, Common Stock expressly excludes, and “Other Voting
Securities” expressly includes, any separate class or series of common stock of
the Corporation with the right to vote in the election of any directors of the
Corporation or otherwise on any other matters (whether separately as a class or
series, or together with shares of Common Stock) with respect to which Common
Stock is entitled to vote), (ii) any rights issued (or any securities issued in
respect of such rights) in connection with the adoption of a stockholder rights
plan (adopted in accordance with the Framework Agreement) in customary form
(including with respect to the receipt of such rights in respect of shares of
Common Stock (including Warrant Shares) issued subsequent to the initial
dividend or distribution of such rights) or (iii) any securities issued to
directors, advisors, employees or consultants of the Corporation pursuant to a
stock option plan, employee stock purchase plan, restricted stock plan, other
employee benefit plan or similar compensatory arrangement or agreement approved
by the Board of Directors, any (a) securities with the right to vote in the
election of any directors of the Corporation or otherwise on any other matters
(whether separately as a class or series, or together with shares of Common
Stock) with respect to which Common Stock is entitled to vote, and
(b) securities convertible into or exchangeable for any such securities, and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Other Voting Security Event” means the earliest to occur of the authorization,
designation or issuance by the Corporation of, approval or authorization by the
Corporation of the issuance of, or agreement or other commitment by the
Corporation to issue, any Other Voting Securities.

 

“Permitted ASRP Transactions” means any “accelerated share repurchases” by the
Corporation or any Affiliate thereof so long as the “covering” purchases are
made in compliance with the requirements of Rule 10b-18 (other than
Rule 10b-18(b)(1) and Rule 10b-18(b)(2)) under the Exchange Act (assuming
Rule 10b-18 was applicable thereto).

 

“Permitted Transactions” has the meaning ascribed to it in Section 12(ii).

 

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

 

“Post-Issuance Adjustment” has the meaning set forth in Section 12(ii).

 

“Preliminary Control Date” means (a) with respect to any Acceleration Event
(1) if the completion of the applicable Acceleration Transaction or Qualifying
Public Acquisition Proposal requires the approval of the stockholders of the
Corporation, the date which is 5 business days

 

6

--------------------------------------------------------------------------------


 

before the record date established for purposes of determining the stockholders
entitled to vote on such matter or (2) if such Acceleration Transaction or
Qualifying Public Acquisition Proposal is structured as a tender offer or
exchange offer, the date which is 5 business days before the initial expiration
date of such tender offer or exchange offer or (b) if earlier, immediately prior
to the consummation of a Change of Control Transaction.

 

“Pricing Date” has the meaning set forth in Section 12(ii).

 

“Repurchases” means any transaction or series of related transactions to
purchase Equity Interests of the Corporation or any of its subsidiaries by the
Corporation or any subsidiary thereof, whether pursuant to any tender offer or
exchange offer (whether or not subject to Section 13(e) or 14(e) of the Exchange
Act or Regulation 14E promulgated thereunder), open market transactions, private
negotiated transactions or otherwise, and, in each case, whether for cash,
Equity Interests of the Corporation, other securities of the Corporation,
evidences of indebtedness of the Corporation or any other Person or any other
property (including Equity Interests, other securities or evidences of
indebtedness of a subsidiary), or any combination thereof, effected while this
Warrant is outstanding; provided that “Repurchases” shall not include (a) any
purchases effected solely by diversified mutual and/or pension funds managed by
independent investment advisers or pension plans established solely for the
benefit of the Corporation’s or its subsidiaries’ employees, or any of the
Corporation’s or its subsidiaries’ employee benefit plans for which investment
decisions are made by independent trustees, (b) any purchases of Equity
Interests of the Corporation by the Corporation or any Affiliate thereof
pursuant to and in compliance with the requirements of Rule 10b-18 under the
Exchange Act, (c) any purchases, effected at any time, whether pursuant to any
tender offer or exchange offer (whether or not subject to Section 13(e) or
14(e) of the Exchange Act or Regulation 14E promulgated thereunder), open market
transactions, private negotiated transactions or otherwise, pursuant to which
the Corporation repurchases a number of shares of Common Stock not exceeding
45,393,824 shares (such maximum number of shares the “Permitted Repurchase
Shares”), it being understood and agreed that the number of Permitted Repurchase
Shares shall be reduced to take into account “hedging” or other transactions
undertaken by the Corporation in connection with managing the dilutive impact of
the contemplated issuance of Warrant 1 Shares and Warrant 2 Shares (in each case
as defined in the Framework Agreement), without any double counting with respect
to any such hedging arrangements, and (d) Permitted ASRP Transactions.  If at
any time the Warrant 1 Shares or the Warrant 2 Shares are adjusted pursuant to
the terms of the Warrants, the then remaining number of Permitted Repurchase
Shares shall be similarly, appropriately adjusted.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“Shareholders Agreement” means the Shareholders Agreement, dated as of March 18,
2013, as amended from time to time, by and among the Corporation, Walgreen Co.
and Alliance Boots GmbH, including all annexes, schedules and exhibits thereto.

 

“Subject Adjustment” has the meaning set forth in Section 12(vii).

 

7

--------------------------------------------------------------------------------


 

“subsidiary” has the meaning ascribed to it in the Framework Agreement.

 

“Subject Record Date” has the meaning set forth in Section 12(vii).

 

“Transaction Documents” has the meaning ascribed to it in the Framework
Agreement.

 

“Warrant” means this Warrant, issued pursuant to the Framework Agreement.

 

“Warrants” means Warrant 1 and Warrant 2.

 

“Warrant 1” has the meaning set forth in the Framework Agreement.

 

“Warrant 2” has the meaning set forth in the Framework Agreement.

 

“Warrant Shares” has the meaning set forth in Section 2.

 

“Warrant 1 Shares” has the meaning set forth in the Framework Agreement.

 

“Warrant 2 Shares” has the meaning set forth in the Framework Agreement.

 

“Warrant 1 Special Exercise Period” has the meaning set forth in Section 3.

 

“Warrantholder” has the meaning set forth in Section 2.

 

“Wolf Directors” has the meaning set forth in the Shareholders Agreement.

 

2.                                      Number of Warrant Shares; Exercise
Price.  This certifies that, for value received, [Warrantholder] or its
permitted assigns (the “Warrantholder”) is entitled, upon the terms hereinafter
set forth, to acquire from the Corporation, in whole or in part, up to an
aggregate of 22,696,912 fully paid and nonassessable shares of Common Stock (the
“Warrant Shares”), at a purchase price per share of Common Stock equal to the
Exercise Price; provided that the number of Warrant Shares shall be decreased on
a one share-for-one share basis, if and to the extent the Warrantholder (or its
permitted designee(s)) purchases Additional Open Market Shares pursuant to
Section 4.1(b) of the Framework Agreement.  The Warrant Shares and Exercise
Price are subject to adjustment as provided herein, and all references to
“Common Stock,” “Warrant Shares” and “Exercise Price” herein shall be deemed to
include any such adjustment or series of adjustments.

 

3.                                      Exercise of Warrant; Term; Other
Agreements; Cancelation.

 

(i)                                     Subject to Section 2, Section 12(v) and
Section 13, the right to purchase the Warrant Shares represented by this Warrant
is exercisable, in whole or in part by the Warrantholder, at any time or from
time to time from and after the earlier of (a) March 18, 2016, (b) any
Preliminary Control Date and (c) any Other Voting Security Event (such earlier
date, the “Exercise Start Date”), but in no event later than 5:00 p.m., New York
City time, September 18, 2016 (such time, the “Expiration Time” and such period
from and after the Exercise Start Date through the Expiration Time, the
“Exercise Period”), by (A) the surrender of this Warrant and the Notice of
Exercise attached as Annex A hereto, duly completed and executed on behalf of
the

 

8

--------------------------------------------------------------------------------


 

Warrantholder, at the principal executive office of the Corporation located at
1300 Morris Drive, Chesterbrook, Pennsylvania 19087 (or such other office or
agency of the Corporation in the United States as it may designate by notice in
writing to the Warrantholder(s)), and (B) payment of the Exercise Price for the
Warrant Shares thereby purchased by, at the sole election of the Warrantholder,
either:  (i) tendering in cash, by certified or cashier’s check payable to the
order of the Corporation, or by wire transfer of immediately available funds to
an account designated by the Corporation (such manner of exercise, a “Cash
Exercise”) or (ii) without payment of cash, by reducing the number of Warrant
Shares obtainable upon the exercise of this Warrant (either in full or in part,
as applicable) and payment of the Exercise Price in cash so as to yield a number
of Warrant Shares obtainable upon the exercise of this Warrant (either in full
or in part, as applicable) equal to the product of (A) the number of Warrant
Shares issuable upon the exercise of this Warrant (either in full or in part, as
applicable) (if payment of the Exercise Price were being made in cash) and
(B) the Cashless Exercise Ratio (such manner of exercise, a “Cashless
Exercise”); provided that, if in response to a Threshold Notice (as defined in
the Framework Agreement), if any, the Company shall have responded, within 5
business days of such Threshold Notice, with a written notice to Wolf specifying
that it has elected for the Warrant 1 Special Exercise Period to take effect in
lieu of Section 4.1(c)(iii) of the Framework Agreement, there shall be an
additional Exercise Period (the “Warrant 1 Special Exercise Period”) during
which the Warrantholder shall be permitted, at any time or from time to time, to
exercise this Warrant, in part, with respect to up to (but in no event
exceeding) the lesser of (x) such number of Warrant Shares as is applicable to
enable the Investors (as defined in the Shareholders Agreement) to exceed the
then-current $500 million (as adjusted) or greater notification threshold under
the HSR Act (as defined in the Framework Agreement) Rule 801.1(h), 16 C.F.R. §
801.1(h) and (y) 2,837,114 Warrant Shares (as adjusted to appropriately reflect
any of the events referred to in Section 12 ); provided, further, that such
additional Exercise Period shall only occur from and after the later of (I) the
acquisition in full by the Investors of all Initial Open Market Shares (as
defined in the Framework Agreement) and (II) the date, if any, on which the
Initial Antitrust Clearance (as defined in the Framework Agreement) shall have
been obtained; and provided, further, that such additional Exercise Period shall
in any event end immediately following the one-year anniversary of the date on
which the Initial Antitrust Clearance shall have been obtained.  Notwithstanding
the foregoing, if (1) at any time during the Exercise Period, the Warrantholder
has not obtained any approval, exemption, authorization or consent (including
the expiration or termination of any waiting periods, as applicable) from any
Governmental Entity required pursuant to the HSR Act, any other Antitrust Law or
otherwise in connection with the exercise of this Warrant in full and (2) the
Warrantholder delivers a written notice to the Corporation, informing the
Corporation that the Warrantholder is actively pursuing in good faith any such
approval, exemption, authorization, consent, expiration or termination, then the
Expiration Time shall be deemed for all purposes hereunder not to have occurred
until the later of (x) September 18, 2016 and (y) the earlier of (A) the
Warrantholder ceasing to actively pursue in any material respect such approval,
exemption, authorization, consent, expiration or termination, (B) any
Governmental Entity that must grant any such required approval, exemption,
authorization, consent, expiration or termination denying such grant and such
denial becoming final and non-appealable and (C) March 18, 2017.

 

(ii)                                  If the Warrantholder does not exercise
this Warrant in its entirety, the Warrantholder will be entitled to receive from
the Corporation a new warrant of like tenor in substantially identical form for
the purchase of that number of Warrant Shares equal to the difference between
the number of Warrant Shares subject to this Warrant and the number of

 

9

--------------------------------------------------------------------------------


 

Warrant Shares as to which this Warrant is so exercised.

 

(iii)                               This Warrant, including with respect to its
cancelation, is subject to the terms and conditions of the Framework Agreement
and the Shareholders Agreement.  Without affecting in any manner any prior
exercise of this Warrant (or any Warrant Shares previously issued hereunder), if
(a) the Corporation elects to cancel this Warrant in accordance with Section 5.1
of the Framework Agreement or (b) the Warrantholder delivers to the Corporation
a written, irrevocable commitment not to exercise this Warrant, this Warrant
shall be automatically and immediately canceled and terminated and shall
forthwith become void, and the Corporation shall have no obligation to issue,
and the Warrantholder shall have no right to acquire, any Warrant Shares under
this Warrant.  Upon receipt of notice of cancelation of this Warrant, the
Warrantholder shall, as promptly as practicable, surrender this Warrant to the
Corporation at the principal executive office of the Corporation located at 1300
Morris Drive, Chesterbrook, Pennsylvania 19087 (or such other office or agency
of the Corporation in the United States as it may designate by notice in writing
to the Warrantholder(s)).

 

4.                                      Issuance of Warrant Shares;
Authorization; Listing.  Certificates for Equity Interests issued upon exercise
of this Warrant will be issued on the third business day following the date of
exercise of this Warrant in accordance with its terms in the name of the
Warrantholder and will be delivered to the Warrantholder.  The Corporation
hereby represents and warrants that any Equity Interests issued upon the
exercise of this Warrant in accordance with the provisions of Section 3 will be
validly issued, fully paid and nonassessable and free of any liens or
encumbrances (other than liens or encumbrances created by the Transaction
Documents, arising as a matter of applicable law or created by or at the
direction of the Warrantholder, Wolf, Fox or any of their respective
Affiliates).  The Corporation agrees that the Equity Interests so issued will be
deemed for all purposes to have been issued to the Warrantholder as of the close
of business on the date on which this Warrant and payment of the Exercise Price
are delivered to the Corporation in accordance with the terms of this Warrant,
notwithstanding that the stock transfer books of the Corporation may then be
closed or certificates representing such Equity Interests may not be actually
delivered on such date.  The Corporation will at all times reserve and keep
available, out of its authorized but unissued Equity Interests, solely for the
purpose of providing for the exercise of this Warrant, the aggregate Equity
Interests issuable upon exercise of this Warrant in full (disregarding whether
or not this Warrant is exercisable by its terms at any such time).  The
Corporation will, at its sole expense, procure, subject to issuance or notice of
issuance, the listing of any Equity Interests issuable upon exercise of this
Warrant on the principal stock exchange on which such Equity Interests are then
listed or traded.

 

5.                                      No Fractional Shares or Scrip.  No
fractional Warrant Shares or other Equity Interests or scrip representing
fractional Warrant Shares or other Equity Interests shall be issued upon any
exercise of this Warrant.  In lieu of any fractional share to which a
Warrantholder would otherwise be entitled, the Warrantholder shall be entitled
to receive a cash payment equal to the Market Price of the Common Stock or such
other Equity Interests on the last trading day preceding the date of exercise
less the Exercise Price for such fractional share.

 

6.                                      No Rights as Stockholders; Transfer
Books.  Without limiting in any respect the provisions of the Framework
Agreement or the Shareholders Agreement (including the preemptive rights set
forth in Section 2.3 thereof), and except as otherwise provided by the terms

 

10

--------------------------------------------------------------------------------


 

of this Warrant, this Warrant does not entitle the Warrantholder to (i) receive
dividends or other distributions, (ii) consent to any action of the stockholders
of the Corporation, (iii) receive notice of or vote at any meeting of the
stockholders, (iv) receive notice of any other proceedings of the Corporation or
(v) exercise any other rights whatsoever, in any such case as a stockholder of
the Corporation prior to the date of exercise hereof.

 

7.                                      Charges, Taxes and Expenses.  Issuance
of certificates for Equity Interests to the Warrantholder upon the exercise of
this Warrant shall be made without charge to the Warrantholder for any issue or
transfer tax (other than taxes in respect of any transfer occurring
contemporaneously therewith) or other incidental expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Corporation.

 

8.                                      Transfer/Assignment.

 

(i)                                     With respect to the Investors, this
Warrant and the Warrant Shares may only be transferred in accordance with the
terms of the Shareholders Agreement.  Subject to compliance with the first
sentence of this Section 8, the legend as set forth on the cover page of this
Warrant and, in the case of the Investors, the terms of the Shareholders
Agreement, this Warrant and all rights hereunder are transferable, in whole or
in part, upon the books of the Corporation by the registered holder hereof in
person or by duly authorized attorney, and a new Warrant shall be made and
delivered by the Corporation, of the same tenor and date as this Warrant but
registered in the name of one or more transferees, upon surrender of this
Warrant, duly endorsed, to the office or agency of the Corporation described in
Section 3.  If the transferring holder does not transfer the entirety of its
rights to purchase all Warrant Shares hereunder, such holder will be entitled to
receive from the Corporation a new Warrant in substantially identical form for
the purchase of that number of Warrant Shares as to which the right to purchase
was not transferred. All expenses (other than stock transfer taxes) and other
charges payable in connection with the preparation, execution and delivery of
the new Warrants pursuant to this Section 8 shall be paid by the Corporation,
other than the costs and expenses of counsel or any other advisor to the
Warrantholder and its transferee.

 

(ii)                                  Notwithstanding the foregoing, with
respect to the Investors, this Warrant and the Warrant Shares issued upon
exercise of this Warrant shall be subject to the applicable restrictions as set
forth in Section 2.1 of the Shareholders Agreement.

 

(iii)                               If and for so long as required by the
Framework Agreement, this Warrant Certificate shall contain a legend as set
forth in Section 4.3 of the Framework Agreement.

 

9.                                      Exchange and Registry of Warrant.  This
Warrant is exchangeable, subject to applicable securities laws, upon the
surrender hereof by the Warrantholder to the Corporation, for a new warrant or
warrants of like tenor and representing the right to purchase the same aggregate
number of Warrant Shares.  The Corporation shall maintain a registry showing the
name and address of the Warrantholder as the registered holder of this Warrant. 
This Warrant may be surrendered for exchange or exercise, in accordance with its
terms, at the office of the Corporation, and the Corporation shall be entitled
to rely in all respects, prior to written notice to the contrary, upon such
registry.

 

11

--------------------------------------------------------------------------------


 

10.                               Loss, Theft, Destruction or Mutilation of
Warrant.  Upon receipt by the Corporation of evidence reasonably satisfactory to
it of the loss, theft, destruction or mutilation of this Warrant, and in the
case of any such loss, theft or destruction, upon receipt of a bond, indemnity
or security reasonably satisfactory to the Corporation, or, in the case of any
such mutilation, upon surrender and cancellation of this Warrant, the
Corporation shall make and deliver, in lieu of such lost, stolen, destroyed or
mutilated Warrant, a new Warrant of like tenor and representing the right to
purchase the same aggregate number of Warrant Shares as provided for in such
lost, stolen, destroyed or mutilated Warrant.

 

11.                               Saturdays, Sundays, Holidays, etc.  If the
last or appointed day for the taking of any action or the expiration of any
right required or granted herein shall not be a business day, then such action
may be taken or such right may be exercised on the next succeeding day that is a
business day.

 

12.                               Adjustments and Other Rights.  The Exercise
Price and Warrant Shares issuable upon exercise of this Warrant shall be subject
to adjustment from time to time as follows; provided that if more than one
subsection of this Section 12 is applicable to a single event, the subsection
shall be applied that produces the largest adjustment and no single event shall
cause an adjustment under more than one subsection of this Section 12 so as to
result in duplication.

 

(i)                                     Stock Splits, Subdivisions,
Reclassifications or Combinations.  If the Corporation shall at any time or from
time to time (a) declare, order, pay or make a dividend or make a distribution
on its Common Stock in shares of Common Stock, (b) split, subdivide or
reclassify the outstanding shares of Common Stock into a greater number of
shares or (c) combine or reclassify the outstanding shares of Common Stock into
a smaller number of shares, the number of Warrant Shares issuable upon exercise
of this Warrant at the time of the record date for such dividend or distribution
or the effective date of such split, subdivision, combination or
reclassification shall be proportionately adjusted so that the
Warrantholder(s) immediately after such record date or effective date, as the
case may be, shall be entitled to purchase the number of shares of Common Stock
which such holder(s) would have owned or been entitled to receive in respect of
the shares of Common Stock subject to this Warrant after such date had this
Warrant been exercised in full immediately prior to such record date or
effective date, as the case may be (disregarding whether or not this Warrant had
been exercisable by its terms at such time).  In the event of such adjustment,
the Exercise Price in effect at the time of the record date for such dividend or
distribution or the effective date of such split, subdivision, combination or
reclassification shall be immediately adjusted to the number obtained by
dividing (x) the product of (1) the number of Warrant Shares issuable upon the
exercise of this Warrant in full before the adjustment determined pursuant to
the immediately preceding sentence (disregarding whether or not this Warrant was
exercisable by its terms at such time) and (2) the Exercise Price in effect
immediately prior to the record or effective date, as the case may be, for the
dividend, distribution, split, subdivision, combination or reclassification
giving rise to such adjustment by (y) the new number of Warrant Shares issuable
upon exercise of the Warrant in full determined pursuant to the immediately
preceding sentence (disregarding whether or not this Warrant is exercisable by
its terms at such time).

 

(ii)                                  Certain Issuances of Common Shares or
Convertible Securities.  If the Corporation shall at any time or from time to
time issue shares of Common Stock (or rights or warrants or any

 

12

--------------------------------------------------------------------------------


 

other securities or rights exercisable or convertible into or exchangeable
(collectively, a “conversion”) for shares of Common Stock) (collectively,
“convertible securities”) (other than in Permitted Transactions or a transaction
to which the adjustments set forth in subsection (i) of this Section 12 are
applicable), without consideration or at a consideration per share (or having a
conversion price per share) that is less than 100% of the Market Price of Common
Stock immediately prior to the date of the agreement on pricing of such shares
(or of such convertible securities) (such date of agreement, the “Pricing Date”)
then, in such event:

 

(A) the number of Warrant Shares issuable upon the exercise of this Warrant
immediately prior to the Pricing Date (the “Initial Number”) shall be increased
to the number obtained by multiplying the Initial Number by a fraction (I) the
numerator of which shall be the sum of (x) the number of shares of Common Stock
outstanding immediately prior to the Pricing Date and (y) the number of
additional shares of Common Stock issued (or into which convertible securities
may be converted) and (II) the denominator of which shall be the sum of (x) the
number of shares of Common Stock outstanding immediately prior to the Pricing
Date and (y) the number of shares of Common Stock (rounded to the nearest whole
share) which the Aggregate Consideration in respect of such issuance of shares
of Common Stock (or convertible securities) would purchase at the Market Price
of Common Stock immediately prior to the Pricing Date; and

 

(B) the Exercise Price payable upon exercise of this Warrant shall be adjusted
by multiplying such Exercise Price in effect immediately prior to the Pricing
Date by a fraction, the numerator of which shall be the number of shares of
Common Stock issuable upon exercise of this Warrant in full immediately prior to
the adjustment pursuant clause (disregarding whether or not this Warrant was
exercisable by its terms at such time) (A) above, and the denominator of which
shall be the number of shares of Common Stock issuable upon exercise of this
Warrant in full immediately after the adjustment pursuant to clause (A) above
(disregarding whether or not this Warrant is exercisable by its terms at such
time).

 

For purposes of the foregoing, (1) the “Aggregate Consideration” in respect of
such issuance of shares of Common Stock (or convertible securities) shall be
deemed to be equal to the sum of the net offering price (before deduction of any
related expenses payable to third parties, including discounts and commissions)
of all such shares of Common Stock and convertible securities, plus the
aggregate amount, if any, payable upon conversion of any such convertible
securities (assuming conversion in accordance with their terms immediately
following their issuance (and further assuming for this purpose that such
convertible securities are convertible at such time)); (2) in the case of the
issuance of such shares of Common Stock or convertible securities for, in whole
or in part, any non-cash property (or in the case of any non-cash property
payable upon conversion of any such convertible securities), the consideration
represented by such non-cash property shall be deemed to be the Market Price (in
the case of securities) and/or Fair Market Value (in all other cases), as
applicable, of such non-cash property as of immediately prior to the Pricing
Date (before deduction of any related expenses payable to third parties,
including discounts and commissions); (3) on any increase in the number of
shares of Common Stock deliverable upon conversion of any such issued
convertible securities, and/or any decrease in the consideration receivable by
the Corporation in respect of any such conversion (each, a “Post-Issuance
Adjustment”), then, to the extent that, in respect of the same facts and events,
the adjustment provisions set forth in this

 

13

--------------------------------------------------------------------------------


 

Section 12 (excluding this clause (3)) do not result in a proportionate increase
in the number of Warrant Shares issuable upon the exercise of this Warrant,
and/or proportionate decrease in the Exercise Price payable upon exercise of
this Warrant, in each case equal to or greater than the proportionate increase
and/or decrease, respectively, in respect of such convertible securities, then
the number of Warrant Shares issuable, and the Exercise Price payable, upon
exercise of this Warrant, in each case then in effect, shall forthwith be
readjusted to such number of Warrant Shares and such Exercise Price as would
have been obtained had the Post-Issuance Adjustment been effective in respect of
such convertible securities as of immediately prior to the Pricing Date of such
convertible securities; (4) if the Exercise Price and the number of Warrant
Shares issuable upon exercise of this Warrant shall have been adjusted upon the
issuance of any convertible securities in accordance with this Section 12,
subject to clause (3) above, no further adjustment of the Exercise Price and the
number of Warrant Shares issuable upon exercise of this Warrant shall be made
for the actual issuance of shares of Common Stock upon the actual conversion of
such convertible securities in accordance with their terms; and (5) “Permitted
Transactions” shall include (a) issuances of shares of Common Stock (including
upon exercise of options) to directors, advisors, employees or consultants of
the Corporation pursuant to a stock option plan, employee stock purchase plan,
restricted stock plan, other employee benefit plan or other similar compensatory
agreement or arrangement approved by the Board of Directors, (b) conversions of
convertible securities outstanding as of the date of the Framework Agreement and
disclosed in Section 2.2(b) of the Framework Agreement in accordance with the
terms of such convertible securities and (c) the exercise of this Warrant or any
other Warrants (as defined in the Framework Agreement).  Any adjustment made
pursuant to this Section 12(ii) shall become effective immediately upon the date
of such issuance.  For the avoidance of doubt, no increase to the Exercise Price
or decrease in the number of Warrant Shares issuable upon exercise of this
Warrant shall be made pursuant to this Section 12(ii).

 

(iii)                               Distributions.  If the Corporation shall fix
a record date for the making of a dividend or other distribution (by spin-off or
otherwise) on shares of Common Stock, whether in cash, Equity Interests of the
Corporation, other securities of the Corporation, evidences of indebtedness of
the Corporation or any other Person or any other property (including Equity
Interests, other securities or evidences of indebtedness of a subsidiary), or
any combination thereof, excluding (A) dividends or distributions subject to
adjustment pursuant to Section 12(i), (B) Ordinary Cash Dividends or
(C) dividends or distributions of rights in connection with the adoption of a
stockholder rights plan (adopted in accordance with the Framework Agreement)  in
customary form (including with respect to the receipt of such rights in respect
of shares of Common Stock (including Warrant Shares) issued subsequent to the
initial dividend or distribution of such rights), then in each such case, the
number of Warrant Shares issuable upon exercise of this Warrant in full
(disregarding whether or not this Warrant had been exercisable by its terms at
such time) shall be increased by multiplying such number of Warrant Shares by a
fraction, the numerator of which is the Market Price per share of Common Stock
on such record date and the denominator of which is the Market Price per share
of Common Stock on such record date less the Fair Market Value of the cash
and/or any other property, as applicable, to be so paid or distributed in such
dividend or distribution in respect of one share of Common Stock (in each case
as of the record date of such dividend or distribution); such adjustment shall
take effect on the record date for such dividend or distribution.  In the event
of such adjustment, the Exercise Price shall immediately be decreased by
multiplying such Exercise Price by a fraction, the numerator of

 

14

--------------------------------------------------------------------------------


 

which is the number of Warrant Shares issuable upon the exercise of this Warrant
in full immediately prior to such adjustment (disregarding whether or not this
Warrant was exercisable by its terms at such time), and the denominator of which
is the new number of Warrant Shares issuable upon exercise of this Warrant
determined in accordance with the immediately preceding sentence. 
Notwithstanding the foregoing, in the event that the Fair Market Value of the
cash and/or any other property, as applicable, to be so paid or distributed in
such dividend or distribution in respect of one share of Common Stock (in each
case as of the record date of such dividend or distribution) is equal to or
greater than the Market Price per share of Common Stock on such record date,
then proper provision shall be made such that upon exercise of this Warrant, the
Warrantholder shall receive, in addition to the applicable Warrant Shares, the
amount and kind of such cash and/or any other property such Warrantholder would
have received had such Warrantholder exercised this Warrant immediately prior to
such record date (disregarding whether or not this Warrant had been exercisable
by its terms at such time).  For purposes of the foregoing, in the event that
such dividend or distribution in question is ultimately not so made, the
Exercise Price and the number of Warrant Shares issuable upon exercise of this
Warrant then in effect shall be readjusted, effective as of the date when the
Board of Directors determines not to make such dividend or distribution, to the
Exercise Price that would then be in effect and the number of Warrant Shares
that would then be issuable upon exercise of this Warrant if such record date
had not been fixed.  For the avoidance of doubt, no increase to the Exercise
Price or decrease in the number of Warrant Shares issuable upon exercise of this
Warrant shall be made pursuant to this Section 12(iii).

 

Notwithstanding the foregoing provisions of this Section 12(iii), in the event
that all or any portion of any such dividend or other distribution is in Other
Voting Securities, then with respect to such dividend or distribution (or such
portion thereof that is in Other Voting Securities, as applicable), the
Warrantholder shall have the option, exercisable in writing delivered to the
Corporation within 7 days of such Warrantholder’s receipt of the Corporation’s
notice pursuant to Section 12(ix) relating to such dividend or other
distribution, to elect (1) for the foregoing adjustments set forth in this
Section 12(iii) to apply with respect to such dividend or distribution (or such
portion thereof that is in Other Voting Securities, as applicable) or (2) in
lieu of the foregoing adjustments set forth in this Section 12(iii) with respect
to such dividend or distribution (or such portion thereof that is in Other
Voting Securities, as applicable), but, for all purposes of this clause (2),
after giving effect to the foregoing adjustments set forth in this
Section 12(iii) with respect to any portion of such dividend or distribution
that is in securities, cash and/or any other property, in each case other than
Other Voting Securities, for its right to receive Warrant Shares upon exercise
of this Warrant to be converted, effective as of the record date of such
dividend or distribution, into the right to exercise this Warrant to acquire
such Warrant Shares plus the Other Voting Securities that such Warrant Shares
would have been entitled to receive upon consummation of such dividend or
distribution, assuming the exercise in full of this Warrant immediately prior to
such record date (disregarding whether or not this Warrant was exercisable by
its terms at such time); provided that for purposes of this clause (2), (x) the
number and type of Other Voting Securities so deliverable upon any exercise of
this Warrant shall be adjusted to take into account any stock or security
dividends, splits, reverse splits, spin-offs, split-ups, mergers,
reclassifications, reorganizations, recapitalizations, combinations or exchanges
of securities and the like from and after the consummation of such dividend or
distribution in question and at or prior to such exercise of this Warrant, and
(y) with respect to any such Other Voting Securities that are described in
clause (b) of the definition of Other Voting Securities, the terms of such Other

 

15

--------------------------------------------------------------------------------


 

Voting Securities, as issued upon exercise of this Warrant, shall take into
account any anti-dilution or other adjustments that would have been applicable
to such Other Voting Securities had such Other Voting Securities been
outstanding from and after the consummation of such dividend or distribution in
question.  In the event that such dividend or distribution in question (or such
portion thereof that is in Other Voting Securities, as applicable) is ultimately
not so made, this Warrant shall be readjusted, effective as of the date when the
Board of Directors determines not to make such dividend or distribution (or such
portion thereof that is in Other Voting Securities, as applicable), as though
the record date thereof had not been fixed.

 

(iv)                              Repurchases.  If the Corporation or any
subsidiary thereof shall at any time or from time to time effect Repurchases,
the Exercise Price then in effect and the number of Warrant Shares issuable upon
the exercise of this Warrant shall be immediately adjusted, in each case in
accordance with the foregoing provisions of this Section 12, as if, in lieu of
such Repurchases, the Corporation had (A) first, declared and paid a dividend,
in cash (for the avoidance of doubt, that is not an Ordinary Cash Dividend), on
shares of Common Stock in an aggregate amount equal to the Assumed Payment
Amount, with a record date as of the trading day immediately preceding the date
of the first purchase of Equity Interests comprising such Repurchases (or, in
the event of a Repurchase structured as a tender or exchange offer (whether or
not subject to Section 13(e) or 14(e) of the Exchange Act or Regulation 14E
promulgated thereunder), the trading day immediately preceding the first public
disclosure of the Corporation’s (or such subsidiary’s) intent to effect such
Repurchase), and (B) second, effected a reverse-split of Common Stock, in the
proportion required to reduce the number of shares of Common Stock outstanding
from (1) the number of such shares outstanding immediately prior to the first
purchase of Equity Interests comprising such Repurchases to (2) the number of
such shares outstanding immediately following the last purchase of Equity
Interests comprising such Repurchases (in the case of this clause (B), with such
adjustments as are appropriate to exclude the effect of any issuances of Equity
Interest, and any dividends, distributions, splits, subdivisions,
reclassifications and combinations subject to adjustment pursuant to
Section 12(i), in each case from and after the first purchase of Equity
Interests comprising such Repurchases and at or prior to the last purchase of
Equity Interests comprising such Repurchases).  For the avoidance of doubt, no
increase to the Exercise Price or decrease in the number of Warrant Shares
issuable upon exercise of this Warrant shall be made pursuant to this
Section 12(iv).  For purposes of the foregoing, the “Assumed Payment Amount”
with respect to any Repurchases shall mean the aggregate Market Price (in the
case of securities) and/or Fair Market Value (in the case of cash and/or any
other property), as applicable, as of such Repurchases, of the aggregate
consideration paid to effect such Repurchases.

 

(v)                                 Business Combinations.  In case of any
Business Combination or reclassification of Common Stock (other than a
reclassification of Common Stock subject to adjustment pursuant to
Section 12(i)), notwithstanding anything to the contrary contained herein,
(a) the Corporation shall notify the Warrantholder(s) in writing of such
Business Combination or reclassification as promptly as practicable (but in no
event later than 10 business days prior to the effectiveness thereof), (b) the
Warrantholder(s)’ right to receive Warrant Shares upon exercise of this Warrant
shall be converted, effective upon the occurrence of such Business Combination
or reclassification, into the right to exercise this Warrant to acquire the
number of shares of stock or other securities or property (including cash) that
the Common Stock issuable (at the time of such Business Combination or
reclassification) upon exercise of this Warrant in full immediately prior to
such Business Combination or reclassification (disregarding whether or not this
Warrant was

 

16

--------------------------------------------------------------------------------


 

exercisable by its terms at such time) would have been entitled to receive upon
consummation of such Business Combination or reclassification, and (c), in the
case of a Business Combination with a third party, the Exercise Start Date shall
be deemed for all purposes hereunder to be the earlier of (1) the business day
immediately prior to the effective date of such Business Combination and (2) the
Exercise Start Date as determined without application of this clause (c); and in
any such case, if applicable, the provisions set forth herein with respect to
the rights and interests thereafter of the Warrantholder(s) shall be
appropriately adjusted so as to be applicable, as nearly as may reasonably be,
to the Warrantholder(s)’ right to exercise this Warrant in exchange for any
shares of stock or other securities or property pursuant to this paragraph.  In
determining the kind and amount of stock, securities or the property receivable
upon exercise of this Warrant upon and following adjustment pursuant to this
paragraph, if the holders of Common Stock have the right to elect the kind or
amount of consideration receivable upon consummation of such Business
Combination (an “Election Mechanic”), then the Warrantholder(s) shall have the
right to make the same election upon exercise of this Warrant with respect to
the number of shares of stock or other securities or property which the
Warrantholder(s) will receive upon exercise of this Warrant.  The Corporation,
or the Person or Persons formed by the applicable Business Combination or
reclassification, or that acquire(s) the applicable shares of Common Stock, as
the case may be, shall make lawful provisions to establish such rights and to
provide for such adjustments that, for events from and after such Business
Combination or reclassification, shall be as nearly equivalent as possible to
the rights and adjustments provided for herein, and the Corporation agrees that
it will not be a party to or permit any such Business Combination or
reclassification to occur unless such provisions are made as a part of the terms
thereof.

 

(vi)                              Rounding of Calculations; Minimum
Adjustments.  All calculations under this Section 12 shall be made to the
nearest one-tenth (1/10th) of a cent or to the nearest one-hundredth (1/100th)
of a share, as the case may be.  Any provision of this Section 12 to the
contrary notwithstanding, no adjustment in the Exercise Price or the number of
Warrant Shares into which this Warrant is exercisable shall be made if the
amount of such adjustment would be less than $0.01 or one-tenth (1/10th) of a
share of Common Stock, but any such amount shall be carried forward and an
adjustment with respect thereto shall be made at the time of and together with
any subsequent adjustment which, together with such amount and any other amount
or amounts so carried forward, shall aggregate $0.01 or 1/10th of a share of
Common Stock, or more.

 

(vii)                           Timing of Issuance of Additional Securities Upon
Certain Adjustments.  In any case in which (1) the provisions of this Section 12
shall require that an adjustment (the “Subject Adjustment”) shall become
effective immediately after a record date (the “Subject Record Date”) for an
event and (2) the Warrantholder exercises this Warrant after the Subject Record
Date and before the consummation of such event, the Corporation may defer until
the consummation of such event (i) issuing to such Warrantholder the
incrementally additional shares of Common Stock or other property issuable upon
such exercise by reason of the Subject Adjustment and (ii) paying to such
Warrantholder any amount of cash in lieu of a fractional share of Common Stock;
provided, however, that the Corporation upon request shall promptly deliver to
such Warrantholder a due bill or other appropriate instrument evidencing such
Warrantholder’s right to receive such additional shares (or other property, as
applicable), and such cash, upon the consummation of such event.

 

(viii)                        Statement Regarding Adjustments.  Whenever the
Exercise Price or the Warrant Shares into which this Warrant is exercisable
shall be adjusted as provided in Section 12, the

 

17

--------------------------------------------------------------------------------


 

Corporation shall forthwith prepare a statement showing in reasonable detail the
facts requiring such adjustment and the Exercise Price that shall be in effect
and the Warrant Shares into which this Warrant shall be exercisable after such
adjustment, and cause a copy of such statement to be delivered to each
Warrantholder as promptly as practicable.

 

(ix)                              Notice of Adjustment Event.  In the event that
the Corporation shall propose to take any action of the type described in this
Section 12 (but only if the action of the type described in this Section 12
would result in an adjustment in the Exercise Price or the Warrant Shares into
which this Warrant is exercisable or a change in the type of securities or
property to be delivered upon exercise of this Warrant), the Corporation shall
provide written notice to each Warrantholder, which notice shall specify the
record date, if any, with respect to any such action and the approximate date on
which such action is to take place.  Such notice shall also set forth the facts
with respect thereto as shall be reasonably necessary to indicate the effect on
the Exercise Price and the number, kind or class of shares or other securities
or property which shall be deliverable upon exercise of this Warrant.  In the
case of any action which would require the fixing of a record date, such notice
shall be given at least 10 days prior to the date so fixed.  In case of all
other action, such notice shall be given at least 10 days prior to the taking of
such proposed action unless the Corporation reasonably determines in good faith
that, given the nature of such action, the provision of such notice at least 10
days in advance is not reasonably practicable from a timing perspective, in
which case such notice shall be given as far in advance prior to the taking of
such proposed action as is reasonably practicable from a timing perspective.

 

(x)                                 Adjustment Rules.  Any adjustments pursuant
to this Section 12 shall be made successively whenever an event referred to
herein shall occur.  If an adjustment in Exercise Price made hereunder would
reduce the Exercise Price to an amount below par value of the Common Stock, then
such adjustment in Exercise Price made hereunder shall reduce the Exercise Price
to the par value of the Common Stock.

 

(xi)                              No Impairment.  The Corporation will not, by
amendment of its certificate of incorporation, bylaws or any other
organizational document, or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Corporation, but will at
all times in good faith assist in the carrying out of all the provisions of this
Warrant.  In furtherance and not in limitation of the foregoing, the Corporation
agrees that it will not take or permit to be taken any action which would
entitle the Warrantholder(s) to an adjustment under this Section 12 if the total
number of shares of Common Stock issuable after such action upon exercise of
this Warrant in full (disregarding whether or not this Warrant is exercisable by
its terms at such time), together with all shares of Common Stock then
outstanding and all shares of Common Stock then issuable upon the exercise in
full of any and all outstanding Equity Interests (disregarding whether or not
any such Equity Interests are exercisable by their terms at such time) would
exceed the total number of shares of Common Stock then authorized by its
certificate of incorporation.

 

(xii)                           Proceedings Prior to Any Action Requiring
Adjustment.  As a condition precedent to the taking of any action which would
require an adjustment pursuant to this Section 12, the Corporation shall take
any and all action which may be necessary, including obtaining regulatory or
other governmental, New York Stock Exchange or other applicable securities
exchange,

 

18

--------------------------------------------------------------------------------


 

corporate or stockholder approvals or exemptions, in order that the Corporation
may thereafter validly and legally issue as fully paid and nonassessable all
shares of Common Stock, and/or all other securities or other property, that the
Warrantholder(s) are entitled to receive upon exercise of this Warrant pursuant
to this Section 12.

 

13.                               Mandatory Exercise Upon Change of Control. 
Notwithstanding anything to the contrary contained herein, in the event of the
consummation prior to the Expiration Time of a Business Combination where all
outstanding shares of Common Stock are exchanged solely for cash consideration,
the Corporation shall have the right to cause the Warrantholder to exercise this
Warrant; provided that the Corporation must give written notice to the
Warrantholder at least 10 business days prior to the date of consummation of
such qualifying Business Combination, which notice shall specify the expected
date on which such qualifying Business Combination is to take place and set
forth the facts with respect thereto as shall be reasonably necessary to
indicate the amount of cash deliverable upon exercise of this Warrant and to
each outstanding share of Common Stock; provided, further that the Corporation
may only cause this Warrant to be exercised concurrently with the consummation
of such qualifying Business Combination and the Warrantholder shall be entitled
to receive the cash consideration as determined pursuant to Section 12(v).  If
the Warrantholder is required to exercise this Warrant pursuant to this
Section 13, the Warrantholder shall notify the Corporation within 5 business
days after receiving the Corporation’s written notice described above in this
Section 13 whether it is electing to exercise this Warrant through a Cash
Exercise or a Cashless Exercise.  If (i) the Warrantholder does not provide such
notice within 5 business days after receiving the Corporation’s written notice
described above in this Section 13, or (ii) the Warrantholder elects a Cash
Exercise but does not pay the applicable Exercise Price for the Warrant Shares
thereby purchased to the Corporation upon the consummation of such qualifying
Business Combination, then the Corporation shall effect the exercise of this
Warrant through a Cashless Exercise.

 

14.                               Governing Law and Jurisdiction.  This Warrant
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware, without regard to any choice or conflict of law provision
or rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.  In addition, each of the parties hereto (a) submits to the personal
jurisdiction of the Delaware Court of Chancery in and for New Castle County, or
in the event (but only in the event) that such Delaware Court of Chancery does
not have subject matter jurisdiction over such dispute, the United States
District Court for the District of Delaware, or in the event (but only in the
event) that such United States District Court also does not have jurisdiction
over such dispute, any Delaware State court sitting in New Castle County, in the
event any dispute (whether in contract, tort or otherwise) arises out of this
Warrant or the transactions contemplated hereby, (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (c) agrees that it will not bring any claim,
action or proceeding relating to this Warrant or the transactions contemplated
hereby in any court other than the Delaware Court of Chancery in and for New
Castle County, or in the event (but only in the event) that such Delaware Court
of Chancery does not have subject matter jurisdiction over such claim, action or
proceeding the United States District Court for the District of Delaware, or in
the event (but only in the event) that such United States District Court also
does not have jurisdiction over such claim, action or proceeding, any Delaware
State court

 

19

--------------------------------------------------------------------------------


 

sitting in New Castle County.  Each party agrees that service of process upon
such party in any such claim, action or proceeding shall be effective if notice
is given in accordance with the provisions of this Warrant.

 

15.                               Binding Effect.  This Warrant shall be binding
upon any successors or assigns of the Corporation.

 

16.                               Amendments.  This Warrant may be amended and
the observance of any term of this Warrant may be waived only with the written
consent of the Corporation and the Warrantholder(s).

 

17.                               Notices.  Any notice, request, instruction or
other document to be given hereunder by any party to the other will be in
writing and will be deemed to have been duly given (a) on the date of delivery
if delivered personally, or by facsimile, upon confirmation of receipt, or
(b) on the second business day following the date of dispatch if delivered by a
recognized next day courier service.  All notices hereunder shall be delivered
as set forth below, or pursuant to such other instructions as may be designated
in writing by the party to receive such notice.

 

If to the Corporation, to:

 

AmerisourceBergen Corporation
1300 Morris Drive

Chesterbrook, PA 19087

Attention:                                         General Counsel
Fax:                                                                       610
727 3612

 

with a copy to (which copy alone shall not constitute notice):

 

Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, New York 10019
Attn:                                                                    Damien
R. Zoubek, Esq.

Robert I. Townsend III, Esq.
Fax:                                                                       (212)
474-3700

 

If to a Warrantholder, to the address appearing in the Corporation’s records;
provided that if the applicable Warrantholder is either Walgreen Co. or its
Affiliates or Alliance Boots GmbH or its Affiliates, then

 

if to Walgreen Co. or its Affiliates, to:

 

Walgreen Co.
108 Wilmot Road

Deerfield, Illinois 60015
Attention:                                         Thomas J. Sabatino, Executive
Vice President, General Counsel and Corporate Secretary
Fax:                                                                       (847)
315-3652

 

20

--------------------------------------------------------------------------------


 

with a copy to (which copy alone shall not constitute notice):

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attn:                                                                    Andrew
R. Brownstein, Esq.

Benjamin M. Roth, Esq.

Fax:                                                                       (212)
403-2000

 

if to Alliance Boots GmbH or its Affiliates, to:

 

Alliance Boots GmbH

94 Baarerstrasse

6300 Zug

Switzerland
Attention:                                         Marco Pagni, Group Legal
Counsel & Chief Administrative Officer
Email:                                                           
Marco.Pagni@allianceboots.com

 

with a copy to (which copy alone shall not constitute notice):

 

Darrois Villey Maillot Brochier
69 avenue Victor Hugo
75116 — Paris
France
Attn:                                                                    Me.
Alain Maillot
                                                                                               
Benjamin S.J. Burman, Esq.
Fax:                                                                       +33 1
45 02 49 59

 

18.                               Entire Agreement.  This Warrant and the forms
attached hereto, the Framework Agreement, the other Transaction Documents (as
defined in the Framework Agreement) and, in the case of Walgreen Co. and
Alliance Boots GmbH, the Transaction Rights Agreement (as defined in the
Framework Agreement), contain the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior and contemporaneous
arrangements or undertakings with respect thereto.

 

19.                               Specific Performance.  The parties hereto
agree that failure of any party to perform its agreements and covenants
hereunder, including a party’s failure to take all actions as are necessary on
such party’s part in accordance with the terms and conditions of this Warrant to
consummate the transactions contemplated hereby, will cause irreparable injury
to the other parties, for which monetary damages, even if available, will not be
an adequate remedy.  It is agreed that the parties shall be entitled to
equitable relief including injunctive relief and specific performance of the
terms hereof, without the requirement of posting a bond or other security, and
each party hereby consents to the issuance of injunctive relief by any court of
competent jurisdiction to compel performance of a party’s obligations and to the
granting by any court of the remedy of specific performance of such party’s
obligations hereunder, this being in addition to any other remedies to which the
parties are entitled at law or equity.

 

21

--------------------------------------------------------------------------------


 

 [Remainder of page intentionally left blank]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be duly executed
by a duly authorized officer.

 

Dated:  [      ], 2013

 

 

 

AMERISOURCEBERGEN CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Acknowledged and Agreed

 

 

 

[WARRANTHOLDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Warrant]

 

--------------------------------------------------------------------------------


 

Annex A

 

[Form of Notice of Exercise]

 

Date:             

 

TO:                           AmerisourceBergen Corporation

 

RE:                           Election to Purchase Common Stock

 

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant.  The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such shares of Common Stock.  A new warrant evidencing the remaining shares
of Common Stock covered by such Warrant, but not yet subscribed for and
purchased, if any, should be issued in the name of the Warrantholder.

 

Number of shares of Common Stock with respect to which the Warrant is being
exercised (including shares to be withheld as payment of the Exercise Price
pursuant to Section 3(ii), if any): _________________________

 

Method of Payment of Exercise Price (note if cashless exercise pursuant to
Section 3(ii) of the Warrant or cash exercise pursuant to Section 3(i) of the
Warrant):

______________________________________

 

Aggregate Exercise Price: ________________________________

 

 

 

Holder:

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX B-2

 

FORM OF WARRANT TO PURCHASE COMMON STOCK

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.

 

THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF (1) A FRAMEWORK AGREEMENT, DATED AS OF
MARCH 18, 2013, BY AND AMONG THE ISSUER OF THESE SECURITIES, WALGREEN CO. AN
ILLINOIS CORPORATION, AND ALLIANCE BOOTS GMBH, A PRIVATE LIMITED LIABILITY
COMPANY INCORPORATED UNDER THE LAWS OF SWITZERLAND, A COPY OF WHICH IS ON FILE
WITH THE ISSUER AND (2) A SHAREHOLDERS AGREEMENT, DATED AS OF MARCH 18, 2013, BY
AND AMONG THE ISSUER OF THESE SECURITIES, WALGREEN CO. AND ALLIANCE BOOTS GMBH. 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENTS.  ANY SALE OR OTHER
TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENTS WILL BE VOID.

 

WARRANT No. 2
to purchase
22,696,912
Shares of Common Stock
AMERISOURCEBERGEN CORPORATION
a Delaware Corporation

 

Issue Date:  March 18, 2013

 

1.                                      Definitions.  Unless the context
otherwise requires, when used herein the following terms shall have the meanings
indicated.

 

“Acceleration Event” means the occurrence of both (1) with respect to the
Corporation (a) the execution of definitive documentation for a transaction or
series of related transactions with a third party other than an Investor (as
defined in the Shareholders Agreement), (b) the recommendation that stockholders
tender in response to a tender or exchange offer made by a third party other
than an Investor or (c) the failure to recommend within the ten-business day
period specified in Rule 14e-2(a) under the Exchange Act that stockholders
reject a tender or exchange offer made by a third party other than an Investor,
in each case that is with respect to, or could reasonably be expected to result
in, a Change of Control Transaction (any transaction set forth in the foregoing
clauses (a) – (c), an “Acceleration Transaction”) and (2) an Investor has made a

 

--------------------------------------------------------------------------------


 

Qualifying Public Acquisition Proposal (as defined in the Shareholders
Agreement) not in violation of Section 2.2 of the Shareholders Agreement.

 

“Additional Open Market Shares” has the meaning ascribed to it in the Framework
Agreement.

 

“Affiliate” has the meaning ascribed to it in the Framework Agreement.

 

“Aggregate Consideration” has the meaning ascribed to it in Section 12(ii).

 

“Antitrust Law” has the meaning ascribed to it in the Framework Agreement.

 

“Appraisal Procedure” means a procedure whereby two independent, nationally
recognized appraisers, one chosen by the Corporation and one by the
Warrantholder (or if there is more than one Warrantholder,
Warrantholder(s) representing in excess of 50% of the Warrant Shares then
issuable upon exercise of this Warrant in full (disregarding whether or not this
Warrant is exercisable by its terms at such time)), shall mutually agree upon
the determinations then the subject of appraisal.  Each party shall deliver a
notice to the other appointing its appraiser within 15 days after the Appraisal
Procedure is invoked.  If within 30 days after appointment of the two appraisers
they are unable to agree upon the amount in question, a third independent,
nationally recognized appraiser shall be chosen within 10 days thereafter by the
mutual consent of such first two appraisers or, if such two first appraisers
fail to agree upon the appointment of a third appraiser, such appointment shall
be made by the American Arbitration Association, or any organization successor
thereto, from a panel of arbitrators having experience in appraisal of the
subject matter to be appraised.  In such event, the decision of the third
appraiser so appointed and chosen shall be given within 30 days after the
selection of such third appraiser.  If three appraisers shall be appointed and
the determination of one appraiser is disparate from the middle determination by
more than twice the amount by which the other determination is disparate from
the middle determination, then the determination of such appraiser shall be
excluded, the remaining two determinations shall be averaged and such average
shall be binding and conclusive upon the Corporation and the Warrantholder(s);
otherwise, the average of all three determinations shall be binding upon the
Corporation and the Warrantholder(s).  50% of the costs of conducting any
Appraisal Procedure shall be borne by the Corporation, and 50% of the costs of
conducting any Appraisal Procedure shall be borne by Warrantholder(s) (pro rata,
based on the Warrant Shares issuable upon exercise of this Warrant in full as of
the opening of business on the date on which the Appraisal Procedure is invoked
(disregarding whether or not this Warrant is exercisable by its terms at such
time)), on the other hand.

 

“Assumed Payment Amount” has the meaning ascribed to it in Section 12(iv).

 

“Board of Directors” means the board of directors of the Corporation.

 

“Business Combination” means a merger, consolidation, statutory share exchange,
reorganization, recapitalization or similar extraordinary transaction (which may
include a reclassification) involving the Corporation.

 

2

--------------------------------------------------------------------------------


 

“business day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other governmental actions to
close.

 

“Cash Exercise” has the meaning set forth in Section 3.

 

“Cashless Exercise” has the meaning set forth in Section 3.

 

“Cashless Exercise Ratio” with respect to any exercise of this Warrant means a
fraction (i) the numerator of which is the excess of (x) the average of the
daily Market Prices for the Common Stock for the 20 trading days immediately
preceding such exercise date over (y) the Exercise Price, and (ii) the
denominator of which is the average of the daily Market Prices for the Common
Stock for the 20 trading days immediately preceding such exercise date.

 

“Change of Control Transaction” means (a) any transaction or series of related
transactions as a result of which any Person or group of persons within the
meaning of Section 13(d)(3) of the Exchange Act (excluding the Warrantholder or
any of its Affiliates) becomes the beneficial owner, directly or indirectly, of
30% or more of the outstanding Equity Interests (measured by either voting power
or economic interests) of the Corporation, (b) any transaction or series of
related transactions in which the stockholders of the Corporation immediately
prior to such transaction or series of related transactions (the
“Pre-Transaction Stockholders”) cease to beneficially own, directly or
indirectly, at least 70% of the outstanding Equity Interests (measured by either
voting power or economic interests) of the Corporation; provided that this
clause (b) shall not apply if (1) such transaction or series of related
transactions is an acquisition by the Corporation effected, in whole or in part,
through the issuance of Equity Interests of the Corporation, (2) such
acquisition does not result in a Person or group of persons within the meaning
of Section 13(d)(3) of the Exchange Act beneficially owning, directly or
indirectly, a greater percentage of the outstanding Equity Interests (measured
by either voting power or economic interests) of the Corporation than the
Investors, as a group, and (3) the Pre-Transaction Stockholders continue to
beneficially own, directly or indirectly, at least 60% of the outstanding Equity
Interests (measured by voting power and economic interests) of the Corporation,
(c) any Business Combination as a result of which at least 30% ownership of the
Corporation is transferred to another Person or group of persons within the
meaning of Section 13(d)(3) of the Exchange Act (excluding the Warrantholder or
any of its Affiliates), (d) individuals who constitute the Continuing Directors
and the Wolf Directors (if any), taken together, ceasing for any reason to
constitute at least a majority of the Board of Directors or (e) any sale or
lease or exchange, transfer, license or disposition of a business, deposits or
assets that constitute 30% or more of the consolidated assets, business,
revenues, net income, assets or deposits of the Corporation.

 

“Common Stock” means the Corporation’s Common Stock, $0.01 par value per share.

 

“Continuing Directors” means the directors of the Corporation on March 18, 2013
and each other director (other than Wolf Directors, if any), if in each case,
such other director’s nomination for election to the Board of Directors is
recommended by more than 50% of the Continuing Directors or more than 50% of the
members of the Governance and Nominating Committee of the Corporation that are
Continuing Directors.

 

3

--------------------------------------------------------------------------------


 

“conversion” has the meaning ascribed to it in Section 12(ii).

 

“Convertible Securities” has the meaning ascribed to it in Section 12(ii).

 

“Corporation” means AmerisourceBergen Corporation, a Delaware corporation.

 

“Election Mechanic” has the meaning set forth in Section 12(v).

 

“Equity Interests” means any and all (i) shares, interests, participations or
other equivalents (however designated) of capital stock or other voting
securities of a corporation, any and all equivalent or analogous ownership (or
profit) or voting interests in a Person (other than a corporation),
(ii) securities convertible into or exchangeable for shares, interests,
participations or other equivalents (however designated) of capital stock or
voting securities of (or other ownership or profit or voting interests in) such
Person, and (iii) any and all warrants, rights or options to purchase any of the
foregoing, whether voting or nonvoting, and, in each case, whether or not such
shares, interests, participations, equivalents, securities, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Exercise Period” has the meaning set forth in Section 3.

 

“Exercise Price” means $52.50, subject to adjustment pursuant to the terms
hereof.

 

“Exercise Start Date” has the meaning set forth in Section 3.

 

“Expiration Time” has the meaning set forth in Section 3.

 

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith and evidenced by a written notice delivered
promptly to the Warrantholder(s) (which written notice shall include certified
resolutions of the Board of Directors in respect thereof).  If the Warrantholder
(or if there is more than one Warrantholder, Warrantholder(s) representing in
excess of 50% of the Warrant Shares then issuable upon exercise of this Warrant
in full (disregarding whether or not this Warrant is exercisable by its terms at
such time)) objects in writing to the Board of Director’s calculation of fair
market value within 10 business days of receipt of written notice thereof and
the Warrantholder (or if there is more than one Warrantholder,
Warrantholder(s) representing in excess of 50% of the Warrant Shares then
issuable upon exercise of this Warrant in full (disregarding whether or not this
Warrant is exercisable by its terms at such time)) and the Corporation are
unable to agree on fair market value during the 10-day period following the
delivery of the Warrantholder objection, the Appraisal Procedure may be invoked
by either the Corporation or the Warrantholder (or if there is more than one
Warrantholder, Warrantholder(s) representing in excess of 50% of the Warrant
Shares then issuable upon exercise of this Warrant in full (disregarding whether
or not this Warrant is exercisable by its terms at such time)) to determine Fair
Market Value by delivering written notification thereof not later than the 30th
day after delivery of the Warrantholder objection.  For the avoidance of doubt,
the Fair Market Value of cash shall be the amount of such cash.

 

4

--------------------------------------------------------------------------------


 

“Framework Agreement” means the Framework Agreement, dated as of March 18, 2013,
as amended from time to time, by and among the Corporation, Walgreen Co. and
Alliance Boots GmbH, including all annexes, schedules and exhibits thereto.

 

“Governmental Entities” has the meaning ascribed to it in the Framework
Agreement.

 

“HSR Act” has the meaning ascribed to it in the Framework Agreement.

 

“Initial Number” has the meaning ascribed to it in Section 12(ii).

 

“Market Price” means, with respect to the Common Stock or any other security, on
any given day, the last sale price, regular way, or, in case no such sale takes
place on such day, the average of the closing bid and asked prices, regular way,
of the shares of the Common Stock or of such security, as applicable, on the New
York Stock Exchange on such day.  If the Common Stock or such security, as
applicable, is not listed on the New York Stock Exchange as of any date of
determination, the Market Price of the Common Stock or such security, as
applicable, on such date of determination means the closing sale price on such
date as reported in the composite transactions for the principal U.S. national
or regional securities exchange on which the Common Stock or such security, as
applicable, is so listed or quoted, or, if no closing sale price is reported,
the last reported sale price on such date on the principal U.S. national or
regional securities exchange on which the Common Stock or such security, as
applicable, is so listed or quoted, or if the Common Stock or such security, as
applicable, is not so listed or quoted on a U.S. national or regional securities
exchange, the last quoted bid price on such date for the Common Stock or such
security, as applicable, in the over-the-counter market as reported by Pink
Sheets LLC or similar organization, or, if that bid price is not available, the
Market Price of the Common Stock or such security, as applicable, on that date
shall mean the Fair Market Value per share as of such date of the Common Stock
or such security.  For the purposes of determining the Market Price of the
Common Stock or any such security, as applicable, on the “trading day”
preceding, on or following the occurrence of an event, (i) that trading day
shall be deemed to commence immediately after the regular scheduled closing time
of trading on the applicable exchange, market or organization, or, if trading is
closed at an earlier time, such earlier time and (ii) that trading day shall end
at the next regular scheduled closing time, or if trading is closed at an
earlier time, such earlier time (for the avoidance of doubt, and as an example,
if the Market Price is to be determined as of the last trading day preceding a
specified event and the closing time of trading on a particular day is 4:00 p.m.
and the specified event occurs at 5:00 p.m. on that day, the Market Price would
be determined by reference to such 4:00 p.m. closing price).

 

“Ordinary Cash Dividend” means a regular quarterly cash dividend by the
Corporation solely on shares of Common Stock out of surplus or net profits
legally available therefor (determined in accordance with the General
Corporation Law of the State of Delaware) which, when combined on a per share of
Common Stock basis with the per share amounts of all other cash dividends and
distributions paid by the Corporation on the Common Stock during such fiscal
year (as adjusted to appropriately reflect any of the events referred to in
Section 12 and excluding the portion of any cash dividends or cash distributions
to the extent having resulted in a prior adjustment to the Exercise Price
pursuant to Section 12(iii)) (in any fiscal year, such total amount, on a per
share basis, the “Total Cash Dividend Payments”), does not exceed: (i) in the
fiscal year ending September 30, 2013, $0.84 per share of Common Stock, and
(ii) in any subsequent fiscal

 

5

--------------------------------------------------------------------------------


 

year ending on September 30 of such year, an amount per share of Common Stock
not to exceed 118% of the Prior Eligible Amount (in any fiscal year, the amount
determined pursuant to the foregoing clause (i) or (ii), as applicable, the
“Dividend Threshold”).  For the avoidance of doubt, in the event that the
Corporation declares or pays a dividend or distribution that results in the
Total Cash Dividend Payments for such fiscal year exceeding the Dividend
Threshold for such fiscal year (the amount of such excess, on a per share basis,
the “Excess Dividend Amount”), then, for purposes of Section 12, only the Excess
Dividend Amount will be considered a dividend or distribution that is not an
Ordinary Cash Dividend.  The term “Prior Eligible Amount” means, with respect to
any fiscal year, the Dividend Threshold for the prior fiscal year.

 

“Other Voting Securities” means any, other than (i) Common Stock (and, for the
avoidance of doubt, Common Stock expressly excludes, and “Other Voting
Securities” expressly includes, any separate class or series of common stock of
the Corporation with the right to vote in the election of any directors of the
Corporation or otherwise on any other matters (whether separately as a class or
series, or together with shares of Common Stock) with respect to which Common
Stock is entitled to vote), (ii) any rights issued (or any securities issued in
respect of such rights) in connection with the adoption of a stockholder rights
plan (adopted in accordance with the Framework Agreement) in customary form
(including with respect to the receipt of such rights in respect of shares of
Common Stock (including Warrant Shares) issued subsequent to the initial
dividend or distribution of such rights) or (iii) any securities issued to
directors, advisors, employees or consultants of the Corporation pursuant to a
stock option plan, employee stock purchase plan, restricted stock plan, other
employee benefit plan or similar compensatory arrangement or agreement approved
by the Board of Directors, any (a) securities with the right to vote in the
election of any directors of the Corporation or otherwise on any other matters
(whether separately as a class or series, or together with shares of Common
Stock) with respect to which Common Stock is entitled to vote, and
(b) securities convertible into or exchangeable for any such securities, and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Other Voting Security Event” means the earliest to occur of the authorization,
designation or issuance by the Corporation of, approval or authorization by the
Corporation of the issuance of, or agreement or other commitment by the
Corporation to issue, any Other Voting Securities.

 

“Permitted ASRP Transactions” means any “accelerated share repurchases” by the
Corporation or any Affiliate thereof so long as the “covering” purchases are
made in compliance with the requirements of Rule 10b-18 (other than
Rule 10b-18(b)(1) and Rule 10b-18(b)(2)) under the Exchange Act (assuming
Rule 10b-18 was applicable thereto).

 

“Permitted Transactions” has the meaning ascribed to it in Section 12(ii).

 

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

 

“Post-Issuance Adjustment” has the meaning set forth in Section 12(ii).

 

“Preliminary Control Date” means (a) with respect to any Acceleration Event
(1) if the completion of the applicable Acceleration Transaction or Qualifying
Public Acquisition Proposal requires the approval of the stockholders of the
Corporation, the date which is 5 business days

 

6

--------------------------------------------------------------------------------


 

before the record date established for purposes of determining the stockholders
entitled to vote on such matter or (2) if such Acceleration Transaction or
Qualifying Public Acquisition Proposal is structured as a tender offer or
exchange offer, the date which is 5 business days before the initial expiration
date of such tender offer or exchange offer or (b) if earlier, immediately prior
to the consummation of a Change of Control Transaction.

 

“Pricing Date” has the meaning set forth in Section 12(ii).

 

“Repurchases” means any transaction or series of related transactions to
purchase Equity Interests of the Corporation or any of its subsidiaries by the
Corporation or any subsidiary thereof, whether pursuant to any tender offer or
exchange offer (whether or not subject to Section 13(e) or 14(e) of the Exchange
Act or Regulation 14E promulgated thereunder), open market transactions, private
negotiated transactions or otherwise, and, in each case, whether for cash,
Equity Interests of the Corporation, other securities of the Corporation,
evidences of indebtedness of the Corporation or any other Person or any other
property (including Equity Interests, other securities or evidences of
indebtedness of a subsidiary), or any combination thereof, effected while this
Warrant is outstanding; provided that “Repurchases” shall not include (a) any
purchases effected solely by diversified mutual and/or pension funds managed by
independent investment advisers or pension plans established solely for the
benefit of the Corporation’s or its subsidiaries’ employees, or any of the
Corporation’s or its subsidiaries’ employee benefit plans for which investment
decisions are made by independent trustees, (b) any purchases of Equity
Interests of the Corporation by the Corporation or any Affiliate thereof
pursuant to and in compliance with the requirements of Rule 10b-18 under the
Exchange Act, (c) any purchases, effected at any time, whether pursuant to any
tender offer or exchange offer (whether or not subject to Section 13(e) or
14(e) of the Exchange Act or Regulation 14E promulgated thereunder), open market
transactions, private negotiated transactions or otherwise, pursuant to which
the Corporation repurchases a number of shares of Common Stock not exceeding
45,393,824 shares (such maximum number of shares the “Permitted Repurchase
Shares”), it being understood and agreed that the number of Permitted Repurchase
Shares shall be reduced to take into account “hedging” or other transactions
undertaken by the Corporation in connection with managing the dilutive impact of
the contemplated issuance of Warrant 1 Shares and Warrant 2 Shares (in each case
as defined in the Framework Agreement), without any double counting with respect
to any such hedging arrangements, and (d) Permitted ASRP Transactions.  If at
any time the Warrant 1 Shares or the Warrant 2 Shares are adjusted pursuant to
the terms of the Warrants, the then remaining number of Permitted Repurchase
Shares shall be similarly, appropriately adjusted.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“Shareholders Agreement” means the Shareholders Agreement, dated as of March 18,
2013, as amended from time to time, by and among the Corporation, Walgreen Co.
and Alliance Boots GmbH, including all annexes, schedules and exhibits thereto.

 

“Subject Adjustment” has the meaning set forth in Section 12(vii).

 

7

--------------------------------------------------------------------------------


 

“subsidiary” has the meaning ascribed to it in the Framework Agreement.

 

“Subject Record Date” has the meaning set forth in Section 12(vii).

 

“Transaction Documents” has the meaning ascribed to it in the Framework
Agreement.

 

“Warrant” means this Warrant, issued pursuant to the Framework Agreement.

 

“Warrants” means Warrant 1 and Warrant 2.

 

“Warrant 1” has the meaning set forth in the Framework Agreement.

 

“Warrant 2” has the meaning set forth in the Framework Agreement.

 

“Warrant Shares” has the meaning set forth in Section 2.

 

“Warrant 1 Shares” has the meaning set forth in the Framework Agreement.

 

“Warrant 2 Shares” has the meaning set forth in the Framework Agreement.

 

“Warrant 1 Special Exercise Period” has the meaning set forth in Section 3.

 

“Warrantholder” has the meaning set forth in Section 2.

 

“Wolf Directors” has the meaning set forth in the Shareholders Agreement.

 

2.                                      Number of Warrant Shares; Exercise
Price.  This certifies that, for value received, [Warrantholder] or its
permitted assigns (the “Warrantholder”) is entitled, upon the terms hereinafter
set forth, to acquire from the Corporation, in whole or in part, up to an
aggregate of 22,696,912 fully paid and nonassessable shares of Common Stock (the
“Warrant Shares”), at a purchase price per share of Common Stock equal to the
Exercise Price.  The Warrant Shares and Exercise Price are subject to adjustment
as provided herein, and all references to “Common Stock,” “Warrant Shares” and
“Exercise Price” herein shall be deemed to include any such adjustment or series
of adjustments.

 

3.                                      Exercise of Warrant; Term; Other
Agreements; Cancelation.

 

(i)                                     Subject to Section 2, Section 12(v) and
Section 13, the right to purchase the Warrant Shares represented by this Warrant
is exercisable, in whole or in part by the Warrantholder, at any time or from
time to time from and after the earlier of (a) March 18, 2017, (b) any
Preliminary Control Date and (c) any Other Voting Security Event (such earlier
date, the “Exercise Start Date”), but in no event later than 5:00 p.m., New York
City time, September 18, 2017 (such time, the “Expiration Time” and such period
from and after the Exercise Start Date through the Expiration Time, the
“Exercise Period”), by (A) the surrender of this Warrant and the Notice of
Exercise attached as Annex A hereto, duly completed and executed on behalf of
the Warrantholder, at the principal executive office of the Corporation located
at 1300 Morris Drive, Chesterbrook, Pennsylvania 19087 (or such other office or
agency of the Corporation in the United States as it may designate by notice in
writing to the Warrantholder(s)), and (B) payment of the

 

8

--------------------------------------------------------------------------------


 

Exercise Price for the Warrant Shares thereby purchased by, at the sole election
of the Warrantholder, either:  (i) tendering in cash, by certified or cashier’s
check payable to the order of the Corporation, or by wire transfer of
immediately available funds to an account designated by the Corporation (such
manner of exercise, a “Cash Exercise”) or (ii) without payment of cash, by
reducing the number of Warrant Shares obtainable upon the exercise of this
Warrant (either in full or in part, as applicable) and payment of the Exercise
Price in cash so as to yield a number of Warrant Shares obtainable upon the
exercise of this Warrant (either in full or in part, as applicable) equal to the
product of (A) the number of Warrant Shares issuable upon the exercise of this
Warrant (either in full or in part, as applicable) (if payment of the Exercise
Price were being made in cash) and (B) the Cashless Exercise Ratio (such manner
of exercise, a “Cashless Exercise”).  Notwithstanding the foregoing, if (1) at
any time during the Exercise Period, the Warrantholder has not obtained any
approval, exemption, authorization or consent (including the expiration or
termination of any waiting periods, as applicable) from any Governmental Entity
required pursuant to the HSR Act, any other Antitrust Law or otherwise in
connection with the exercise of this Warrant in full and (2) the Warrantholder
delivers a written notice to the Corporation, informing the Corporation that the
Warrantholder is actively pursuing in good faith any such approval, exemption,
authorization, consent, expiration or termination, then the Expiration Time
shall be deemed for all purposes hereunder not to have occurred until the later
of (x) September 18, 2017 and (y) the earlier of (A) the Warrantholder ceasing
to actively pursue in any material respect such approval, exemption,
authorization, consent, expiration or termination, (B) any Governmental Entity
that must grant any such required approval, exemption, authorization, consent,
expiration or termination denying such grant and such denial becoming final and
non-appealable and (C) September 18, 2018.

 

(ii)                                  If the Warrantholder does not exercise
this Warrant in its entirety, the Warrantholder will be entitled to receive from
the Corporation a new warrant of like tenor in substantially identical form for
the purchase of that number of Warrant Shares equal to the difference between
the number of Warrant Shares subject to this Warrant and the number of Warrant
Shares as to which this Warrant is so exercised.

 

(iii)                               This Warrant, including with respect to its
cancelation, is subject to the terms and conditions of the Framework Agreement
and the Shareholders Agreement.  Without affecting in any manner any prior
exercise of this Warrant (or any Warrant Shares previously issued hereunder), if
(a) the Corporation elects to cancel this Warrant in accordance with Section 5.1
of the Framework Agreement or (b) the Warrantholder delivers to the Corporation
a written, irrevocable commitment not to exercise this Warrant, this Warrant
shall be automatically and immediately canceled and terminated and shall
forthwith become void, and the Corporation shall have no obligation to issue,
and the Warrantholder shall have no right to acquire, any Warrant Shares under
this Warrant.  Upon receipt of notice of cancelation of this Warrant, the
Warrantholder shall, as promptly as practicable, surrender this Warrant to the
Corporation at the principal executive office of the Corporation located at 1300
Morris Drive, Chesterbrook, Pennsylvania 19087 (or such other office or agency
of the Corporation in the United States as it may designate by notice in writing
to the Warrantholder(s)).

 

4.                                      Issuance of Warrant Shares;
Authorization; Listing.  Certificates for Equity Interests issued upon exercise
of this Warrant will be issued on the third business day following the date of
exercise of this Warrant in accordance with its terms in the name of the
Warrantholder and

 

9

--------------------------------------------------------------------------------


 

will be delivered to the Warrantholder.  The Corporation hereby represents and
warrants that any Equity Interests issued upon the exercise of this Warrant in
accordance with the provisions of Section 3 will be validly issued, fully paid
and nonassessable and free of any liens or encumbrances (other than liens or
encumbrances created by the Transaction Documents, arising as a matter of
applicable law or created by or at the direction of the Warrantholder, Wolf, Fox
or any of their respective Affiliates).  The Corporation agrees that the Equity
Interests so issued will be deemed for all purposes to have been issued to the
Warrantholder as of the close of business on the date on which this Warrant and
payment of the Exercise Price are delivered to the Corporation in accordance
with the terms of this Warrant, notwithstanding that the stock transfer books of
the Corporation may then be closed or certificates representing such Equity
Interests may not be actually delivered on such date.  The Corporation will at
all times reserve and keep available, out of its authorized but unissued Equity
Interests, solely for the purpose of providing for the exercise of this Warrant,
the aggregate Equity Interests issuable upon exercise of this Warrant in full
(disregarding whether or not this Warrant is exercisable by its terms at any
such time).  The Corporation will, at its sole expense, procure, subject to
issuance or notice of issuance, the listing of any Equity Interests issuable
upon exercise of this Warrant on the principal stock exchange on which such
Equity Interests are then listed or traded.

 

5.                                      No Fractional Shares or Scrip.  No
fractional Warrant Shares or other Equity Interests or scrip representing
fractional Warrant Shares or other Equity Interests shall be issued upon any
exercise of this Warrant.  In lieu of any fractional share to which a
Warrantholder would otherwise be entitled, the Warrantholder shall be entitled
to receive a cash payment equal to the Market Price of the Common Stock or such
other Equity Interests on the last trading day preceding the date of exercise
less the Exercise Price for such fractional share.

 

6.                                      No Rights as Stockholders; Transfer
Books.  Without limiting in any respect the provisions of the Framework
Agreement or the Shareholders Agreement (including the preemptive rights set
forth in Section 2.3 thereof), and except as otherwise provided by the terms of
this Warrant, this Warrant does not entitle the Warrantholder to (i) receive
dividends or other distributions, (ii) consent to any action of the stockholders
of the Corporation, (iii) receive notice of or vote at any meeting of the
stockholders, (iv) receive notice of any other proceedings of the Corporation or
(v) exercise any other rights whatsoever, in any such case as a stockholder of
the Corporation prior to the date of exercise hereof.

 

7.                                      Charges, Taxes and Expenses.  Issuance
of certificates for Equity Interests to the Warrantholder upon the exercise of
this Warrant shall be made without charge to the Warrantholder for any issue or
transfer tax (other than taxes in respect of any transfer occurring
contemporaneously therewith) or other incidental expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Corporation.

 

8.                                      Transfer/Assignment.

 

(i)                                     With respect to the Investors, this
Warrant and the Warrant Shares may only be transferred in accordance with the
terms of the Shareholders Agreement.  Subject to compliance with the first
sentence of this Section 8, the legend as set forth on the cover page of this
Warrant and, in the case of the Investors, the terms of the Shareholders
Agreement, this Warrant and all rights hereunder are transferable, in whole or
in part, upon the books of the Corporation by the

 

10

--------------------------------------------------------------------------------


 

registered holder hereof in person or by duly authorized attorney, and a new
Warrant shall be made and delivered by the Corporation, of the same tenor and
date as this Warrant but registered in the name of one or more transferees, upon
surrender of this Warrant, duly endorsed, to the office or agency of the
Corporation described in Section 3.  If the transferring holder does not
transfer the entirety of its rights to purchase all Warrant Shares hereunder,
such holder will be entitled to receive from the Corporation a new Warrant in
substantially identical form for the purchase of that number of Warrant Shares
as to which the right to purchase was not transferred. All expenses (other than
stock transfer taxes) and other charges payable in connection with the
preparation, execution and delivery of the new Warrants pursuant to this
Section 8 shall be paid by the Corporation, other than the costs and expenses of
counsel or any other advisor to the Warrantholder and its transferee.

 

(ii)                                  Notwithstanding the foregoing, with
respect to the Investors, this Warrant and the Warrant Shares issued upon
exercise of this Warrant shall be subject to the applicable restrictions as set
forth in Section 2.1 of the Shareholders Agreement.

 

(iii)                               If and for so long as required by the
Framework Agreement, this Warrant Certificate shall contain a legend as set
forth in Section 4.3 of the Framework Agreement.

 

9.                                      Exchange and Registry of Warrant.  This
Warrant is exchangeable, subject to applicable securities laws, upon the
surrender hereof by the Warrantholder to the Corporation, for a new warrant or
warrants of like tenor and representing the right to purchase the same aggregate
number of Warrant Shares.  The Corporation shall maintain a registry showing the
name and address of the Warrantholder as the registered holder of this Warrant. 
This Warrant may be surrendered for exchange or exercise, in accordance with its
terms, at the office of the Corporation, and the Corporation shall be entitled
to rely in all respects, prior to written notice to the contrary, upon such
registry.

 

10.                               Loss, Theft, Destruction or Mutilation of
Warrant.  Upon receipt by the Corporation of evidence reasonably satisfactory to
it of the loss, theft, destruction or mutilation of this Warrant, and in the
case of any such loss, theft or destruction, upon receipt of a bond, indemnity
or security reasonably satisfactory to the Corporation, or, in the case of any
such mutilation, upon surrender and cancellation of this Warrant, the
Corporation shall make and deliver, in lieu of such lost, stolen, destroyed or
mutilated Warrant, a new Warrant of like tenor and representing the right to
purchase the same aggregate number of Warrant Shares as provided for in such
lost, stolen, destroyed or mutilated Warrant.

 

11.                               Saturdays, Sundays, Holidays, etc.  If the
last or appointed day for the taking of any action or the expiration of any
right required or granted herein shall not be a business day, then such action
may be taken or such right may be exercised on the next succeeding day that is a
business day.

 

12.                               Adjustments and Other Rights.  The Exercise
Price and Warrant Shares issuable upon exercise of this Warrant shall be subject
to adjustment from time to time as follows; provided that if more than one
subsection of this Section 12 is applicable to a single event, the subsection
shall be applied that produces the largest adjustment and no single event shall
cause an adjustment under more than one subsection of this Section 12 so as to
result in duplication.

 

11

--------------------------------------------------------------------------------


 

(i)                                     Stock Splits, Subdivisions,
Reclassifications or Combinations.  If the Corporation shall at any time or from
time to time (a) declare, order, pay or make a dividend or make a distribution
on its Common Stock in shares of Common Stock, (b) split, subdivide or
reclassify the outstanding shares of Common Stock into a greater number of
shares or (c) combine or reclassify the outstanding shares of Common Stock into
a smaller number of shares, the number of Warrant Shares issuable upon exercise
of this Warrant at the time of the record date for such dividend or distribution
or the effective date of such split, subdivision, combination or
reclassification shall be proportionately adjusted so that the
Warrantholder(s) immediately after such record date or effective date, as the
case may be, shall be entitled to purchase the number of shares of Common Stock
which such holder(s) would have owned or been entitled to receive in respect of
the shares of Common Stock subject to this Warrant after such date had this
Warrant been exercised in full immediately prior to such record date or
effective date, as the case may be (disregarding whether or not this Warrant had
been exercisable by its terms at such time).  In the event of such adjustment,
the Exercise Price in effect at the time of the record date for such dividend or
distribution or the effective date of such split, subdivision, combination or
reclassification shall be immediately adjusted to the number obtained by
dividing (x) the product of (1) the number of Warrant Shares issuable upon the
exercise of this Warrant in full before the adjustment determined pursuant to
the immediately preceding sentence (disregarding whether or not this Warrant was
exercisable by its terms at such time) and (2) the Exercise Price in effect
immediately prior to the record or effective date, as the case may be, for the
dividend, distribution, split, subdivision, combination or reclassification
giving rise to such adjustment by (y) the new number of Warrant Shares issuable
upon exercise of the Warrant in full determined pursuant to the immediately
preceding sentence (disregarding whether or not this Warrant is exercisable by
its terms at such time).

 

(ii)                                  Certain Issuances of Common Shares or
Convertible Securities.  If the Corporation shall at any time or from time to
time issue shares of Common Stock (or rights or warrants or any other securities
or rights exercisable or convertible into or exchangeable (collectively, a
“conversion”) for shares of Common Stock) (collectively, “convertible
securities”) (other than in Permitted Transactions or a transaction to which the
adjustments set forth in subsection (i) of this Section 12 are applicable),
without consideration or at a consideration per share (or having a conversion
price per share) that is less than 100% of the Market Price of Common Stock
immediately prior to the date of the agreement on pricing of such shares (or of
such convertible securities) (such date of agreement, the “Pricing Date”) then,
in such event:

 

(A) the number of Warrant Shares issuable upon the exercise of this Warrant
immediately prior to the Pricing Date (the “Initial Number”) shall be increased
to the number obtained by multiplying the Initial Number by a fraction (I) the
numerator of which shall be the sum of (x) the number of shares of Common Stock
outstanding immediately prior to the Pricing Date and (y) the number of
additional shares of Common Stock issued (or into which convertible securities
may be converted) and (II) the denominator of which shall be the sum of (x) the
number of shares of Common Stock outstanding immediately prior to the Pricing
Date and (y) the number of shares of Common Stock (rounded to the nearest whole
share) which the Aggregate Consideration in respect of such issuance of shares
of Common Stock (or convertible securities) would purchase at the Market Price
of Common Stock immediately prior to the Pricing Date; and

 

12

--------------------------------------------------------------------------------


 

(B) the Exercise Price payable upon exercise of this Warrant shall be adjusted
by multiplying such Exercise Price in effect immediately prior to the Pricing
Date by a fraction, the numerator of which shall be the number of shares of
Common Stock issuable upon exercise of this Warrant in full immediately prior to
the adjustment pursuant clause (disregarding whether or not this Warrant was
exercisable by its terms at such time) (A) above, and the denominator of which
shall be the number of shares of Common Stock issuable upon exercise of this
Warrant in full immediately after the adjustment pursuant to clause (A) above
(disregarding whether or not this Warrant is exercisable by its terms at such
time).

 

For purposes of the foregoing, (1) the “Aggregate Consideration” in respect of
such issuance of shares of Common Stock (or convertible securities) shall be
deemed to be equal to the sum of the net offering price (before deduction of any
related expenses payable to third parties, including discounts and commissions)
of all such shares of Common Stock and convertible securities, plus the
aggregate amount, if any, payable upon conversion of any such convertible
securities (assuming conversion in accordance with their terms immediately
following their issuance (and further assuming for this purpose that such
convertible securities are convertible at such time)); (2) in the case of the
issuance of such shares of Common Stock or convertible securities for, in whole
or in part, any non-cash property (or in the case of any non-cash property
payable upon conversion of any such convertible securities), the consideration
represented by such non-cash property shall be deemed to be the Market Price (in
the case of securities) and/or Fair Market Value (in all other cases), as
applicable, of such non-cash property as of immediately prior to the Pricing
Date (before deduction of any related expenses payable to third parties,
including discounts and commissions); (3) on any increase in the number of
shares of Common Stock deliverable upon conversion of any such issued
convertible securities, and/or any decrease in the consideration receivable by
the Corporation in respect of any such conversion (each, a “Post-Issuance
Adjustment”), then, to the extent that, in respect of the same facts and events,
the adjustment provisions set forth in this Section 12 (excluding this clause
(3)) do not result in a proportionate increase in the number of Warrant Shares
issuable upon the exercise of this Warrant, and/or proportionate decrease in the
Exercise Price payable upon exercise of this Warrant, in each case equal to or
greater than the proportionate increase and/or decrease, respectively, in
respect of such convertible securities, then the number of Warrant Shares
issuable, and the Exercise Price payable, upon exercise of this Warrant, in each
case then in effect, shall forthwith be readjusted to such number of Warrant
Shares and such Exercise Price as would have been obtained had the Post-Issuance
Adjustment been effective in respect of such convertible securities as of
immediately prior to the Pricing Date of such convertible securities; (4) if the
Exercise Price and the number of Warrant Shares issuable upon exercise of this
Warrant shall have been adjusted upon the issuance of any convertible securities
in accordance with this Section 12, subject to clause (3) above, no further
adjustment of the Exercise Price and the number of Warrant Shares issuable upon
exercise of this Warrant shall be made for the actual issuance of shares of
Common Stock upon the actual conversion of such convertible securities in
accordance with their terms; and (5) “Permitted Transactions” shall include
(a) issuances of shares of Common Stock (including upon exercise of options) to
directors, advisors, employees or consultants of the Corporation pursuant to a
stock option plan, employee stock purchase plan, restricted stock plan, other
employee benefit plan or other similar compensatory agreement or arrangement
approved by the Board of Directors, (b) conversions of convertible securities
outstanding as of the date of the Framework Agreement and disclosed in
Section 2.2(b) of the Framework Agreement in accordance with the terms of such
convertible

 

13

--------------------------------------------------------------------------------


 

securities and (c) the exercise of this Warrant or any other Warrants (as
defined in the Framework Agreement).  Any adjustment made pursuant to this
Section 12(ii) shall become effective immediately upon the date of such
issuance.  For the avoidance of doubt, no increase to the Exercise Price or
decrease in the number of Warrant Shares issuable upon exercise of this Warrant
shall be made pursuant to this Section 12(ii).

 

(iii)                               Distributions.  If the Corporation shall fix
a record date for the making of a dividend or other distribution (by spin-off or
otherwise) on shares of Common Stock, whether in cash, Equity Interests of the
Corporation, other securities of the Corporation, evidences of indebtedness of
the Corporation or any other Person or any other property (including Equity
Interests, other securities or evidences of indebtedness of a subsidiary), or
any combination thereof, excluding (A) dividends or distributions subject to
adjustment pursuant to Section 12(i), (B) Ordinary Cash Dividends or
(C) dividends or distributions of rights in connection with the adoption of a
stockholder rights plan (adopted in accordance with the Framework Agreement)  in
customary form (including with respect to the receipt of such rights in respect
of shares of Common Stock (including Warrant Shares) issued subsequent to the
initial dividend or distribution of such rights), then in each such case, the
number of Warrant Shares issuable upon exercise of this Warrant in full
(disregarding whether or not this Warrant had been exercisable by its terms at
such time) shall be increased by multiplying such number of Warrant Shares by a
fraction, the numerator of which is the Market Price per share of Common Stock
on such record date and the denominator of which is the Market Price per share
of Common Stock on such record date less the Fair Market Value of the cash
and/or any other property, as applicable, to be so paid or distributed in such
dividend or distribution in respect of one share of Common Stock (in each case
as of the record date of such dividend or distribution); such adjustment shall
take effect on the record date for such dividend or distribution.  In the event
of such adjustment, the Exercise Price shall immediately be decreased by
multiplying such Exercise Price by a fraction, the numerator of which is the
number of Warrant Shares issuable upon the exercise of this Warrant in full
immediately prior to such adjustment (disregarding whether or not this Warrant
was exercisable by its terms at such time), and the denominator of which is the
new number of Warrant Shares issuable upon exercise of this Warrant determined
in accordance with the immediately preceding sentence.  Notwithstanding the
foregoing, in the event that the Fair Market Value of the cash and/or any other
property, as applicable, to be so paid or distributed in such dividend or
distribution in respect of one share of Common Stock (in each case as of the
record date of such dividend or distribution) is equal to or greater than the
Market Price per share of Common Stock on such record date, then proper
provision shall be made such that upon exercise of this Warrant, the
Warrantholder shall receive, in addition to the applicable Warrant Shares, the
amount and kind of such cash and/or any other property such Warrantholder would
have received had such Warrantholder exercised this Warrant immediately prior to
such record date (disregarding whether or not this Warrant had been exercisable
by its terms at such time).  For purposes of the foregoing, in the event that
such dividend or distribution in question is ultimately not so made, the
Exercise Price and the number of Warrant Shares issuable upon exercise of this
Warrant then in effect shall be readjusted, effective as of the date when the
Board of Directors determines not to make such dividend or distribution, to the
Exercise Price that would then be in effect and the number of Warrant Shares
that would then be issuable upon exercise of this Warrant if such record date
had not been fixed.  For the avoidance of doubt, no increase to the Exercise
Price or decrease in the

 

14

--------------------------------------------------------------------------------


 

number of Warrant Shares issuable upon exercise of this Warrant shall be made
pursuant to this Section 12(iii).

 

Notwithstanding the foregoing provisions of this Section 12(iii), in the event
that all or any portion of any such dividend or other distribution is in Other
Voting Securities, then with respect to such dividend or distribution (or such
portion thereof that is in Other Voting Securities, as applicable), the
Warrantholder shall have the option, exercisable in writing delivered to the
Corporation within 7 days of such Warrantholder’s receipt of the Corporation’s
notice pursuant to Section 12(ix) relating to such dividend or other
distribution, to elect (1) for the foregoing adjustments set forth in this
Section 12(iii) to apply with respect to such dividend or distribution (or such
portion thereof that is in Other Voting Securities, as applicable) or (2) in
lieu of the foregoing adjustments set forth in this Section 12(iii) with respect
to such dividend or distribution (or such portion thereof that is in Other
Voting Securities, as applicable), but, for all purposes of this clause (2),
after giving effect to the foregoing adjustments set forth in this
Section 12(iii) with respect to any portion of such dividend or distribution
that is in securities, cash and/or any other property, in each case other than
Other Voting Securities, for its right to receive Warrant Shares upon exercise
of this Warrant to be converted, effective as of the record date of such
dividend or distribution, into the right to exercise this Warrant to acquire
such Warrant Shares plus the Other Voting Securities that such Warrant Shares
would have been entitled to receive upon consummation of such dividend or
distribution, assuming the exercise in full of this Warrant immediately prior to
such record date (disregarding whether or not this Warrant was exercisable by
its terms at such time); provided that for purposes of this clause (2), (x) the
number and type of Other Voting Securities so deliverable upon any exercise of
this Warrant shall be adjusted to take into account any stock or security
dividends, splits, reverse splits, spin-offs, split-ups, mergers,
reclassifications, reorganizations, recapitalizations, combinations or exchanges
of securities and the like from and after the consummation of such dividend or
distribution in question and at or prior to such exercise of this Warrant, and
(y) with respect to any such Other Voting Securities that are described in
clause (b) of the definition of Other Voting Securities, the terms of such Other
Voting Securities, as issued upon exercise of this Warrant, shall take into
account any anti-dilution or other adjustments that would have been applicable
to such Other Voting Securities had such Other Voting Securities been
outstanding from and after the consummation of such dividend or distribution in
question.  In the event that such dividend or distribution in question (or such
portion thereof that is in Other Voting Securities, as applicable) is ultimately
not so made, this Warrant shall be readjusted, effective as of the date when the
Board of Directors determines not to make such dividend or distribution (or such
portion thereof that is in Other Voting Securities, as applicable), as though
the record date thereof had not been fixed.

 

(iv)                              Repurchases.  If the Corporation or any
subsidiary thereof shall at any time or from time to time effect Repurchases,
the Exercise Price then in effect and the number of Warrant Shares issuable upon
the exercise of this Warrant shall be immediately adjusted, in each case in
accordance with the foregoing provisions of this Section 12, as if, in lieu of
such Repurchases, the Corporation had (A) first, declared and paid a dividend,
in cash (for the avoidance of doubt, that is not an Ordinary Cash Dividend), on
shares of Common Stock in an aggregate amount equal to the Assumed Payment
Amount, with a record date as of the trading day immediately preceding the date
of the first purchase of Equity Interests comprising such Repurchases (or, in
the event of a Repurchase structured as a tender or exchange offer (whether or
not subject to Section 13(e) or 14(e) of the Exchange Act or Regulation 14E
promulgated thereunder), the trading day

 

15

--------------------------------------------------------------------------------


 

immediately preceding the first public disclosure of the Corporation’s (or such
subsidiary’s) intent to effect such Repurchase), and (B) second, effected a
reverse-split of Common Stock, in the proportion required to reduce the number
of shares of Common Stock outstanding from (1) the number of such shares
outstanding immediately prior to the first purchase of Equity Interests
comprising such Repurchases to (2) the number of such shares outstanding
immediately following the last purchase of Equity Interests comprising such
Repurchases (in the case of this clause (B), with such adjustments as are
appropriate to exclude the effect of any issuances of Equity Interest, and any
dividends, distributions, splits, subdivisions, reclassifications and
combinations subject to adjustment pursuant to Section 12(i), in each case from
and after the first purchase of Equity Interests comprising such Repurchases and
at or prior to the last purchase of Equity Interests comprising such
Repurchases).  For the avoidance of doubt, no increase to the Exercise Price or
decrease in the number of Warrant Shares issuable upon exercise of this Warrant
shall be made pursuant to this Section 12(iv).  For purposes of the foregoing,
the “Assumed Payment Amount” with respect to any Repurchases shall mean the
aggregate Market Price (in the case of securities) and/or Fair Market Value (in
the case of cash and/or any other property), as applicable, as of such
Repurchases, of the aggregate consideration paid to effect such Repurchases.

 

(v)                                 Business Combinations.  In case of any
Business Combination or reclassification of Common Stock (other than a
reclassification of Common Stock subject to adjustment pursuant to
Section 12(i)), notwithstanding anything to the contrary contained herein,
(a) the Corporation shall notify the Warrantholder(s) in writing of such
Business Combination or reclassification as promptly as practicable (but in no
event later than 10 business days prior to the effectiveness thereof), (b) the
Warrantholder(s)’ right to receive Warrant Shares upon exercise of this Warrant
shall be converted, effective upon the occurrence of such Business Combination
or reclassification, into the right to exercise this Warrant to acquire the
number of shares of stock or other securities or property (including cash) that
the Common Stock issuable (at the time of such Business Combination or
reclassification) upon exercise of this Warrant in full immediately prior to
such Business Combination or reclassification (disregarding whether or not this
Warrant was exercisable by its terms at such time) would have been entitled to
receive upon consummation of such Business Combination or reclassification, and
(c), in the case of a Business Combination with a third party, the Exercise
Start Date shall be deemed for all purposes hereunder to be the earlier of
(1) the business day immediately prior to the effective date of such Business
Combination and (2) the Exercise Start Date as determined without application of
this clause (c); and in any such case, if applicable, the provisions set forth
herein with respect to the rights and interests thereafter of the
Warrantholder(s) shall be appropriately adjusted so as to be applicable, as
nearly as may reasonably be, to the Warrantholder(s)’ right to exercise this
Warrant in exchange for any shares of stock or other securities or property
pursuant to this paragraph.  In determining the kind and amount of stock,
securities or the property receivable upon exercise of this Warrant upon and
following adjustment pursuant to this paragraph, if the holders of Common Stock
have the right to elect the kind or amount of consideration receivable upon
consummation of such Business Combination (an “Election Mechanic”), then the
Warrantholder(s) shall have the right to make the same election upon exercise of
this Warrant with respect to the number of shares of stock or other securities
or property which the Warrantholder(s) will receive upon exercise of this
Warrant.  The Corporation, or the Person or Persons formed by the applicable
Business Combination or reclassification, or that acquire(s) the applicable
shares of Common Stock, as the case may be, shall make lawful provisions to
establish such rights and to provide for such adjustments that, for events from
and after such Business Combination or reclassification, shall be as nearly
equivalent

 

16

--------------------------------------------------------------------------------


 

as possible to the rights and adjustments provided for herein, and the
Corporation agrees that it will not be a party to or permit any such Business
Combination or reclassification to occur unless such provisions are made as a
part of the terms thereof.

 

(vi)                              Rounding of Calculations; Minimum
Adjustments.  All calculations under this Section 12 shall be made to the
nearest one-tenth (1/10th) of a cent or to the nearest one-hundredth (1/100th)
of a share, as the case may be.  Any provision of this Section 12 to the
contrary notwithstanding, no adjustment in the Exercise Price or the number of
Warrant Shares into which this Warrant is exercisable shall be made if the
amount of such adjustment would be less than $0.01 or one-tenth (1/10th) of a
share of Common Stock, but any such amount shall be carried forward and an
adjustment with respect thereto shall be made at the time of and together with
any subsequent adjustment which, together with such amount and any other amount
or amounts so carried forward, shall aggregate $0.01 or 1/10th of a share of
Common Stock, or more.

 

(vii)                           Timing of Issuance of Additional Securities Upon
Certain Adjustments.  In any case in which (1) the provisions of this Section 12
shall require that an adjustment (the “Subject Adjustment”) shall become
effective immediately after a record date (the “Subject Record Date”) for an
event and (2) the Warrantholder exercises this Warrant after the Subject Record
Date and before the consummation of such event, the Corporation may defer until
the consummation of such event (i) issuing to such Warrantholder the
incrementally additional shares of Common Stock or other property issuable upon
such exercise by reason of the Subject Adjustment and (ii) paying to such
Warrantholder any amount of cash in lieu of a fractional share of Common Stock;
provided, however, that the Corporation upon request shall promptly deliver to
such Warrantholder a due bill or other appropriate instrument evidencing such
Warrantholder’s right to receive such additional shares (or other property, as
applicable), and such cash, upon the consummation of such event.

 

(viii)                        Statement Regarding Adjustments.  Whenever the
Exercise Price or the Warrant Shares into which this Warrant is exercisable
shall be adjusted as provided in Section 12, the Corporation shall forthwith
prepare a statement showing in reasonable detail the facts requiring such
adjustment and the Exercise Price that shall be in effect and the Warrant Shares
into which this Warrant shall be exercisable after such adjustment, and cause a
copy of such statement to be delivered to each Warrantholder as promptly as
practicable.

 

(ix)                              Notice of Adjustment Event.  In the event that
the Corporation shall propose to take any action of the type described in this
Section 12 (but only if the action of the type described in this Section 12
would result in an adjustment in the Exercise Price or the Warrant Shares into
which this Warrant is exercisable or a change in the type of securities or
property to be delivered upon exercise of this Warrant), the Corporation shall
provide written notice to each Warrantholder, which notice shall specify the
record date, if any, with respect to any such action and the approximate date on
which such action is to take place.  Such notice shall also set forth the facts
with respect thereto as shall be reasonably necessary to indicate the effect on
the Exercise Price and the number, kind or class of shares or other securities
or property which shall be deliverable upon exercise of this Warrant.  In the
case of any action which would require the fixing of a record date, such notice
shall be given at least 10 days prior to the date so fixed.  In case of all
other action, such notice shall be given at least 10 days prior to the taking of
such proposed action unless the Corporation reasonably determines in good faith
that, given the nature of such action, the provision of such notice at least 10
days in advance is not reasonably practicable from a timing

 

17

--------------------------------------------------------------------------------


 

perspective, in which case such notice shall be given as far in advance prior to
the taking of such proposed action as is reasonably practicable from a timing
perspective.

 

(x)                                 Adjustment Rules.  Any adjustments pursuant
to this Section 12 shall be made successively whenever an event referred to
herein shall occur.  If an adjustment in Exercise Price made hereunder would
reduce the Exercise Price to an amount below par value of the Common Stock, then
such adjustment in Exercise Price made hereunder shall reduce the Exercise Price
to the par value of the Common Stock.

 

(xi)                              No Impairment.  The Corporation will not, by
amendment of its certificate of incorporation, bylaws or any other
organizational document, or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Corporation, but will at
all times in good faith assist in the carrying out of all the provisions of this
Warrant.  In furtherance and not in limitation of the foregoing, the Corporation
agrees that it will not take or permit to be taken any action which would
entitle the Warrantholder(s) to an adjustment under this Section 12 if the total
number of shares of Common Stock issuable after such action upon exercise of
this Warrant in full (disregarding whether or not this Warrant is exercisable by
its terms at such time), together with all shares of Common Stock then
outstanding and all shares of Common Stock then issuable upon the exercise in
full of any and all outstanding Equity Interests (disregarding whether or not
any such Equity Interests are exercisable by their terms at such time) would
exceed the total number of shares of Common Stock then authorized by its
certificate of incorporation.

 

(xii)                           Proceedings Prior to Any Action Requiring
Adjustment.  As a condition precedent to the taking of any action which would
require an adjustment pursuant to this Section 12, the Corporation shall take
any and all action which may be necessary, including obtaining regulatory or
other governmental, New York Stock Exchange or other applicable securities
exchange, corporate or stockholder approvals or exemptions, in order that the
Corporation may thereafter validly and legally issue as fully paid and
nonassessable all shares of Common Stock, and/or all other securities or other
property, that the Warrantholder(s) are entitled to receive upon exercise of
this Warrant pursuant to this Section 12.

 

13.                               Mandatory Exercise Upon Change of Control. 
Notwithstanding anything to the contrary contained herein, in the event of the
consummation prior to the Expiration Time of a Business Combination where all
outstanding shares of Common Stock are exchanged solely for cash consideration,
the Corporation shall have the right to cause the Warrantholder to exercise this
Warrant; provided that the Corporation must give written notice to the
Warrantholder at least 10 business days prior to the date of consummation of
such qualifying Business Combination, which notice shall specify the expected
date on which such qualifying Business Combination is to take place and set
forth the facts with respect thereto as shall be reasonably necessary to
indicate the amount of cash deliverable upon exercise of this Warrant and to
each outstanding share of Common Stock; provided, further that the Corporation
may only cause this Warrant to be exercised concurrently with the consummation
of such qualifying Business Combination and the Warrantholder shall be entitled
to receive the cash consideration as determined pursuant to Section 12(v).  If
the Warrantholder is required to exercise this Warrant pursuant to this
Section 13, the Warrantholder shall notify the Corporation within 5 business
days after receiving the

 

18

--------------------------------------------------------------------------------


 

Corporation’s written notice described above in this Section 13 whether it is
electing to exercise this Warrant through a Cash Exercise or a Cashless
Exercise.  If (i) the Warrantholder does not provide such notice within 5
business days after receiving the Corporation’s written notice described above
in this Section 13, or (ii) the Warrantholder elects a Cash Exercise but does
not pay the applicable Exercise Price for the Warrant Shares thereby purchased
to the Corporation upon the consummation of such qualifying Business
Combination, then the Corporation shall effect the exercise of this Warrant
through a Cashless Exercise.

 

14.                               Governing Law and Jurisdiction.  This Warrant
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware, without regard to any choice or conflict of law provision
or rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.  In addition, each of the parties hereto (a) submits to the personal
jurisdiction of the Delaware Court of Chancery in and for New Castle County, or
in the event (but only in the event) that such Delaware Court of Chancery does
not have subject matter jurisdiction over such dispute, the United States
District Court for the District of Delaware, or in the event (but only in the
event) that such United States District Court also does not have jurisdiction
over such dispute, any Delaware State court sitting in New Castle County, in the
event any dispute (whether in contract, tort or otherwise) arises out of this
Warrant or the transactions contemplated hereby, (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (c) agrees that it will not bring any claim,
action or proceeding relating to this Warrant or the transactions contemplated
hereby in any court other than the Delaware Court of Chancery in and for New
Castle County, or in the event (but only in the event) that such Delaware Court
of Chancery does not have subject matter jurisdiction over such claim, action or
proceeding the United States District Court for the District of Delaware, or in
the event (but only in the event) that such United States District Court also
does not have jurisdiction over such claim, action or proceeding, any Delaware
State court sitting in New Castle County.  Each party agrees that service of
process upon such party in any such claim, action or proceeding shall be
effective if notice is given in accordance with the provisions of this Warrant.

 

15.                               Binding Effect.  This Warrant shall be binding
upon any successors or assigns of the Corporation.

 

16.                               Amendments.  This Warrant may be amended and
the observance of any term of this Warrant may be waived only with the written
consent of the Corporation and the Warrantholder(s).

 

17.                               Notices.  Any notice, request, instruction or
other document to be given hereunder by any party to the other will be in
writing and will be deemed to have been duly given (a) on the date of delivery
if delivered personally, or by facsimile, upon confirmation of receipt, or
(b) on the second business day following the date of dispatch if delivered by a
recognized next day courier service.  All notices hereunder shall be delivered
as set forth below, or pursuant to such other instructions as may be designated
in writing by the party to receive such notice.

 

If to the Corporation, to:

 

19

--------------------------------------------------------------------------------


 

AmerisourceBergen Corporation
1300 Morris Drive

Chesterbrook, PA 19087

Attention:                                         General Counsel
Fax:                                                                       610
727 3612

 

with a copy to (which copy alone shall not constitute notice):

 

Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, New York 10019
Attn:                                                                    Damien
R. Zoubek, Esq.

Robert I. Townsend III, Esq.
Fax:                                                                       (212)
474-3700

 

If to a Warrantholder, to the address appearing in the Corporation’s records;
provided that if the applicable Warrantholder is either Walgreen Co. or its
Affiliates or Alliance Boots GmbH or its Affiliates, then

 

if to Walgreen Co. or its Affiliates, to:

 

Walgreen Co.
108 Wilmot Road

Deerfield, Illinois 60015
Attention:                                         Thomas J. Sabatino, Executive
Vice President, General Counsel and Corporate Secretary
Fax:                                                                       (847)
315-3652

 

with a copy to (which copy alone shall not constitute notice):

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attn:                                                                    Andrew
R. Brownstein, Esq.
                                                                                               
Benjamin M. Roth, Esq.
Fax:                                                                       (212)
403-2000

 

if to Alliance Boots GmbH or its Affiliates, to:

 

Alliance Boots GmbH

94 Baarerstrasse

6300 Zug

Switzerland
Attention:                                         Marco Pagni, Group Legal
Counsel & Chief Administrative Officer
Email:                                                           
Marco.Pagni@allianceboots.com

 

with a copy to (which copy alone shall not constitute notice):

 

20

--------------------------------------------------------------------------------


 

Darrois Villey Maillot Brochier
69 avenue Victor Hugo
75116 — Paris
France
Attn:                                                                    Me.
Alain Maillot
                                                                                               
Benjamin S.J. Burman, Esq.
Fax:                                                                       +33 1
45 02 49 59

 

18.                               Entire Agreement.  This Warrant and the forms
attached hereto, the Framework Agreement, the other Transaction Documents (as
defined in the Framework Agreement) and, in the case of Walgreen Co. and
Alliance Boots GmbH, the Transaction Rights Agreement (as defined in the
Framework Agreement), contain the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior and contemporaneous
arrangements or undertakings with respect thereto.

 

19.                               Specific Performance.  The parties hereto
agree that failure of any party to perform its agreements and covenants
hereunder, including a party’s failure to take all actions as are necessary on
such party’s part in accordance with the terms and conditions of this Warrant to
consummate the transactions contemplated hereby, will cause irreparable injury
to the other parties, for which monetary damages, even if available, will not be
an adequate remedy.  It is agreed that the parties shall be entitled to
equitable relief including injunctive relief and specific performance of the
terms hereof, without the requirement of posting a bond or other security, and
each party hereby consents to the issuance of injunctive relief by any court of
competent jurisdiction to compel performance of a party’s obligations and to the
granting by any court of the remedy of specific performance of such party’s
obligations hereunder, this being in addition to any other remedies to which the
parties are entitled at law or equity.

 

 [Remainder of page intentionally left blank]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be duly executed
by a duly authorized officer.

 

Dated:  [      ], 2013

 

 

 

AMERISOURCEBERGEN CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Acknowledged and Agreed

 

 

 

 

[WARRANTHOLDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Warrant]

 

--------------------------------------------------------------------------------


 

Annex A

 

[Form of Notice of Exercise]

 

Date:             

 

TO:                           AmerisourceBergen Corporation

 

RE:                           Election to Purchase Common Stock

 

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant.  The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such shares of Common Stock.  A new warrant evidencing the remaining shares
of Common Stock covered by such Warrant, but not yet subscribed for and
purchased, if any, should be issued in the name of the Warrantholder.

 

Number of shares of Common Stock with respect to which the Warrant is being
exercised (including shares to be withheld as payment of the Exercise Price
pursuant to Section 3(ii), if any): ______________________________________

 

Method of Payment of Exercise Price (note if cashless exercise pursuant to
Section 3(ii) of the Warrant or cash exercise pursuant to Section 3(i) of the
Warrant):

___________________________________

 

Aggregate Exercise Price: _______________________________

 

 

Holder:

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------